EXECUTION VERSION





FIRST AMENDMENT TO REVOLVING CREDIT FACILITY AGREEMENT

First Amendment dated as of March 30, 2020 to Revolving Credit Facility
Agreement, dated as of August 3, 2016, among Southwest Airlines Co. (the
“Company”), the Banks party hereto, JPMorgan Chase Bank, N.A., as Paying Agent
and Collateral Agent and JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Co-Administrative Agents for the Banks (in such capacity, the “Co-Administrative
Agents”) (with capitalized terms used, but not defined, in this paragraph and
the recitals below to be defined as provided in Section 1 below).
R E C I T A L S

WHEREAS, the Company entered into the Revolving Credit Facility Agreement, dated
as of August 3, 2016, with the Banks party thereto, and JPMorgan Chase Bank,
N.A., as Paying Agent, and JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Co-Administrative Agents for the Banks (in such capacity, the “Co-Administrative
Agents”) (as otherwise amended or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”; the Existing Credit Agreement, as amended by
this Agreement and as further amended or otherwise modified from time to time,
the “Credit Agreement”);
WHEREAS, the Company has requested certain amendments and modifications to the
Existing Credit Agreement and the other Loan Papers as set forth herein; and
WHEREAS, in accordance with Section 9.1 of the Existing Credit Agreement, the
Company has requested, and the Agents and the Banks party hereto that constitute
Majority Banks have agreed, to amend certain provisions of the Existing Credit
Agreement on the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Defined Terms; Rules of Construction. Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Existing Credit Agreement or, if not defined therein, the Existing Credit
Agreement as amended hereby.
SECTION 2.     Amendments to the Existing Credit Agreement. (a) Effective as of
the First Amendment Effective Date (as defined below), and subject to the terms
and conditions set forth herein, the Existing Credit Agreement is hereby amended
to incorporate the changes reflected in the redlined version of the Credit
Agreement attached hereto as Annex I.
(b) Effective as of the First Amendment Effective Date, and subject to the terms
and conditions set forth herein, Exhibit I (Form of Aircraft Mortgage) is added
to the Existing Credit Agreement as attached hereto as Annex II.
(c) Effective as of the First Amendment Effective Date, and subject to the terms
and conditions set forth herein, Exhibit J (Form of Mortgaged Aircraft Operating
Agreement) is added to the Existing Credit Agreement as attached hereto as Annex
III.


-1-




--------------------------------------------------------------------------------




(d) Effective as of the First Amendment Effective Date, and subject to the terms
and conditions set forth herein, Schedule II (Pool Assets) to the Existing
Credit Agreement is replaced with Schedule II (Pool Assets) as attached hereto
as Annex IV.
SECTION 3.     Representations and Warranties. To induce the other parties
hereto to enter into this First Amendment, the Company hereby represents and
warrants to each other party hereto that, as of the First Amendment Effective
Date:
(i)    The execution and delivery of this Amendment, and performance of this
Amendment and the Credit Agreement, the borrowings thereunder, and the
execution, delivery, and performance of the other Loan Papers to which it is a
party by the Company have been duly authorized by all requisite corporate action
on the part of the Company and will not violate its charter or bylaws and will
not violate any Law or any order of any Tribunal, and will not conflict with,
result in a breach of the provisions of or constitute a default under, or result
in the imposition of any Lien upon the Property of the Company pursuant to the
provisions of, any material loan agreement, credit agreement, indenture,
mortgage, deed of trust, franchise, permit, license, note, contract, or other
material agreement or instrument to which the Company is now a party. The Loan
Papers that include obligations of the Company are the legal, valid and binding
obligations of the Company and are enforceable in accordance with their
respective terms, except as such enforceability may be limited by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally;
(ii)    no Default or Event of Default exists, both before and after giving
effect to this First Amendment;
(iii)    the representations and warranties contained in Article V of the Credit
Agreement (except the last sentence of Section 5.2 thereof and except Section
5.5 thereof) are correct in all material respects (or, to the extent subject to
materiality or Material Adverse Effect qualifiers, in all respects) on and as of
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), before and
after giving effect to this Amendment, as though made on and as of such date;
and
(iv)    the Aircraft Mortgage is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all of the Aircraft covered thereby except as such
enforceability may be limited by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) or applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally.
SECTION 4.    Conditions of Effectiveness of this First Amendment. This First
Amendment shall become effective as of the first date (the “First Amendment
Effective Date”) when each of the conditions set forth in this Section 4 shall
have been satisfied:
(a)The Paying Agent shall have received this First Amendment, executed and
delivered by the Paying Agent, the Company and each Bank under the Existing
Credit Agreement.
(b)The Paying Agent shall have received the following, each dated (unless
otherwise indicated) the First Amendment Effective Date:


-2-




--------------------------------------------------------------------------------




(i)Officer's Certificates dated the First Amendment Effective Date certifying,
inter alia, (i) true and correct copies of resolutions adopted by the Board of
Directors or Executive Committee, as appropriate, of the Company authorizing the
Company to borrow and effect other transactions hereunder, (ii) a true and
correct copy of the Company's bylaws in effect on the date hereof, (iii) the
incumbency and specimen signatures of the Persons executing any documents on
behalf of the Company, (iv) the truth of the representations and warranties made
by the Company in the Credit Agreement (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date), and (v) the absence of the occurrence and continuance of any
Default or Event of Default.
(ii)A copy of the Company's charter and all amendments thereto, accompanied by
certificates that such copy is correct and complete, one certificate dated
within a reasonable time prior to the First Amendment Effective Date and issued
by the Secretary of State of Texas and one certificate dated the First Amendment
Effective Date and executed by the corporate secretary or assistant secretary of
the Company.
(iii)Certificates (dated within twenty days prior to the First Amendment
Effective Date) of existence and good standing of the Company from appropriate
officials of Texas.
(iv)The written opinion of Gilchrist Aviation Law, P.C., special FAA counsel to
the Company, in a form reasonably satisfactory to the Collateral Agent, or
written confirmation from Gilchrist Aviation Law, P.C. immediately prior to
closing that they have reviewed pre-closing FAA indexes and priority search
certificates for the airframes and engines that are Pool Assets and confirm they
are in a position to issue their opinion assuming no intervening filings or
registrations.
(v)The opinions of internal and outside counsel to the Company, in a form
reasonably satisfactory to the Paying Agent.
(vi)Such other agreements, documents, instruments, opinions, certificates, and
evidences as the Paying Agent may reasonably request prior to the First
Amendment Effective Date.
(c)The Collateral Agent shall have received Lien searches conducted in the
recording office of the FAA and, with respect to the applicable Collateral,
"priority search certificates" (as defined in the Regulations and Procedures for
the International Registry), all as may be reasonably satisfactory to the
Collateral Agent (dated as of a date reasonably satisfactory to the Collateral
Agent), reflecting the absence of Liens and encumbrances on the assets of the
Company and the other Grantors constituting Collateral, other than Permitted
Liens, and the absence of registrations (other than sale registrations) on the
International Registry with respect to the applicable Collateral, other than the
registrations contemplated herein, and (in the case of the searches conducted at
the recording office of the FAA) indicating that the Company (or the applicable
Grantor) is the registered owner of each of the aircraft which is intended to be
covered by the Aircraft Mortgage.
(d)The Company and the Collateral Agent shall have duly executed and delivered
to the Collateral Agent an aircraft mortgage, in substantially the form of
Exhibit I to the Credit Agreement (the "Aircraft Mortgage"), together with (i)
the filing for recordation with the FAA of the Aircraft Mortgage for recording
as evidenced by a written confirmation from Gilchrist Aviation Law, P.C. of its
submission to the FAA of the Aircraft Mortgage from the FAA for recording
(together with any other necessary documents, instruments, affidavits or
certificates) as the Collateral Agent


-3-




--------------------------------------------------------------------------------




may deem reasonably necessary to perfect and protect the Liens created thereby,
including, without limitation, recordings and filings with the FAA, and all
filings and recording fees and taxes in respect thereof shall have been duly
paid, (ii) copies of the Entry Point Filing Forms, (iii) evidence that Gilchrist
Aviation Law, P.C., special FAA counsel to the Company, (a) has provided email
confirmation that the International Interests created by the Aircraft Mortgage
have been registered as “prospective” International Interests prior to the
execution of the Aircraft Mortgage, and has provided priority search
certificates from the International Registry to the Collateral Agent evidencing
such prospective International Interests or (b) has established an International
Registry Closing Room to facilitate the registration on the International
Registry, and provided email confirmation that the Closing Room has been
released and thus the International Interests created by the Aircraft Mortgage
have been registered against the airframes and engines that are Pool Assets,
(iv) evidence, to the extent available, of the filing of financing statements in
appropriate form with the Texas Secretary of State and (v) evidence that all
other action that the Collateral Agent may deem reasonably necessary to perfect
and protect the Liens and security interests created under the Aircraft Mortgage
has been taken. The parties hereto acknowledge and agree that any Lien described
in the Credit Agreement on the Collateral is a Lien in favor of the Collateral
Agent for the ratable benefit of the Secured Parties.
(e)A Uniform Commercial Code financing statement covering the security interest
in the Collateral, naming the Company, as debtor, and the Collateral Agent, as
secured party, shall have been duly filed (or shall be in the process of being
so duly filed) in all places necessary within the State of Texas.
(f)The Company and the Collateral Agent shall have entered into the Mortgaged
Aircraft Operating Agreement, in substantially the form of Exhibit J to the
Credit Agreement.
SECTION 5.    Post-Effective Date Items.
(a) On the earlier of the Initial Borrowing Date (as defined in the Term Loan
Credit Agreement) and such date that is five (5) Business Days after the First
Amendment Effective Date (such later date as the Collateral Agent may, in its
sole discretion, consent to in writing), the Collateral Agent and the Banks
shall have received the written opinion of Gilchrist Aviation Law, P.C., special
FAA counsel, in form and substance reasonably satisfactory to the Collateral
Agent.
(b) On the earlier of the Initial Borrowing Date (as defined in the Term Loan
Credit Agreement) and such date that is five (5) Business Days after the First
Amendment Effective Date (such later date as the Collateral Agent may, in its
sole discretion, consent to in writing), the Collateral Agent shall have
received a copy of the Aircraft Mortgage bearing the FAA filing stamp as the
Collateral Agent may deem reasonably necessary to perfect and protect the Liens
created thereby.
SECTION 6.    Effect of Amendment. (%2) Except as expressly set forth in this
First Amendment or in the Credit Agreement, this First Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Banks or the Agents under the Credit
Agreement or any other Loan Papers, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Loan Papers, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms,


-4-




--------------------------------------------------------------------------------




conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Paper in similar or different circumstances.
(a)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Paper, in each case shall be deemed a reference to the Credit Agreement as
modified by this First Amendment. This First Amendment shall constitute a “Loan
Paper” for all purposes of the Credit Agreement and the other Loan Papers.
(b)    This First Amendment, the Credit Agreement and the other Loan Papers
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties hereto with respect
to the subject matter hereof.
(c)    This First Amendment may not be amended, modified or waived except in
accordance with Section 9.1 of the Credit Agreement.
SECTION 7.     GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. SECTIONS 9.7 AND
9.8 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO
THIS FIRST AMENDMENT AND SHALL APPLY TO THIS FIRST AMENDMENT, MUTATIS MUTANDIS.
SECTION 8.     Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission (including in “.pdf” or “.tif” format) of an
executed counterpart of a signature page to this First Amendment (in a format
reasonably acceptable to the Paying Agent) shall be effective as delivery of an
original executed counterpart of this First Amendment.
SECTION 9.     Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this First Amendment.
SECTION 10.     Severability. Section 9.14 of the Existing Credit Agreement is
hereby incorporated by reference into this First Amendment and shall apply to
this First Amendment, mutatis mutandis.
SECTION 11.     Indemnity. Section 9.5 of the Existing Credit Agreement is
hereby incorporated by reference to this First Amendment and shall apply to this
First Amendment, mutatis mutandis.
[Remainder of page intentionally blank.]





-5-




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.


SOUTHWEST AIRLINES CO.



By: /s/ Christopher Monroe 
Christopher Monroe
Senior Vice President Finance & Treasurer

 


[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------






    
JPMORGAN CHASE BANK, N.A., as a Bank, an Issuing Bank, a Co-Administrative
Agent, the Paying Agent and the Collateral Agent



By: /s/ Cristina Caviness 
Name: Christina Caviness
Title: Vice President



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
CITIBANK, N.A., as a Bank, an Issuing Bank and a Co-Administrative Agent



By: /s/ Michael Leonard 
Name: Michael Leonard
Title: Vice President



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
BARCLAYS BANK PLC, as a Bank, an Issuing Bank and the Syndication Agent



By: /s/ Craig Malloy 
Name: Craig Malloy
Title: Director



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
BANK OF AMERICA, N.A., as a Bank and a Documentation Agent



By: /s/ Prathamesh Kshirsagar 
Name: Prathamesh Kshirsagar
Title: Director



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
BNP PARIBAS, as a Bank and a Documentation Agent



By: /s/ Thomas C. Iacono 
Name: Thomas C. Iacono
Title: Vice President



By: /s/ Robert Papas 
Name: Robert Papas
Title: Managing Director



        


[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
GOLDMAN SACHS BANK USA, as a Bank and a Documentation Agent



By: /s/ Charles Johnston 
Name: Charles Johnston
Title: Authorized Signatory



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
MORGAN STANLEY BANK, N.A., as a Bank

    
By: /s/ Jack Kuhns    
Name: Jack Kuhns
Title Authorized Signatory



    
MORGAN STANLEY SENIOR FUNDING, INC., as a Documentation Agent



By: /s/Jack Kuhns 
Name: Jack Kuhns
Title: Vice President



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
U.S. BANK NATIONAL ASSOCIATION, as a Bank and a Documentation Agent



By: /s/ Sean P. Walters 
Name: Sean P. Walters
Title: Vice President



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
WELLS FARGO BANK, N.A., as a Bank and a Documentation Agent



By: /s/ Adam Spreyer 
Name: Adam Spreyer
Title: Director



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------







    
COMERICA BANK, as a Bank



By: /s/ Gerald R. Finney Jr. 
Name: Gerald R Finney Jr.
Title: Vice President



[Signature page to Southwest Airlines
First Amendment to Revolving Credit Facility Agreement]




--------------------------------------------------------------------------------








ANNEX I
FORM OF AMENDED CREDIT AGREEMENT
 
[See attached]










--------------------------------------------------------------------------------


EXECUTION VERSION
ANNEX I













    


$1,000,000,000 REVOLVING CREDIT FACILITY AGREEMENT
among
SOUTHWEST AIRLINES CO.,
THE BANKS PARTY HERETO,
BARCLAYS BANK PLC, 
as Syndication Agent,
 
BANK OF AMERICA, N.A.,
BNP PARIBAS,
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, N.A.,
as Documentation Agents
 
and
 
JPMORGAN CHASE BANK, N.A.
and
CITIBANK, N.A.,
as Co-Administrative Agents
and
JPMORGAN CHASE BANK, N.A.,
as Paying Agent
 
As of August 3, 2016, 
as amended by First Amendment dated March 30, 2020
JPMORGAN CHASE BANK, N.A.  
and
CITIGROUP GLOBAL MARKETS INC., 
as Joint Lead Arrangers and Joint Bookrunners

    






509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------








Table of Contents
 
Page
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
12
Section 1.1 Certain Defined Terms
12
Section 1.2 Computation of Time Periods
1521
Section 1.3 Interest Rates; LIBOR Notification
21
 
 
ARTICLE II LOANS
1522
Section 2.1 Commitments
1522
Section 2.2 Committed Borrowing Procedure
1622
Section 2.3 Refinancings; Conversions
1622
Section 2.4 Fees
1723
Section 2.5 Termination and Reduction of Commitments
1723
Section 2.6 Loans
1824
Section 2.7 Loan Accounts
1824
Section 2.8 Interest on Loans
1925
Section 2.9 Interest on Overdue Amounts
1925
Section 2.10 Alternate Rate of Interest
1925
Section 2.11 Prepayment of Loans
2027
Section 2.12 Reserve Requirements; Change in Circumstances
2027
Section 2.13 Change in Legality
2229
Section 2.14 Indemnity
2229
Section 2.15 Pro Rata Treatment
2330
Section 2.16 Sharing of Setoffs
2330
Section 2.17 Payments
2431
Section 2.18 Taxes
2431
Section 2.19 Calculation of LIBO Rates
2734
Section 2.20 Booking Loans
2734
Section 2.21 Quotation of Rates
2734
Section 2.22 Defaulting Banks
2734
Section 2.23 Mitigation Obligations; Replacement of Banks
2936
Section 2.24 Commitment Increases
3037
Section 2.25 Extension of the Termination Date
3138
 
 
ARTICLE III LETTERS OF CREDIT
3340
Section 3.1 L/C Commitment
3340
Section 3.2 Procedure for Issuance of Letter of Credit
3340
Section 3.3 Fees and Other Charges
3440
Section 3.4 L/C Participations
3441
Section 3.5 Reimbursement Obligation of the Company
3542
Section 3.6 Obligations Absolute
3542
Section 3.7 Letter of Credit Payments
3542
Section 3.8 Applications
3642
 
 
ARTICLE IV CONDITIONS OF LENDING
3643
Section 4.1 Conditions Precedent
3643
Section 4.2 Conditions Precedent to Each Committed Borrowing
3744
Section 4.3 Conditions Precedent to Each Letter of Credit Issuance
3744
Section 4.4 Legal Details
3744



i

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------







ARTICLE V REPRESENTATIONS AND WARRANTIES
3845
Section 5.1 Organization, Authority and Qualifications
3845
Section 5.2 Financial Statements
3845
Section 5.3 Compliance with Agreement and Laws
3845
Section 5.4 Authorization; No Breach; and Valid Agreements
3845
Section 5.5 Litigation and Judgments
3946
Section 5.6 Ownership of Properties
3946
Section 5.7 Taxes
3946
Section 5.8 Approvals Required
3946
Section 5.9 Business; Status as Air Carrier
3946
Section 5.10 ERISA Compliance
3946
Section 5.11 Insurance
3946
Section 5.12 Purpose of Loan
4047
Section 5.13 Investment Company Act
4047
Section 5.14 General
4047
Section 5.15 EEA Financial Institutions
4047
Section 5.16 Anti-Corruption Laws and Sanctions
4047
Section 5.17 Security Interests
47
 
 
ARTICLE VI COVENANTS
4048
Section 6.1 Performance of Obligations
4048
Section 6.2 Compliance with Laws
4048
Section 6.3 Maintenance of Existence, Licenses and Franchises: Compliance With
Agreements
4148
Section 6.4 Maintenance of Properties
4148
Section 6.5 Maintenance of Books and Records
4248
Section 6.6 Inspection
4248
Section 6.7 Insurance
4249
Section 6.8 Appraisals
4249
Section 6.9 Coverage Ratio
4349
Section 6.10 Reporting Requirements
4349
Section 6.11 Use of Proceeds
4450
Section 6.12 Pool Assets
4451
Section 6.13 Restrictions on Liens
4552
Section 6.14 Mergers and Dissolutions
4553
Section 6.15 Assignment
4653
Section 6.16 Amendments
53
Section 6.17 Liquidity
53
Section 6.18 Further Assurances
54
 
 
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
4654
Section 7.1 Events of Default
4654
Section 7.2 Remedies Upon Default
4856
Section 7.3 Remedies in General
4858
 
 
ARTICLE VIII THE AGENTS
4958
Section 8.1 Authorization and Action
4958
Section 8.2 Agents’ Reliance, Etc.
4959
Section 8.3 Rights of Agents as Banks
5059



ii

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------







Section 8.4 Bank Credit Decision
5059
Section 8.5 Agents’ Indemnity
5060
Section 8.6 Successor Paying Agent 51 and Successor Collateral Agent
60
Section 8.7 Notice of Default
5161
Section 8.8 Co-Administrative Agents and Documentation Agent
5161
Section 8.9 Collateral Matters
61
 
 
ARTICLE IX MISCELLANEOUS
5161
Section 9.1 Amendments, Etc
5161
Section 9.2 Notices, Etc.
5262
Section 9.3 No Waiver; Remedies
5363
Section 9.4 Costs, Expenses and Taxes
5363
Section 9.5     Indemnity
5364
Section 9.6 Right of Setoff
5464
SECTION 9.7 GOVERNING LAW
5465
Section 9.8 Submission To Jurisdiction; Waivers
5465
Section 9.9 Survival of Representations and Warranties
5565
Section 9.10 Binding Effect
5565
Section 9.11 Successors and Assigns; Participations
5566
Section 9.12 Confidentiality
5868
Section 9.13 Independence of Covenants
5869
Section 9.14 Severability
5969
Section 9.15 Integration
5969
Section 9.16 Descriptive Headings
5969
Section 9.17 Execution in Counterparts
5969
Section 9.18 WAIVERS OF JURY TRIAL
5970
Section 9.19 No Fiduciary Duty
5970
Section 9.20 USA Patriot Act
6070
Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
6070
Section 9.22 Interest Rate Limitation
6071
 
 
 
 
SCHEDULES
 
 
 
Location of Lending Office; Notice Information
Schedule I

Pool Assets
Schedule II
 
 
EXHIBITS
 
 
 
Form of Notice of Committed Borrowing
Exhibit A

Form of Note
Exhibit B

Form of Company’s Internal Counsel Opinion
Exhibit C-1

Form of Company’s Outside Counsel Opinion
Exhibit C-2

Form of Agents’ Counsel Opinion
Exhibit C-3

Form of Financial Report Certificate
Exhibit D

Form of Assignment and Assumption
Exhibit E

Form of Appraisal
Exhibit F
Form of U.S. Tax Compliance Certificate – Foreign Banks (Not Partnerships)
Exhibit G-1    



iii

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------







Form of U.S. Tax Compliance Certificate – Non-U.S. Participants
(Partnerships)    
Exhibit G-2
Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not
Partnerships)
Exhibit G-3



iv

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------








Form of U.S. Tax Compliance Certificate – Foreign Banks (Partnerships)    
Exhibit G-4
Form of Increased Facility Activation Notice
Exhibit H-1
Form of New Bank Supplement
Exhibit H-2    
Form of Aircraft Mortgage
Exhibit I
Form of Mortgaged Aircraft Operating Agreement
Exhibit J





REVOLVING CREDIT FACILITY AGREEMENT

REVOLVING CREDIT FACILITY AGREEMENT, dated as of August 3, 2016, as amended by
FIRST AMENDMENT, dated as of March 30, 2020, among SOUTHWEST AIRLINES CO. (the
“Company”), the Banks (as herein defined), JPMORGAN CHASE BANK, N.A., as Paying
Agent (as herein defined), JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A., as
co-administrative agents for the Banks (in such capacity, the “Co-Administrative
Agents”), BARCLAYS BANK PLC, as syndication agent for the Banks (in such
capacity, the “Syndication Agent”) and BANK OF AMERICA, N.A., BNP PARIBAS,
GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., U.S. BANK NATIONAL
ASSOCIATION and WELLS FARGO BANK, N.A., as documentation agents for the Banks
(collectively, in such capacity, the “Documentation Agents”).
The Company has requested the Banks to extend credit to the Company in order to
enable it to borrow on a revolving credit basis and to obtain letters of credit
on and after the Effective Date and at any time and from time to time prior to
the Termination Date (each as herein defined) in an aggregate principal amount
not in excess of the Commitments outstanding at such time. The Banks are willing
to extend such credit to the Company on the terms and conditions herein set
forth. Accordingly, the Company, the Agents (as herein defined), and the Banks
agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Additional Commitment Bank” is defined in Section 2.25(c).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
“Adjusted Pre-Tax Income” of any Person means, with respect to any period,
income before income taxes of such Person for such period, but excluding (i) any
gain or loss arising from the sale of capital assets other than capital assets
consisting of Aircraft, (ii) any gain or loss arising from any write-up or
write-down of assets, (iii) income or loss of any other Person, substantially
all of the assets of which have been acquired by such Person in any manner, to
the extent that such income or loss was realized by such other Person prior to
the date of such acquisition, (iv) income or loss of any other Person (other
than a Subsidiary) in which such Person has an ownership interest, (v) the
income or loss of any other Person to which assets of such


iv

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Person shall have been sold, transferred, or disposed of, or into which such
Person shall have merged, to the extent that such income or loss arises prior to
the date of such transaction, (vi) any gain or loss arising


1
509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------






from the acquisition of any securities of such Person, (vii) gains or losses
reported as extraordinary in accordance with GAAP not previously excluded in
clauses (i) through (vi), and (viii) the cumulative effect of changes in
accounting methods permitted by GAAP during such period. Notwithstanding the
foregoing, the determination of income before income taxes for any period shall
be adjusted by any pre-tax non-GAAP financial measures for such period as
identified in “Reconciliation of Reported Amounts to Non-GAAP Financial
Measures” contained in the Management’s Discussion and Analysis of Financial
Condition and Results of Operations in the Company’s filings in respect of such
period on Form 10-Q or Form 10-K with the Securities and Exchange Commission.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
satisfactory to the Paying Agent, which each Bank shall complete and provide to
the Paying Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.
“Agents” means the Paying Agent, the Co-Administrative Agents, the Collateral
Agent, the Syndication Agent and the Documentation Agents.
“Agreed Maximum Rate” means, for any date, 2% per annum above the interest rate
then applicable to Alternate Base Loans.
“Agreement” means this Revolving Credit Facility Agreement, as amended by the
First Amendment on the First Amendment Effective Date, as the same may be
further amended, supplemented, or modified from time to time.
“Aircraft” means, collectively, airframes and aircraft engines now owned or
hereafter acquired by the Company, together with all appliances, equipment,
instruments, and accessories (including radio and radar, but excluding passenger
convenience equipment) from time to time belonging to, installed in, or
appurtenant to such airframes and aircraft engines; provided, however, the term
“Aircraft” shall not include airframes and engines leased by the Company.
“Aircraft Mortgage” means that “Aircraft Mortgage” as defined in Section 4(e) of
the First Amendment, as the same may be amended, restated, modified,
supplemented, extended or amended and restated from time to time.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on November 16, 2001 at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.
“Aircraft Rentals” means the operating expense attributable to aircraft rentals,
calculated in accordance with the line item described as such in the Current
Financials.
“Alternate Base Loan” means any Committed Loan with respect to which the Company
shall have selected an interest rate based on the Alternate Base Rate in
accordance with the provisions of Article II.


5

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the New York Fed Bank Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one-monthone month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, and (c) the New York Fed Bank Rate for such day plus ½ of
1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A. in connection with extensions of credit to debtors)(giving effect to any
floor in such rate) plus 1%; provided that for the purpose of this definition,
the Adjusted LIBO Rate for any day shall be based on the Screen Rate (or if the
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the LIBO
Rate or the New York Fed Bank Rate or the Adjusted LIBO Rate shall be effective
as of the opening of business onfrom and including the effective daydate of such
change in the Prime Rate, the LIBO Rate or the New York Fed Bank Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.10 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.10(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement. For purposes hereof: “Prime Rate” shall mean the rate of interest
last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Fed Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Paying Agent) or any similar release by the Fed Reserve Board
(as determined by the Paying Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of an Alternate Base Loan and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Loan.
“Applicable Rate” means the relevant rate determined by reference to the Index
Debt Rating in effect on such date as set forth below.:
(a) Prior to such date which shall be no earlier than April 1, 2021 on which the
Company delivers an Officer’s Certificate certifying that the following
conditions have been met as of such date: (i) the loans under the Term Loan
Credit Agreement have been repaid in full and other obligations thereunder
(other than unasserted contingent indemnification obligations thereunder) have
been paid in full and terminated, (ii) for a period of 30 consecutive calendar
days on and prior to delivery of such certificate the amount of Loans
outstanding under this Agreement has been zero and (iii) the Company is in
compliance with Section 6.9 hereof as of such date with calculations
demonstrating such compliance (the date of delivery of such Officer’s
Certificate following satisfaction of such conditions, the “Applicable Rate
Reset Date”):


6

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------






Index Debt Ratings
S&P/Moody’s
 Applicable Rate (Eurodollar Loans)
Applicable Rate (Alternate Base Rate Loans)
Commitment Fee Rate
BBB/Baa2 or better   
2.000%
1.000%
0.150%
BBB-/Baa3 or below   
2.250%
1.250%
0.200%



(b) From and after the Applicable Rate Reset Date:
Index Debt Ratings S&P/Moody’s
Applicable Rate (Eurodollar Loans)
Applicable Rate (Alternate Base Rate Loans)
Commitment Fee Rate
A/A2 or better
0.875%
0.000%
0.080%
A-/A3
1.000%
0.000%
0.100%
BBB+/Baa1
1.125%
0.125%
0.125%
BBB/Baa2
1.250%
0.250%
0.150%
BBB-/Baa3 or below
1.500%
0.500%
0.200%

(c)    Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, the Company and the Banks shall negotiate
in good faith to amend this definition to reflect such changed rating system
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change.    
“Applicable Rate Reset Date” is defined in the definition of “Applicable Rate”.
“Application” means an application, in such form as an Issuing Bank may specify
from time to time, requesting such Issuing Bank to open a Letter of Credit. Each
Issuing Bank shall furnish to the Company a form of Application satisfactory to
it promptly following the request therefor by the Company.
“Appraisal” means a “desk-top” appraisal report addressed to the Paying Agent
and substantially in the form of Exhibit F, which will not include physical
inspection of aircraft, engines or maintenance records and will assume the
equipment is half life in its maintenance cycle, dated the date of delivery of
such report to the Banks pursuant to the terms of this Agreement, by one or more
independent appraisal firms of recognized national standing selected by the
Company (such firm to be reasonably satisfactory, at the time of such Appraisal,
to the Paying Agent) setting forth the fair market value, as determined in
accordance with the definition of “current market value” promulgated by the
International Society of Transport Aircraft Trading, as of the date of such
appraisal, of each Pool Asset or a proposed Pool Asset, as the case may be.
“Appraisal Delivery Date” means (a) the Effective Date, (b) eachthe First
Amendment Effective Date, (c) each six-month anniversary of the First Amendment
Effective Date (other than such date falling in the year ofon the Termination
Date) and (cd) each date of replacement, removal or addition of any Pool Asset
if such Pool Asset is an airframe or an airframe and one or more engines
installed thereon.


7

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Appraised Value” means, as of any date of determination, (a) in respect of all
Pool Assets, the aggregate current market value as of such date of such Pool
Assets and (b) in respect of any Pool Asset or proposed Pool Asset, as the case
may be, the current market value as of such date of such Pool Asset or proposed
Pool Asset, as applicable, in each case, as provided in the most recently
delivered Appraisal.
“Assignment and Assumption” is defined in Section 9.11(c).
“Auditors” means independent certified public accountants of recognized national
standing selected by the Company.
“Available Revolving Commitment” means, as to any Bank at any time, an amount
equal to the excess, if any, of (a) such Bank’s Commitment then in effect over
(b) such Bank’s Revolving Credit Exposure then outstanding.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banks” means those banks and other financial institutions signatory hereto and
other banks or financial institutions which from time to time become party
hereto pursuant to the provisions of this Agreement.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Paying Agent and
the Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 1.00%, the Benchmark Replacement will be deemed to
be 1.00% for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Paying Agent in its sole discretion.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Paying Agent and the
Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).


8

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------









“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Paying Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Paying Agent in a manner substantially consistent with market
practice (or, if the Paying Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Paying Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Paying Agent
decides is reasonably necessary in connection with the administration of this
Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(1) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Paying Agent or
the


9

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Majority Banks, as applicable, by notice to the Company, the Paying Agent (in
the case of such notice by the Majority Banks) and the Banks.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.10 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.10.
“Borrowing” means a Committed Borrowing.
“Borrowing Date” means the Business Day on which the proceeds of any Borrowing
are to be made available to the Company.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading in London, England by and between banks in dollar deposits in
the Eurodollar Interbank Market.
“Cape Town Convention” means the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” means, collectively, (a) the Cape Town Convention, (b) the
Aircraft Protocol and (c) all rules and regulations (including but not limited
to the Regulations and Procedures for the International Registry) adopted
pursuant thereto and, in the case of each of the foregoing described in clauses
(a) through (c), all amendments, supplements and revisions thereto as in effect
in the United States.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Co-Administrative Agents” is defined in the introduction to this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the Pool Assets and any other assets that constitute
“Collateral” as defined in the Aircraft Mortgage.
“Collateral Agent” means JPMorgan Chase Bank, N.A. or any successor to JPMorgan
Chase Bank, N.A. appointed in accordance with the provisions of Section 8.1, in
each case, as the collateral agent for the Banks under this Agreement and the
other Loan Papers.


“Collateral Coverage Test” means, on any date, the requirement that the
Appraised Value of the Pool Assets on such date that are subject to the Lien of
the Aircraft Mortgage or to the Lien of an aircraft mortgage granted by a
Grantor of Collateral after the Effective Date, in substantially the form of
Exhibit G, in favor


10

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





of the Collateral Agent and filed with the FAA, shall not be less than an amount
equal to 1.25 times the Total Commitment on such date (or, after termination of
the Commitments, the sum of the aggregate outstanding amount of Loans and L/C
Obligations).
“Collateral Coverage Test Cure Period” is defined in Section 6.12.
“Commitment” means, with respect to each Bank, the obligation of such Bank to
make Loans and to issue or participate in Letters of Credit in the aggregate
principal and/or face amount set forth opposite the name of such Bank on the
signature pages hereof, and, if applicable, amendments hereto, as such amount
may be permanently terminated or reduced from time to time pursuant to Section
2.5 and Section 7.2, as such amount may be obtained or increased from time to
time pursuant to Section 2.24, and as such amount may be increased or reduced
from time to time by assignment or assumption pursuant to Section 2.23(b) and
Section 9.11(c). The Commitments shall automatically and permanently terminate
on the Termination Date.
“Commitment Fee” is defined in Section 2.4.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans from each of the Banks distributed ratably among the Banks in accordance
with their respective Commitments.
“Committed Loan” means a loan by a Bank to the Company pursuant to Section 2.1,
and shall be either a Eurodollar Loan or an Alternate Base Loan.
“Communications” is defined in Section 9.2.
“Company” is defined in the introduction to this Agreement.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Paying Agent in accordance with:


(1)
the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining Compounded
SOFR; provided that:



(2)
if, and to the extent that, the Paying Agent determines that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Paying Agent
determines in its reasonable discretion are substantially consistent with any
evolving or then-prevailing market convention for determining Compounded SOFR
for U.S. dollar-denominated syndicated credit facilities at such time;



provided, further, that if the Paying Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Paying Agent, then Compounded SOFR will
be deemed unable to be determined for purposes of the definition of “Benchmark
Replacement.”
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
Business Day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.


11

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Coverage Ratio” means, as of any date, the ratio of (i) for the four fiscal
quarter period for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to Section
6.10(a) and Section 6.10(b), the Company’s and its Subsidiaries’ consolidated
Adjusted Pre-Tax Income, plus Aircraft Rentals, plus consolidated Net Interest
Expense, and depreciation and amortization, and minus cash dividends paid by the
Company, to (ii) the Company’s and its Subsidiaries’ consolidated Net Interest
Expense and Aircraft Rentals for such four-quarter period.
“Current Financials” means the Financial Statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2015.
“Debt” means, without duplication, (a) any indebtedness for borrowed money or
incurred in connection with the acquisition or construction of any Property, (b)
any obligation under any lease of any Property entered into after the date of
this Agreement which is required under GAAP to be capitalized on the lessee’s
balance sheet, and (c) any direct or indirect guarantee or assumption of
indebtedness or obligations described in clause (a) or (b), including without
limitation any agreement to provide funds to or otherwise assure the ability of
an obligor to repay indebtedness or meet its obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, fraudulent transfer or
conveyance, suspension of payments, or similar Laws from time to time in effect
affecting the Rights of creditors generally.
“Default” means the occurrence of any event which with the giving of notice or
the passage of time or both would become an Event of Default.
“Defaulting Bank” means any Bank, as determined by the Paying Agent, that (a)
has failed, in the determination of the Paying Agent, which determination shall
be conclusive subject to manifest error, to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder unless such Bank notifies the Paying Agent
in writing that such failure is the result of such Bank’s reasonable
determination that one or more conditions precedent to funding has not been
satisfied, (b) has notified the Company, the Paying Agent, any Issuing Bank or
any Bank in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s reasonable determination that a condition precedent to funding
cannot be satisfied) or generally under agreements in which it has committed to
extend credit, (c) has failed, within three Business Days after written request
by the Paying Agent (whether acting on its own behalf or at the reasonable
request of the Company (it being understood that the Paying Agent shall comply
with any such reasonable request)), to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit; provided that any such
Bank shall cease to be a Defaulting Bank under this clause (c) upon receipt of
such confirmation by the Paying Agent, (d) has otherwise failed to pay over to
the Paying Agent or any other Bank any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, (e) has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has a direct or indirect parent company that has become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or (f) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action. No Bank shall
be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in such Bank or a parent company thereof by a Governmental
Authority


12

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





or an instrumentality thereof so long as such ownership interest does not result
in or provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.
“Documentation Agents” is defined in the introduction to this Agreement.
“dollars” and the symbol “$” mean the lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” on Schedule I to this Agreement
or such other office of such Bank as such Bank may from time to time specify to
the Company and the Paying Agent.
“Early Opt-in Election” means the occurrence of:
 
(1) (i) a determination by the Paying Agent or (ii) a notification by the
Majority Banks to the Paying Agent (with a copy to the Company) that the
Majority Banks have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.10 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and


(2) (i) the election by the Paying Agent or (ii) the election by the Majority
Banks to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Paying Agent of written notice of such election to the
Company and the Banks or by the Majority Banks of written notice of such
election to the Paying Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Pperson entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions set forth in Section 4.1
are first met, which date is August 3, 2016.
“Eligible Affiliate Assignee” means, with respect to any Bank, an Affiliate
thereof that is: (i) a commercial bank organized under the Laws of the United
States, or any state thereof, and having total assets in excess of
$1,000,000,000; (ii) a commercial bank organized under the Laws of France,
Germany, the Netherlands or the United Kingdom, or under the Laws of a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000; provided that such bank is acting through a branch or agency
located in such country or the United States; or (iii) a commercial bank
organized under the Laws of any


13

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





other country which is a member of the OECD, or under the Laws of a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000; provided that such bank is acting through a branch or agency
located in the United States.
“Entry Point Filing Forms” means each of the FAA form AC 8050-135 forms to be
filed with the FAA on the First Amendment Effective Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Pperson), as in
effect from time to time.
“Eurocurrency Liabilities” is defined in Regulation D.
“Eurodollar Interbank Market” means the London eurodollar interbank market.
“Eurodollar Lending Office” means, with respect to each Bank, the branches or
affiliates of such Bank which such Bank has designated on Schedule I as its
“Eurodollar Lending Office” or may hereafter designate from time to time as its
“Eurodollar Lending Office” by notice to the Company and the Paying Agent.
“Eurodollar Loan” means any loan with respect to which the Company shall have
selected an interest rate based on the LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” means any of the events described in Article VII, provided
there has been satisfied any requirement in connection therewith for the giving
of notice, lapse of time, or happening of any further condition, event, or act.
“Excluded Taxes” means with respect to any payment made by the Company under
this Agreement or any Loan Papers, any of the following Taxes imposed on or with
respect to the Paying Agent, a Bank or an Issuing Bank: (a) income or franchise
Taxes imposed on (or measured by) net income by the United States of America
(including a state, locality or other political subdivision thereof), or by the
jurisdiction (including a state, locality or other political subdivision
thereof) under the laws of which such Paying Agent, Bank or Issuing Bank is
organized or in which its principal office is located or, in the case of any
Bank, in which its applicable lending office is located, (b) any branch profits
Taxes imposed by the United States of America or any similar Taxes imposed by
any other jurisdiction in which the Company is located, (c) in the case of a
Foreign Bank (other than an assignee pursuant to a request by the Company under
Section 2.23), any U.S. Federal withholding Taxes resulting from any Law in
effect on the date such Foreign Bank becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Bank’s
failure to comply with Section 2.18(f), except to the extent that such Foreign
Bank (or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Company
with respect to such withholding Taxes pursuant to Section 2.18(a), (d) Other
Connection Taxes, and (e) any U.S. withholding Taxes imposed by reason of FATCA.
“Existing Bank” is defined in Section 2.24(c).
“Existing Credit Agreement” means the Revolving Credit Facility Agreement, dated
as of April 2, 2013, among the Company, the banks party thereto and the agents
referred to therein.


14

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Existing Termination Date” is defined in Section 2.25(a).
“Extended Termination Date” is defined in Section 2.25(a).
“Extension Date” is defined in Section 2.25(d).
“FAA” means the Federal Aviation Administration of the United States of America
and any successor thereto.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amendment or successor to any such Section so long as
such amendment or successor is substantially similar or comparable to the
reporting and withholding (and related) obligations of Sections 1471 through
1474 of the Code as of the date of this Agreement and not materially more
onerous to comply with), any applicablecurrent or future Treasury regulations
promulgated thereunder or published administrative guidance or any other
judofficial interpretations thereof implementing such Sections whether any
thereof are in existence as of the date of this Agreement or promulgated or
published thereafter and, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmentallaw, regulation, rule,
promulgation, guidance notes, practices or official agreements implementing an
official government agreement with respect to the foregoing.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s (or, if
such day is not a Business Day, the most recently occurring Business Day)
federal funds transactions by depositoary institutions (, as determined in such
manner as the New York Fed shall be set forth on its publicthe Federal Reserve
Bank of New York’s wWebsite from time to time), and published on the next
succeeding Business Day by the New York Fed as the effective federal funds
effective rate; provided that if the Federal Funds Effective Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the New York
Fed at http://www.newyorkfed.org, or any successor source.
“Fed Reserve Board” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Financial Report Certificate” means a certificate substantially in the form of
Exhibit D.
“Financial Statements” means balance sheets, income and loss statements,
statements of stockholders’ equity, and statements of cash flow prepared in
accordance with GAAP and in comparative form to the corresponding period of the
preceding fiscal year.
“First Amendment” means First Amendment to Credit Agreement dated as of the
First Amendment Effective Date.
“First Amendment Effective Date” means March 30, 2020, the date on which all
conditions precedent set forth in Section 4 of the First Amendment are
satisfied.
“Foreign Bank” is defined in Section 2.18.
“GAAP” means generally accepted accounting principles in the United States which
are applicable as of the date in question for the purpose of the definition of
“Financial Statements.”


15

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Grantor” means the Company in its capacity as grantor under the Aircraft
Mortgage and any Wholly Owned Domestic Subsidiary at any time that is a party to
an Aircraft Mortgage, in substantially the form of Exhibit I, as grantor
thereunder.
“IBA” is defined in Section 1.3.
“Impacted Interest Period” is defined in the definition of “LIBO Rate”.
“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit H-1.
“Increased Facility Bank” is defined in Section 2.24(c).
“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Papers and (b) Other Taxes.
“Index Debt” means senior, unsecured, non-credit enhanced debt with an original
term of longer than one year issued by the Company.
“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Company. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect an Index Debt Rating, the Applicable Rate shall be determined by
reference to the available rating; (b) if the Index Debt Ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Rate shall be
based upon the higher rating, except that if the difference is two or more
levels, the Applicable Rate shall be based on the rating that is one level below
the higher rating; (c) if any Index Debt Rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; (d)
if S&P or Moody’s shall change the basis on which ratings are established, each
reference to the rating for the Index Debt announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be; and (e) if neither S&P nor Moody’s shall have in effect an Index
Debt Rating, the Applicable Rate shall be set in accordance with the lowest
level rating and highest percentage rate set forth in the table in the
definition of “Applicable Rate”.
“Initial Issuing Banks” means, collectively, JPMorgan Chase Bank, N.A.,
Citibank, N.A. and Barclays Bank PLC.
“Interest Payment Date” means (i) with respect to any Alternate Base Loan, each
Quarterly Payment Date, or if earlier the Termination Date or the date of
prepayment of such Loan or conversion of such Loan to a Eurodollar Loan and (ii)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable thereto and, in the case of a Eurodollar Loan with an Interest Period
longer than three months each day that would have been the Interest Payment Date
for such Loan had successive Interest Periods of three months


16

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





been applicable to such Loan, or if earlier, the Termination Date or the date of
prepayment of such Loan or conversion of such Loan to an Alternate Base Loan.
“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day (or if there
is no corresponding day, the last day) in the calendar month that is one, two,
three or six, or, if agreed to by all Banks, twelve months thereafter, as the
Company may elect; provided, that (x) if any Interest Period would end on a day
which shall not be a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, with respect to Eurodollar Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (y)
no Interest Period may be selected that ends later than the Termination Date.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“International Interest” means an “international interest” as defined in the
Cape Town Convention.
“International Registry” means the “International Registry” as defined in the
Cape Town Convention.
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Paying Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available in dollars that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period for which that Screen Rate is available
for dollars that is longer the Impacted Interest Period, in each case, as of
11:00 a.m., London time (or as soon thereafter as practicable), two Business
Days before the first day of such Impacted Interest Period.
“Issuing Bank” means each Initial Issuing Bank and each other Bank approved by
the Company and that has agreed in writing to act as an “Issuing Bank”
hereunder. Each reference herein to “the Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.
“Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, or opinions of any
Tribunal.
“L/C Commitment” means $300,000,000.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit, if any, and (b) the aggregate amount of drawings under Letters of Credit
that have not then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Banks other than
the Issuing Bank.
“Letters of Credit” is defined in Section 3.1(a).
“LIBO Rate” means, for any Eurodollar Loan for any Interest Period therefor, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Paying Agent in
its reasonable discretion; in each case, the


17

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Screen Rate”) at approximately 11:00 a.m., London time (or as soon thereafter
as practicable), two Business Days before the first day of such Interest Period;
provided that if the Screen Rate shall be less than zero1.00%, such rate shall
be deemed to be zero1.00% for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to dollars, then the LIBO
Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero1.00%, such rate shall be deemed to be
zero1.00% for purposes of this Agreement). The LIBO Rate for the Interest Period
for each Eurodollar Loan comprising part of the same Borrowing shall be
determined by the Paying Agent.
“Lien” means any mortgage, lien, pledge, adverse claim, charge, security
interest or other encumbrance in or on, or any interest or title of any vendor,
lessor, lender or other secured party to or of any Person under, any conditional
sale or other title retention agreement or lease with respect to, any Property
or asset of such Person. For avoidance of doubt, the filing of a Uniform
Commercial Code financing statement by a Person that is not entitled or
authorized in accordance with the applicable Uniform Commercial Code to file
such financing statement shall not, in and of itself, constitute a Lien.
“Litigation” means any action conducted, pending, or threatened by or before any
Tribunal.
“Loan” means a Committed Loan, a Eurodollar Loan, or an Alternate Base Loan.
“Loan Papers” means (i) this Agreement, certificates delivered pursuant to this
Agreement and exhibits and schedules hereto, (ii) the Aircraft Mortgages, (iii)
the Mortgaged Aircraft Operating Agreement, (iv) any notes, security documents,
guaranties, and other agreements in favor of the Agents and Banks, or any or
some of them, ever delivered in connection with this Agreement, (iiiv) any
Letters of Credit and (ivvi) all renewals, extensions, or restatements of, or
amendments or supplements to, any of the foregoing.
“Majority Banks” means, at any time, Banks having Revolving Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time.
“Material Adverse Change” or “Material Adverse Effect” means an act, event or
circumstance which materially and adversely affects the business, financial
condition or results of operations of the Company and its Subsidiaries on a
consolidated basis or the ability of the Company to perform its obligations
under this Agreement or any Loan Paper.
“Material Subsidiary” means, at any time, any Subsidiary of the Company having
at such time (i) total assets, as of the last day of the most recently ended
fiscal quarter for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to Section
6.016.10, having a net book value greater than or equal to 10% of the total
assets of the Company and all of its Subsidiaries on a consolidated basis, (ii)
Adjusted Pre-Tax Income, as of the last day of the most recently ended fiscal
quarter for which the Company’s annual or quarterly Financial Statements have
been most recently required to have been delivered pursuant to Section 6.016.10,
greater than or equal to 10% of the total Adjusted Pre-Tax Income of the Company
and all of its Subsidiaries on a consolidated basis or (iii) any Pool Assets.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).




18

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------









“Mortgaged Aircraft Operating Agreement” means the mortgaged aircraft operating
agreement in substantially the form of Exhibit J, dated as of the First
Amendment Effective Date, between the Company and the Collateral Agent, as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
“Net Interest Expense” means interest expense minus interest income, excluding
in either case capitalized interest, but including payments in the nature of
interest under capital leases if and to the extent characterized as such in
accordance with GAAP.
“New Bank” is defined in Section 2.24(b).
“New Bank Supplement” is defined in Section 2.24(b).
“New York Fed” means the Federal Reserve Bank of New York.
“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published (or for any day (or, if such daythat is not a Business Day, for the
most recently occurringimmediately preceding Business Day); provided that if
none of such rates are published for any day that is a Business Day, the term
“New York Fed Bank Rate” means the rate quoted for such day (or, if such day is
not a Business Day, the most recently occurring Business Day) for a federal
funds transaction quoted at 11:00 a.m. New York City time on such day (or
Business Day, as the case may be) received by the Paying Agent from a Ffederal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shallas so determined be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Non-Compliant Pool Aircraft” is defined in Section 6.4(c).
“Non-Extending Bank” is defined in Section 2.25(b).
“Note” means a promissory note which a Bank may require the Company to execute
in accordance with Section 2.7(b), payable to the order of such Bank, in
substantially the form of Exhibit B hereto, with the blanks appropriately
completed, to evidence the aggregate indebtedness of the Company to such Bank
resulting from the Committed Loans made by such Bank to the Company, together
with all modifications, extensions, renewals, and rearrangements thereof.
“Notice Deadline” is defined in Section 2.25(b).
“Notice of Committed Borrowing” is defined in Section 2.2.
“Obligation” means all present and future indebtedness, obligations, and
liabilities, and all renewals, extensions, and modifications thereof, owed to
the Agents and Banks, or any or some of them, by the Company, arising pursuant
to any Loan Paper, together with all interest thereon and costs, expenses, and
reasonable attorneys’ fees incurred in the enforcement or collection thereof.


19

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“OECD” means the Organization for Economic Cooperation and Development as
constituted on the date hereof (excluding Mexico, Poland and the Czech
Republic).
“Officer’s Certificate” means a certificate signed in the name of the Company by
either its Chairman, its Chief Executive Officer, its Chief Financial Officer,
its President, one of its Vice Presidents, its Treasurer, or its Assistant
Treasurer, in each case without personal liability.
“Original Termination Date” means the fifth anniversary of the Effective Date.
“Other Connection Taxes” means with respect to the Paying Agent, any Bank or any
Issuing Bank, as the case may be, Taxes imposed as a result of a present or
former connection between the Paying Agent, such Bank or such Issuing Bank, as
the case may be, and the jurisdiction imposing such Taxes (other than a
connection arising solely from the Paying Agent, such Bank or such Issuing Bank
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Papers, or, in each case in accordance with and subject to the
provisions of this Agreement, sold, or assigned or participated an interest in
any Loan Papers).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Loan Papers,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than Other Connection Taxes imposed with respect to an
assignment under Section 2.23).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (, as such composite rate shall be
determined by the New York Fed as set forth on its publicthe Federal Reserve
Bank of New York’s wWebsite from time to time), and published on the next
succeeding Business Day by the New York Fed as an overnight bank funding rate
(from and after such date as the New York Fed shall commence to publish such
composite rate).
“Paying Agent” means JPMorgan Chase Bank, N.A. or any successor to JPMorgan
Chase Bank, N.A. appointed in accordance with the provisions of Section 8.6, in
each case, as the paying agent for the Banks under this Agreement and the other
Loan Papers.
“Participant Register” is defined in Section 9.11(b).
“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies which either are not yet due and payable or are being
contested in good faith by appropriate proceedings and for which adequate
reserves are established in accordance with GAAP; (b) Liens securing judgments,
but only to the extent, for an amount and for a period not resulting in an Event
of Default under Section 7.1(d); (c) Liens arisingsecuring Obligations under
this Agreement; (d) Liens constituting normal operational usage of the affected
Property, including charter, third party maintenance, storage, leasing, pooling
or interchange thereof; and (e) Liens imposed by law such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days, provided that no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
with respect thereto, or (ii) are being contested in good faith and for which
adequate reserves are established in accordance with GAAP; and (f) salvage or


20

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





similar rights of insurers under the insurances required to be maintained
pursuant to the Mortgaged Aircraft Operating Agreement.
“Person” means and includes an individual, partnership, joint venture,
corporation, trust, limited liability company or other entity, Tribunal,
unincorporated organization, or government, or any department, agency, or
political subdivision thereof.


“Plan” means any plan defined in Section 4021(a) of ERISA in respect of which
the Company is an “employer” or a “substantial employer” as such terms are
defined in ERISA.
“Pool Assets” means assets of the Company and any of its Wholly Owned Domestic
Subsidiaries listed on Schedule II, to the extent modified pursuant to Section
6.12, and shall include only Specified Equipment owned legally by the Company
and any of its Wholly Owned Domestic Subsidiaries.
“Prime Rate” is defined in the definition of the term Alternate Base Rate.
“Principal Office” of the Paying Agent means 500 Stanton Christiana Road, Ops 2,
3rdNCC5 / 1st Floor, Newark, Delaware 19713-2107, or such other office as the
Paying Agent may hereafter designate from time to time as its “Principal Office”
by notice to the Company and the Banks.
“Property” means all types of real, personal, tangible, intangible, or mixed
property.
“Quarterly Payment Date” means the 15th day of each March, June, September and
December of each year, the first of which shall be the first such day after the
Effective Date.
“Register” is defined in Section 9.11(e).
“Regulation D” means Regulation D of the Fed Reserve Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
“Regulatory Change” means, with respect to any Bank, (a) any adoption or change
after the Effective Date of or in United States federal, state or foreign laws,
rules, regulations (including Regulation D) or guidelines applying to a class of
banks including such Bank, (b) the adoption or making after the Effective Date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States federal, state or foreign
laws, rules, regulations or guidelines (whether or not having the force of law)
by any Tribunal, monetary authority, central bank, or comparable agency charged
with the interpretation or administration thereof, or (c) any change in the
interpretation or administration of any United States federal, state or foreign
laws, rules, regulations or guidelines applying to a class of banks including
such Bank by any Tribunal, monetary authority, central bank, or comparable
agency charged with the interpretation or administration thereof.
“Reimbursement Obligation” means the obligation of the Company to reimburse the
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit.
“Relevant Anniversary Date” is defined in Section 2.25(a).


21

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Relevant Governmental Body” means the Fed Reserve Board and/or the New York
Fed, or a committee officially endorsed or convened by the Fed Reserve Board
and/or the New York Fed or, in each case, any successor thereto.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Request Date” is defined in Section 2.25(a).
“Reserve Percentage” of any Bank for the Interest Period for any Eurodollar Loan
means the reserve percentage applicable during such Interest Period under
regulations issued from time to time by the Board (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any marginal reserve requirement) for such Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Loans and its L/C Obligations
at such time. For the purposes of this definition each Bank shall be deemed to
hold a pro rata share of the total L/C Obligations based on the percentage which
its Commitment represents of the aggregate Commitments.
“Rights” means rights, remedies, powers, and privileges.
“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or, (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Screen Rate” is defined in the definition of “LIBO Rate”Secured Parties” means
the Agents and the Banks.
“Senior Officer” means, in each case for the Company, its Chief Executive
Officer, Chief Financial Officer, President, Treasurer, or its Assistant
Treasurer.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the New York Fed, as the administrator of the
benchmark (or a successor administrator), on the Federal Reserve Bank of New
York’s Website.


22

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Equipment” means next generation aircraft consisting of the Boeing
737-700, Boeing 737-800, Boeing 737 MAX 7 and Boeing 737-900ER MAX 8 models (and
any later generation model of any thereof, such as “MAX”) and, as to each such
aircraft, up to two spare engines suitable for use on the related airframe.),
including, its related engines; provided that aircraft that is Boeing 737 MAX 7
or Boeing 737 MAX 8 may constitute Specified Equipment solely to the extent that
the applicable model is issued an airworthiness certificate by the FAA
confirming that it is certified to fly.
“Stated Rate” is defined in Section 9.8.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Fed Reserve Board to which the Paying Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Bank under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” of a Person means any entity of which an aggregate of more than 50%
(in number of votes) of the stock (or equivalent interests) is owned of record
or beneficially, directly or indirectly, by such Person.
“Successor Company” is defined in Section 6.14(a).
“Syndication Agent” is defined in the introduction to this Agreement.
“Taxes” means all present or future taxes, assessments, fees, levies, imposts,
duties, deductions, withholdings (including backup withholding), value added
taxes or any other goods and services, use or sales taxes, assessments, fees or
other similar charges at any time imposed by any Laws or Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
"Term Loan Credit Agreement" means the Amended and Restated 364-Day Credit
Agreement, dated as of March 30, 2020, among the Company, JPMorgan Chase Bank,
N.A. and the banks party thereto from time to time, as amended.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means, the earlier of (a) the Original Termination Date,
subject to extension thereof pursuant to Section 2.25, and (b) the date of
termination in whole of the Total Commitment pursuant to Section 2.5 or Section
7.2; provided, however, that the Termination Date of any Bank that is a
Non-Extending Bank with respect to any requested extension pursuant to Section
2.25 shall be the Termination Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.
“Total Commitment” means at any time the aggregate amount of the Banks’
Commitments, as in effect at such time.


23

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





“Total Liquidity” means, at any time, the sum of (a) the aggregate amount
available to be borrowed by the Company under this Agreement plus (b) the
aggregate amount of unrestricted cash and cash equivalents of the Company and
its Subsidiaries at such time.
“Tribunal” means any municipal, state, commonwealth, federal, foreign,
territorial, or other court, governmental body, subdivision, agency, department,
commission, board, bureau, or instrumentality.
“Type” refers to the distinction between Committed Loans that are Alternate Base
Loans and Committed Loans that are Eurodollar Loans.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 1.00%, the Unadjusted Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement.
“United States” and “U.S.” each means United States of America.
“U.S. Tax Compliance Certificate” is defined in Section 2.18.
“Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary of the
Company organized under the laws of any jurisdiction within the United States.
“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Withholding Agent” means the Company and the Paying Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


24

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.”
Section 1.3 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.10(b) provides a mechanism for determining an alternative rate of
interest. The Paying Agent will promptly notify the Company, pursuant to Section
2.10(d), of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, none of the Paying Agent and the Banks
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.10(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.10(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.


ARTICLE II 
 
LOANS

Section 2.1 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Bank, severally and
not jointly, agrees to make revolving credit loans in dollars to the Company, at
any time and from time to time on and after the Effective Date and until the
earlier of the Termination Date and the termination of the Commitment of such
Bank in accordance with the terms hereof. Notwithstanding the foregoing, (a) the
aggregate principal amount at any time outstanding of all Committed Loans of a
Bank shall not exceed such Bank’s Commitment and (b) the Total Commitment shall
be deemed used from time to time to the extent of the L/C Obligations, and such
deemed use of the Total Commitment shall be applied to the Banks ratably
according to their respective Commitments, subject, however, to the conditions
that (i) at no time shall (A) the sum of (x) the outstanding aggregate principal
amount of all Committed Loans made by all Banks and (y) the L/C Obligations
exceed (B) the Total Commitment, and (ii) at all times the outstanding aggregate
principal amount of all Committed Loans made by a Bank shall equal the product
of (x) the percentage which its Commitment represents of the Total Commitment
times (y) the outstanding aggregate principal amount of all Committed Loans
obligated to have been made by all Banks.


25

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Within the foregoing limits, the Company may borrow, repay, prepay, and reborrow
hereunder, on and after the Effective Date and prior to the Termination Date,
subject to the terms, provisions, and limitations set forth herein.
Section 2.2 Committed Borrowing Procedure. In order to effect a Committed
Borrowing, the Company shall hand deliver, telecopy or e-mail to the Paying
Agent a duly completed request for Committed Borrowing, substantially in the
form of Exhibit A hereto (a “Notice of Committed Borrowing”), (i) in the case of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three Business
Days before the Borrowing Date specified for a proposed Committed Borrowing, and
(ii) in the case of Alternate Base Loans, not later than 11:00 a.m., New York
City time, on the Business Day which is the Borrowing Date specified for a
proposed Committed Borrowing. Such notice shall be irrevocable and shall in each
case refer to this Agreement and specify (x) whether the Loans then being
requested are to be Eurodollar Loans, or Alternate Base Loans, (y) the Borrowing
Date of such Loans (which shall be a Business Day) and the aggregate amount
thereof (which shall not be less than $10,000,000 and shall be an integral
multiple of $1,000,000) and (z) in the case of a Eurodollar Loan, the Interest
Period with respect thereto (which shall not end later than the Termination
Date). If no Interest Period with respect to any Eurodollar Loan is specified in
any such Notice of Committed Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly, and in any event
on the same day the Paying Agent receives a Notice of Committed Borrowing
pursuant to this Section 2.3 if such notice is received by 11:00 a.m., New York
City time on a Business Day and otherwise on the next succeeding Business Day,
the Paying Agent shall advise the other Banks of such Notice of Committed
Borrowing and of each Bank’s portion of the requested Committed Borrowing by
telecopier or e-mail. Each Committed Borrowing shall consist of Loans of the
same Type made on the same day and having the same Interest Period.
Section 2.3 Refinancings; Conversions
(a)    The Company may refinance all or any part of any Loan with a Loan of the
same or a different type made pursuant to Section 2.2, subject to the conditions
and limitations set forth herein and elsewhere in this Agreement. Any Loan or
part thereof so refinanced shall be deemed to be repaid in accordance with
Section 2.17 with the proceeds of a new Borrowing hereunder and the proceeds of
the new Loan, to the extent they do not exceed the principal amount of the Loan
being refinanced, shall not be paid by the Banks to the Paying Agent or by the
Paying Agent to the Company pursuant to Section 2.6(c); provided, however, that
(i) if the principal amount extended by a Bank in a refinancing is greater than
the principal amount extended by such Bank in the Borrowing being refinanced,
then such Bank shall pay such difference to the Paying Agent for distribution to
the Banks described in (ii) below, (ii) if the principal amount extended by a
Bank in the Borrowing being refinanced is greater than the principal amount
being extended by such Bank in the refinancing, the Paying Agent shall return
the difference to such Bank out of amounts received pursuant to (i) above, (iii)
to the extent any Bank fails to pay the Paying Agent amounts due from it
pursuant to (i) above, any Loan or portion thereof being refinanced shall not be
deemed repaid in accordance with Section 2.17 to the extent of such failure and
the Company shall pay such amount to the Paying Agent pursuant to Section 2.17
and (iv) to the extent the Company fails to pay to the Paying Agent any amounts
due in accordance with Section 2.17 as a result of the failure of a Bank to pay
the Paying Agent any amounts due as described in (iii) above, the portion of any
refinanced Loan deemed not repaid shall be deemed to be outstanding solely to
the Bank which has failed to pay the Paying Agent amounts due from it pursuant
to (i) above to the full extent of such Bank’s portion of such refinanced Loan.
(b)    Subject to the conditions and limitations set forth in this Agreement,
the Company shall have the right from time to time to convert all or part of one
Type of Committed Loan into another Type of Committed Loan or to continue all or
a part of any Committed Loan that is a Eurodollar Loan from one


26

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Interest Period to another Interest Period by giving the Paying Agent written
notice (by means of a Notice of Committed Borrowing) (i) in the case of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three Business
Days before the date specified for such proposed conversion or continuation, and
(ii) in the case of Alternate Base Loans, not later than 11:00 a.m., New York
City time, on the Business Day which is the date specified for such proposed
conversion or continuation. Such notice shall specify (A) the proposed date for
conversion or continuation, (B) the amount of the Committed Loan to be converted
or continued, (C) in the case of conversions, the Type of Committed Loan to be
converted into, and (D) in the case of a continuation of or conversion into a
Eurodollar Loan, the duration of the Interest Period applicable thereto;
provided that (1) Eurodollar Loans may be converted only on the last day of the
applicable Interest Period, (2) except for conversions to Alternate Base Loans,
no conversion shall be made while a Default or Event of Default has occurred and
is continuing and no continuations of any Eurodollar Loan from one Interest
Period to another Interest Period shall be made while a Default or Event of
Default has occurred and is continuing, unless such conversion or continuation
has been approved by Majority Banks, and (3) each such conversion or
continuation shall be in an amount not less than $10,000,000 and shall be an
integral multiple of $1,000,000. All notices given under this Section shall be
irrevocable. If the Company shall fail to give the Paying Agent the notice as
specified above for continuation or conversion of a Eurodollar Loan prior to the
end of the Interest Period with respect thereto, such Eurodollar Loan shall
automatically be converted into an Alternate Base Loan on the last day of the
Interest Period for such Eurodollar Loan.
Section 2.4 Fees. The Company agrees to pay to each Bank, through the Paying
Agent, on each Quarterly Payment Date and on the Termination Date in arrears, in
immediately available funds, a commitment fee (a “Commitment Fee”) calculated by
multiplying the Applicable Rate by the amount of the average daily Available
Revolving Commitment of such Bank during the preceding three-month period (or
shorter period commencing with the Effective Date and/or ending with the
Termination Date). All Commitment Fees shall be computed by the Paying Agent on
the basis of the actual number of days elapsed in a year of 360 days, and shall
be conclusive and binding for all purposes, absent manifest error. The
Commitment Fee due to each Bank shall commence to accrue on the Effective Date
and shall cease to accrue on the Termination Date or, if earlier, the date of
the termination of the Commitment of such Bank as provided herein.
Section 2.5 Termination and Reduction of Commitments
(a)    Subject to Section 2.11(b), the Company may permanently terminate, or
from time to time in part permanently reduce, the Total Commitment, in each case
upon at least three Business Days’ prior (or, in the case of a refinancing or
new facility with one or more of the Agents, on a same-day basis with) written
notice to the Paying Agent (who shall promptly forward a copy thereof to each
Bank). Such notice shall specify the date and the amount of the termination or
reduction of the Total Commitment. Each such partial reduction of the Total
Commitment shall be in a minimum aggregate principal amount of $10,000,000 and
in an integral multiple of $1,000,000.
(b)    On the Termination Date the Total Commitment shall be zero.
(c)    Each reduction in the Total Commitment pursuant to this Section 2.5 shall
be made ratably among the Banks in accordance with their respective Commitments.
Simultaneously with any termination of Commitments pursuant to this Section, the
Company shall pay to the Paying Agent for account of the Banks the Commitment
Fees on the amount of the Total Commitment so terminated, accrued through the
date of such termination.
Section 2.6 Loans


27

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(a)    Each Borrowing made by the Company on any date shall be in an integral
multiple of $1,000,000 and in a minimum aggregate principal amount of
$10,000,000. Committed Loans shall be made by the Banks ratably in accordance
with their respective Commitments on the Borrowing Date of the Committed
Borrowing; provided, however, that the failure of any Bank to make any Loan
shall not in itself relieve any other Bank of its obligation to lend hereunder.
(b)    Each Committed Loan shall be a Eurodollar Loan or an Alternate Base Loan,
as the Company may request subject to and in accordance with Section 2.2 or
Section 2.3(b), as applicable. Each Bank may at its option make any Eurodollar
Loan by causing a foreign branch or Affiliate of such Bank to make such Loan;
provided, however, that any exercise of such option shall not affect the
obligation of the Company to repay such Loan in accordance with the terms of
this Agreement or increase the Company’s obligations to such Bank hereunder.
Loans of more than one interest rate option may be outstanding at the same time;
provided, however, that the Company shall not be entitled to request any Loan
which, if made, would result in an aggregate of more than ten separate Interest
Periods being outstanding hereunder at any one time. For purposes of the
foregoing, Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Loans.


(c)    Subject to Section 2.3, each Bank shall make its portion of each
Committed Borrowing on the proposed Borrowing Date thereof by paying the amount
required to the Paying Agent at the Principal Office in immediately available
funds not later than 1:00 p.m., New York City time, and the Paying Agent shall
by 2:00 p.m., New York City time, credit the amounts so received to the general
deposit account of the Company with the Paying Agent or, if Loans are not made
on such date because any condition precedent to a Borrowing herein specified
shall not have been met, return the amounts so received to the respective Banks
as soon as practicable; provided, however, if and to the extent the Paying Agent
fails to return any such amounts to a Bank on the Borrowing Date for such
Borrowing, the Paying Agent shall pay interest on such unreturned amounts, for
each day from such Borrowing Date to the date such amounts are returned to such
Bank, at the Federal Funds Effective Rate.
(d)    The outstanding principal amount of each Committed Loan shall be due and
payable on the Termination Date.
Section 2.7 Loan Accounts
(a)    The Loans made by each Bank shall be evidenced by one or more loan
accounts or records maintained by such Bank in the ordinary course of business.
Absent manifest error, the loan accounts or records maintained by the Paying
Agent and each Bank shall be prima facie evidence of the amount of the Loans
made by the Banks to the Company and the interest and payments thereon. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Company hereunder to pay any amount owing
with respect to the Loans.
(b)    Upon the request of any Bank made through the Paying Agent, the Loans
made by such Bank may be evidenced by one or more Notes, instead of or in
addition to loan accounts, and upon any such request the Company shall execute
and deliver such Notes to such Bank. Each such Bank shall, and is hereby
authorized by the Company to, endorse on the schedule attached to the relevant
Note held by such Bank (or on a continuation of such schedule attached to each
such Note and made a part thereof) or in its records relating to such Note an
appropriate notation evidencing the date and amount of each Committed Loan of
such Bank, each payment or prepayment of principal of any Committed Loan, and
the other information provided for on such schedule. The failure of any Bank to
make such a notation or any error therein shall


28

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





not in any manner affect the obligation of the Company to repay the Committed
Loans made by such Bank in accordance with the terms of the relevant Note.
Section 2.8 Interest on Loans
(a)    Subject to the provisions of Section 2.9, each Eurodollar Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the LIBO Rate for the Interest Period
in effect for such Loan plus the Applicable Rate. Interest on each Eurodollar
Loan shall be payable on each Interest Payment Date applicable thereto. The
applicable LIBO Rate for each Interest Period shall be determined by the Paying
Agent, and such determination shall be conclusive absent manifest error.
(b)    Subject to the provisions of Section 2.9, each Alternate Base Loan shall
bear interest at the rate per annum equal to the Alternate Base Rate plus the
Applicable Rate (if the Alternate Base Rate is based on the Prime Rate, computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be; if the Alternate Base Rate is based on the LIBO Rate
or the Federal Funds Effective Rate, computed on the basis of the actual number
of days elapsed over a year of 360 days). Interest on each Alternate Base Loan
shall be payable on each Interest Payment Date applicable thereto. The
applicable Alternate Base Rate shall be determined by the Paying Agent, and such
determination shall be conclusive absent manifest error.
(c)    The Company shall pay to the Paying Agent for the account of each Bank
that has made a Eurodollar Loan to the Company, so long as such Bank shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each such Eurodollar Loan
of such Bank, from the date of such Loan until such principal amount is paid in
full, at an interest rate per annum for such number of days during the Interest
Period for such Loan as shall be pertinent equal to the remainder obtained by
subtracting (i) the LIBO Rate for such Interest Period from (ii) the rate
obtained by dividing such LIBO Rate referred to in clause (i) above by that
percentage equal to 100% minus the Reserve Percentage of such Bank for such
Interest Period, payable on the next Interest Payment Date applicable to such
Loan. Such additional interest shall be determined by such Bank as, if and to
the extent incurred, and shall be payable as aforesaid upon notification thereof
by such Bank to the Company through the Paying Agent. Each determination by a
Bank of additional interest under this Section 2.8(c) shall be conclusive and
binding for all purposes in the absence of manifest error.
Section 2.9 Interest on Overdue Amounts. If the Company shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, the Company shall on demand from time to time pay interest, to
the extent permitted by Law, on such defaulted amount up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum equal to (i) in the case of the principal amount of any Eurodollar Loan,
2% above the rate otherwise applicable thereto and (ii) in all other cases, the
Agreed Maximum Rate (if the Alternate Base Rate is based on the Prime Rate,
computed on the basis of the actual number of days elapsed over a year of 365 or
366 days, as the case may be; if the Alternate Base Rate is based on the LIBO
Rate or the Federal Funds Effective Rate, computed on the basis of the actual
number of days elapsed over a year of 360 days).
Section 2.10 Alternate Rate of Interest. In the event, and on each occasion, on
the day two Business Days(a) If prior to the commencement of any Interest Period
for a Eurodollar Loan that is a Committed Loan, the Paying Agent shall have
determined that dollar deposits in the amount of the requested principal amount
of such Eurodollar Loan are not generally available in the Eurodollar Interbank
Market,


29

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





or that dollar deposits are not generally available in the Eurodollar Interbank
Market for the requested Interest Period, or:
(i)    Subject to clause (b) below, the Paying Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable (including because the Screen Rate is not available or
published on a current basis), for dollars and such Interest Period; or


that the rate at which such dollar deposits are being offered(ii)
the Paying Agent is advised by the Majority Banks that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for dollars and such Interest Period will not
adequately and fairly reflect the cost to the Majoritysuch Banks (or Bank) of
making or maintaining such Eurodollar Loan duringtheir Loans (or its Loan)
included in such Loan for dollars and such Interest Period, or that reasonable
means do not exist for ascertaining the LIBO Rate,;



then the Paying Agent shall, as soon as practicable thereafter, give telecopy
notice of such determinationthereof to the Company and the Banks. In the event
of any such determination, any request by the Company for a Eurodollar Loan that
is a Committed Loan shall, until by telephone, telecopy or electronic mail as
promptly as practicable thereafter and, until the Paying Agent notifies the
Company and the Banks that the circumstances giving rise to such notice no
longer exist, be deemed to be a request for(A) any interest election request
pursuant to Section 2.3 that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (B) if
any Notice of Committed Borrowing requests a Eurodollar Loan, such Loan shall be
made as an Alternate Base Loan. Each determination by the Paying Agent hereunder
shall be conclusive absent manifest error; provided that if the circumstances
giving rise to such notice affect only one Type of Loans, then the other Type of
Loans shall be permitted.
(b) Notwithstanding anything to the contrary herein or in any other Loan Paper,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Paying Agent and the Company may amend this Agreement to
replace the LIBO Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Paying Agent has posted such proposed
amendment to all Banks and the Company, so long as the Paying Agent has not
received, by such time, written notice of objection to such proposed amendment
from Banks comprising the Majority Banks; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Banks shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Banks comprising the Majority Banks have delivered to the Paying
Agent written notice that such Majority Banks accept such amendment. No
replacement of LIBO Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.
(c) In connection with the implementation of a Benchmark Replacement, the Paying
Agent will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Paper, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
(d) The Paying Agent will promptly notify the Company and the Banks of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Paying Agent or
Banks pursuant to this Section 2.10, including any


30

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.10.
(e) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any interest election request pursuant to Section 2.3
that requests the conversion of any Loan to, or continuation of any Loan as, a
Eurodollar Loan shall be ineffective and (ii) if any Notice of Committed
Borrowing requests a Eurodollar Loan, such Loan shall be made as an Alternate
Base Loan.


Section 2.11 Prepayment of Loans
(a)    Prior to the Termination Date, the Company shall have the right at any
time to prepay any Committed Borrowing, in whole or in part, subject to the
requirements of Section 2.14 or Section 2.15 but otherwise without premium or
penalty, upon at least five Business Days prior written notice to the Paying
Agent; provided, however, that each such partial prepayment shall be in an
integral multiple of $1,000,000 and in a minimum aggregate principal amount of
$5,000,000. Each notice of prepayment shall specify the prepayment date and the
aggregate principal amount of each Borrowing to be prepaid, shall be irrevocable
and shall commit the Company to prepay such Borrowing by the amount stated
therein.
(b)    On the date of any termination or reduction of the Total Commitment
pursuant to Section 2.5(a), the Company shall pay or prepay so much of the Loans
as shall be necessary in order that the sum of (x) the aggregate principal
amount of the Loans outstanding and (y) the L/C Obligations will not exceed the
Total Commitment following such termination or reduction. Subject to the
foregoing, any such payment or prepayment shall be applied to such Borrowing or
Borrowings as the Company shall select. All prepayments under this paragraph
shall be subject to Section 2.14 and Section 2.15.
(c)    All prepayments under this Section 2.11 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment.
Section 2.12 Reserve Requirements; Change in Circumstances
(a)    Notwithstanding any other provision herein, if after the date of this
Agreement any Regulatory Change or change in any Law (i) shall subject the
Paying Agent, a Bank or an Issuing Bank to any Taxes (other than (w) Indemnified
Taxes, (x) Taxes described in clauses (a), (b), (c) and (e) of Excluded Taxes,
(y) Other Taxes and (z) Other Connection Taxes imposed on gross or measured by
net income, profits or revenue (including value-added or similar Taxes) (however
denominated) or that are franchise Taxes or branch profits Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, (ii)
shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement with respect to any
Eurodollar Loan against assets of, deposits with or for the account of, or
credit extended by, such Bank under this Agreement (without duplication of any
amounts paid pursuant to Section 2.8(c)), or (iii) with respect to any
Eurodollar Loan, shall impose on such Bank or the Eurodollar Interbank Market
any other condition, cost or expense affecting this Agreement or any Eurodollar
Loan made by such Bank, and the result of any of the foregoing shall be to
materially increase the actual cost to such Bank (or such Paying Agent or
Issuing Bank in the case of (i)) of maintaining its Commitment or of making,
converting to, continuing or maintaining any Eurodollar Loan or to materially
reduce the amount of any sum received or receivable by such Bank (or such Paying
Agent or Issuing Bank in the case of (i)) hereunder (whether of principal,
interest, or otherwise) in respect thereof, then the Company shall pay to the
Paying Agent for the account of such Bank (or such Paying Agent or Issuing Bank
in the case of (i)), within ten days following delivery to the Company of the


31

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





certificate specified in paragraph (c) below by such Bank (or such Paying Agent
or Issuing Bank in the case of (i)), such additional amount or amounts as will
reimburse such Bank (or such Paying Agent or Issuing Bank in the case of (i))
for such increase or reduction to such Bank (or such Paying Agent or Issuing
Bank in the case of (i)) to the extent reasonably allocable to this Agreement.
(b)    If any Bank shall have determined in good faith that any Regulatory
Change regarding capital or liquidity requirements or compliance by any Bank (or
its parent or any lending office of such Bank) with any request or directive
issued subsequent to the Effective Date regarding capital or liquidity
requirements (whether or not having the force of Law) of any Tribunal, monetary
authority, central bank, or comparable agency, has or would have the effect of
reducing the rate of return on such Bank’s (or its parent’s) capital as a
consequence of its obligations hereunder to a level below that which such Bank
(or its parent) could have achieved but for such Regulatory Change, or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Bank to be material,
then from time to time, the Company shall pay to the Paying Agent for the
account of such Bank, within ten days following delivery to the Company of the
certificate specified in paragraph (d) below by such Bank, such additional
amount or amounts as will reimburse such Bank (or its parent) for such
reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Regulatory Change
and a change in Law, regardless of the date enacted, adopted or issued.
(d)    Each Bank or the Paying Agent or each Issuing Bank shall notify the
Company of any event occurring after the date hereof entitling such Bank to
compensation under paragraph (a) or (b) of this Section 2.12 (together with a
good faith estimate of the amounts it would be entitled to claim in respect of
such event) as promptly as practicable, but in any event on or before the date
which is 60 days after the related Regulatory Change, change in any Law or other
event; provided that (i) if such Bank or the Paying Agent or such Issuing Bank
fails to give such notice by such date, such Bank or the Paying Agent or such
Issuing Bank shall, with respect to compensation payable pursuant to paragraph
(a) or (b) of this Section 2.12 in respect of any costs resulting from such
Regulatory Change, change in any Law or other event, only be entitled to payment
under paragraph (a) or (b) of this Section 2.12 for costs incurred from and
after the date of such notice and (ii) such Bank or the Paying Agent or such
Issuing Bank will take such reasonable actions, if any (including the
designation of a different Applicable Lending Office for the Loans of such Bank
affected by such event) to avoid the need for, or reduce the amount of, such
compensation so long as such actions will not, in the reasonable opinion of such
Bank or the Paying Agent or such Issuing Bank, be materially disadvantageous to
such Bank or the Paying Agent or such Issuing Bank, as the case may be. A
certificate of a Bank or the Paying Agent or such Issuing Bank setting forth in
reasonable detail (i) the Regulatory Change, change in any Law or other event
giving rise to any costs, (ii) such amount or amounts as shall be necessary to
reimburse such Bank or the Paying Agent or such Issuing Bank (or participating
banks or other entities pursuant to Section 9.11) as specified in paragraph (a)
or (b) of this Section 2.12, as the case may be, and (iii) the calculation of
such amount or amounts, shall be delivered to the Company (with a copy to the
Paying Agent) promptly after such Bank or the Paying Agent or such Issuing Bank
determines it is entitled to payment under this Section 2.12, and shall be
conclusive and binding absent manifest error. In preparing such certificate,
such Bank or the Paying Agent or such Issuing Bank may


32

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





employ such assumptions and allocations of costs and expenses as it shall in
good faith deem reasonable and may use any reasonable averaging and attribution
method.
(e)    In the event any Bank shall seek payment pursuant to this Section 2.12 or
the events contemplated under Section 2.10 or Section 2.13 shall have occurred
with respect to any Bank, the Company shall have the right to replace such Bank
with, and add as “Banks” under this Agreement in place thereof, one or more
assignees as provided in Section 2.23(b).
(f)    Without prejudice to the survival of any other obligations of the Company
hereunder, the obligations of the Company under this Section 2.12 shall survive
for one year after the termination of this Agreement and/or the payment or
assignment of any of the Loans or Notes.
Section 2.13 Change in Legality
(a)    Notwithstanding anything to the contrary herein contained, if any
Regulatory Change shall make it unlawful for any Bank to make or maintain any
Eurodollar Loan or to give effect to its obligations in respect of Eurodollar
Loans as contemplated hereby, then, by prompt written notice to the Company and
to the Paying Agent, such Bank may:
(i)    declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon the Company shall be prohibited from requesting Eurodollar
Loans from such Bank hereunder unless such declaration is subsequently
withdrawn; and
(ii)    if such unlawfulness shall be effective prior to the end of any Interest
Period of an outstanding Eurodollar Loan, require that all outstanding
Eurodollar Loans with such Interest Periods made by it be converted to Alternate
Base Loans, in which event (A) all such Eurodollar Loans shall be automatically
converted to Alternate Base Loans as of the effective date of such notice as
provided in paragraph (b) below and (B) all payments and prepayments of
principal which would otherwise have been applied to repay the converted
Eurodollar Loans shall instead be applied to repay the Alternate Base Loans
resulting from the conversion of such Eurodollar Loans.
(b)    For purposes of this Section 2.13, a notice to the Company (with a copy
to the Paying Agent) by any Bank pursuant to paragraph (a) above shall be
effective on the date of receipt thereof by the Company. Any Bank having
furnished such a notice agrees to withdraw the same promptly following any
Regulatory Change that makes it lawful for such Bank to make and maintain
Eurodollar Loans.
(c)    If, with respect to any Bank, a condition arises or an event occurs which
would, or would upon the giving of notice, result in the payment of amounts
pursuant to Section 2.12 or permit such Bank, pursuant to this Section 2.13, to
suspend its obligation to make Eurodollar Loans, such Bank, promptly upon
becoming aware of the same, shall notify the Company thereof and shall take such
steps as may reasonably be available to it (including, without limitation,
changing its Applicable Lending Office) to mitigate the effects of such
condition or event, provided that such Bank shall be under no obligation to take
any step that, in its good faith opinion, would (a) result in its incurring any
additional costs in performing its obligations hereunder and under any
outstanding Loan (unless the Company has notified such Bank of the Company’s
agreement to reimburse it for the same) or (b) be otherwise adverse to such Bank
in a material respect.
Section 2.14 Indemnity. The Company shall indemnify each Bank against any loss
or reasonable expense which such Bank may sustain or incur as a consequence of
(a) any failure by the Company to fulfill on the date of any Borrowing hereunder
the applicable conditions set forth in Article IV, (b) any


33

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





failure by the Company to borrow hereunder after a Notice of Committed Borrowing
pursuant to Article II has been given, (c) any payment, prepayment, or
conversion of a Eurodollar Loan required by any other provision of this
Agreement or otherwise made on a date other than the last day of the applicable
Interest Period for any reason, including without limitation the acceleration of
outstanding Loans as a result of any Event of Default or (d) any failure by the
Company for any reason (including without limitation the existence of a Default
or an Event of Default) to pay, prepay or convert a Eurodollar Loan on the date
for such payment, prepayment or conversion, specified in the relevant notice of
payment, prepayment or conversion under this Agreement. The indemnity of the
Company pursuant to the immediately preceding sentence shall include, but not be
limited to, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a Eurodollar
Loan. Such loss or reasonable expense shall include, without limitation, an
amount equal to the excess, if any, as reasonably determined by each Bank of (i)
its cost of obtaining the funds for the Loan being paid, prepaid, or converted
or not borrowed, paid, prepaid or converted (based on the LIBO Rate) for the
period from the date of such payment, prepayment, or conversion or failure to
borrow, pay, prepay or convert to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, pay, prepay or convert, the
Interest Period for the Loan which would have commenced on the date of such
failure to borrow, pay, prepay or convert) over (ii) the amount of interest (as
reasonably determined by such Bank) that would be realized by such Bank in
reemploying the funds so paid, prepaid, or converted or not borrowed, paid,
prepaid or converted for such period or Interest Period, as the case may be. A
certificate of each Bank setting forth any amount or amounts and, in reasonable
detail, the computations thereof, which such Bank is entitled to receive
pursuant to this Section 2.14 shall be delivered to the Company (with a copy to
the Paying Agent) and shall be conclusive, if made in good faith, absent
manifest error. The Company shall pay to the Paying Agent for the account of
each Bank the amount shown as due on any certificate within 30 days after its
receipt of the same. The obligations of the Company pursuant to this Section
2.14 shall survive the termination of this Agreement and/or the payment or
assignment of any of the Loans or Notes.
Section 2.15 Pro Rata Treatment. Except as permitted under Section 2.8(c),
Section 2.12(d) and Section 2.14 with respect to interest and Section 2.25(e)
with respect to principal and interest, (a) each payment or prepayment of
principal and each payment of interest with respect to a Committed Borrowing
shall be made pro rata among the Banks in accordance with the respective
principal amounts of the Loans extended by each Bank, if any, with respect to
such Committed Borrowing, and (b) conversions of Committed Loans to Committed
Loans of another Type, continuations of Committed Loans that are Eurodollar
Loans from one Interest Period to another Interest Period, and Committed Loans
which are not refinancings of other Loans shall be made pro rata among the Banks
in accordance with their respective Commitments.
Section 2.16 Sharing of Setoffs. Each Bank agrees that if it shall through the
exercise of a right of banker’s lien, setoff, or counterclaim against the
Company (pursuant to Section 9.6 or otherwise), including, but not limited to, a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Bank under any applicable Debtor Relief Law or otherwise, obtain payment
(voluntary or involuntary) in respect of the Committed Loans held by it (other
than pursuant to Section 2.8(c), Section 2.12, or Section 2.14) as a result of
which the unpaid principal portion of the Committed Loans held by it shall be
proportionately less than the unpaid principal portion of the Committed Loans
held by any other Bank, it shall be deemed to have simultaneously purchased from
such other Bank a participation in the Committed Loans held by such other Bank,
so that the aggregate unpaid principal amount of the Committed Loans and
participations in Committed Loans pursuant to this Section 2.16 held by each
Bank shall be in the same proportion to the aggregate unpaid principal amount of
all Committed Loans then outstanding as the principal amount of the Committed
Loans held by it prior to such exercise of banker’s lien, setoff, or
counterclaim was to the principal amount of all Committed Loans outstanding
prior to such exercise of banker’s lien, setoff, or counterclaim; provided,


34

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.16 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Company expressly consents to the
foregoing arrangements and agrees that any Bank holding a participation in a
Committed Loan deemed to have been so purchased may exercise any and all rights
of banker’s lien, setoff, or counterclaim with respect to any and all moneys
owing by the Company to such Bank as fully as if such Bank had made a Committed
Loan directly to the Company in the amount of such participation.
Section 2.17 Payments
(a)    The Company shall make each payment hereunder and under any instrument
delivered hereunder not later than 12:00 noon (New York City time) on the day
when due in dollars, without setoff or counterclaim, to the Paying Agent at its
Principal Office for the account of the Banks, in federal or other immediately
available funds. The Paying Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal of or interest on
Committed Loans (other than pursuant to Section 2.8(c), Section 2.12, and
Section 2.14) or Commitment Fees ratably to the Banks and like funds relating to
the payment of any other amount payable to any Bank to such Bank for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.
(b)    Whenever any payment hereunder or under any Note shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in all such cases be
included in the computation of payment of interest or Commitment Fee, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of a Eurodollar Loan to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
(c)    Unless the Paying Agent shall have received notice from the Company prior
to the date on which any payment is due to the Banks hereunder that the Company
will not make such payment in full, the Paying Agent may assume that the Company
has made or will make such payment in full to the Paying Agent on such date and
the Paying Agent may, in reliance upon such assumption, cause to be distributed
to each Bank on such due date an amount equal to the amount then due such Bank.
If and to the extent the Company shall not have so made such payment in full to
the Paying Agent, each Bank shall repay to the Paying Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Paying Agent, at the Federal Funds Effective
Rate.
Section 2.18 Taxes.    (a)    Each payment by the Company under this Agreement
or any Loan Papers shall be made without withholding for any Taxes, unless such
withholding is required by anyapplicable Law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable Law. If such Taxes are Indemnified
Taxes, then the amount payable by the Company shall be increased as necessary so
that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the Paying Agent or applicable
Bank (as the case may be)amounts receivesd with respect to this Agreement equal
the amount itwhich would have received had no such withholding been made.
(b)    The Company shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law.


35

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(c)    As soon as practicable after any payment of Indemnified Taxes by the
Company to a Governmental Authority, the Company shall deliver to the Paying
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Paying Agent.
(d)    The Company shall indemnify the Paying Agent and each Bank, within 30
days after demand therefor, for the full amount of Indemnified Taxes (including,
without limitation, any Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.18) payable or paid by the Paying Agent
or such Bank (or its beneficial owner), as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Bank (with a copy to the Paying Agent),
or by the Paying Agent on its own behalf or on behalf of a Bank, shall be
conclusive, if made in good faith, absent manifest error.
(e)    Each Bank shall severally indemnify the Paying Agent, within 10 days
after demand therefor, for the full amount of any Taxes attributable to such
Bank that are payable or paid by the Paying Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
but only to the extent that the Company has not already indemnified the Paying
Agent for such Indemnified Taxes and without limiting the obligation of the
Company to do so. A certificate as to the amount of such payment or liability
delivered to any Bank by the Paying Agent shall be conclusive absent manifest
error. For the avoidance of doubt, there shall be no double recovery under this
paragraph where the indemnified party has been indemnified for the same loss
under a separate provision of the agreement.
(f)     (i) Any Bank that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments hereunder or under any other
Loan Papers shall deliver to the Company and the Paying Agent, at the time or
times requested by the Company or the Paying Agent, such properly completed and
executed documentation prescribed by Law as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if requested by the Company or the Paying Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Company or the
Paying Agent as will enable the Company or the Paying Agent to determine whether
or not such Bank is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
forms (other than such documentation set forth in Sections 2.18(f)(ii)(A)
through (E) below or any successor or substantially similar or comparable
documentation thereto) shall not be required if in the Bank’s good faith
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense (or, in the case of a change in Law, any
incremental material unreimbursed cost or expense), unless indemnified by the
Company in an amount reasonably satisfactory to such Bank, or would materially
prejudice the legal or commercial position of such Bank. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Bank, such Bank shall
promptly (and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Company and the Paying Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, any Bank that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code (a
“Foreign Bank”) shall, to the extent it is legally entitled to do so, deliver to
the Company and the Paying Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Bank


36

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





becomes a lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Paying Agent), whichever of the
following is applicable:


(A)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party;



(B)
duly completed copies of Internal Revenue Service Form W-8ECI;



(C)
in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Fform of Exhibit G-1 to the effect that (i) such Foreign
Bank is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Company within the meaning of section
881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code, and (ii) the interest payments in question
are not effectively connected with the United States trade or business conducted
by such Bank (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable;



(D)
to the extent a Foreign Bank is not the beneficial owner (for example, where the
Foreign Bank is a partnership or participating Bank granting a typical
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or G-3 (as applicable), Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Bank is a partnership (and not a participating Bank) and one or more
beneficial owners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such beneficial
owner; or



(E)
any other form prescribed by Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company to determine the withholding or deduction required to be made.




(iii) If a payment made to a Bank under this Agreement or any other Loan Papers
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Withholding Agent, at the time or
times prescribed by Law and at such time or times reasonably requested by the
Withholding Agent,


37

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Bank has or has not complied with such Bank’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.18(f)(iii), “FATCA” shall include all amendments made
to FATCA after the date of this Agreement.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including additional amounts paid pursuant to
this Section 2.18), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall promptly repay to such indemnified
party the amount paid to such indemnified party pursuant to the previous
sentence (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.18(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.18(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    The provisions of this Section 2.18 shall survive the termination of this
Agreement and/or the payment or assignment of any of the Loans or Notes.
(i)    For purposes of this Section 2.18, the term “Bank” includes any Issuing
Bank and the term “applicable Law” includes FATCA.
Section 2.19 Calculation of LIBO Rates. The provisions of this Agreement
relating to calculation of the LIBO Rate are included only for the purpose of
determining the rate of interest or other amounts to be paid hereunder that are
based upon such rate, it being understood that each Bank shall be entitled to
fund and maintain its funding of all or any part of a Eurodollar Loan as it sees
fit. All such determinations hereunder, however, shall be made as if each Bank
had actually funded and maintained funding of each Eurodollar Loan through the
purchase in the Eurodollar InterBank Market of one or more eurodollar deposits
in an amount equal to the principal amount of such Loan and having a maturity
corresponding to the Interest Period for such Loan.
Section 2.20 Booking Loans. Subject to Section 2.18, any Bank may make, carry,
or, transfer Loans at, to, or for the account of any of its branch offices or
the office of any Affiliate.
Section 2.21 Quotation of Rates. It is hereby acknowledged that the Company may
call the Paying Agent on or before the date on which notice of a Borrowing,
continuation or conversion is to be delivered by the Company in order to receive
an indication of the rate or rates then in effect, but that such projection
shall not be binding upon the Paying Agent or any Bank nor affect the rate of
interest which thereafter is actually in effect when the election is made.


38

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Section 2.22 Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, the Paying Agent shall
deliver written notice to such effect, upon the Paying Agent’s obtaining
knowledge of such event, to the Company and such Defaulting Bank, and the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    Commitment Fees shall cease to accrue with respect to the Commitment of
such Defaulting Bank pursuant to Section 2.4.
(b)    The Commitment and Revolving Credit Exposure of such Defaulting Bank
shall not be included in determining whether all Banks or the Majority Banks
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.1), provided that any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which would increase or extend the term of the Commitment of such
Defaulting Bank or which affects such Defaulting Bank differently than other
affected Banks shall require the consent of such Defaulting Bank.
(c)    If any L/C Obligations exist at the time a Bank becomes a Defaulting
Bank, then:
(i)    all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Banks ratably in accordance with their respective Commitments but
only to the extent that (x) the sum of all non-Defaulting Banks’ Revolving
Credit Exposures does not then exceed the total of all non-Defaulting Banks’
Commitments, (y) no non-Defaulting Bank’s Revolving Credit Exposure then exceeds
such non-Defaulting Bank’s Commitments and (z) the conditions set forth in
Section 4.3 are satisfied at such time;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Paying Agent cash collateralize the percentage such Defaulting
Bank’s Commitment represents of the Total Commitment of the L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 7.2 for so long as such
L/C Obligations are outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Bank’s L/C Obligations pursuant to this Section 2.22(c), the Company shall not
be required to pay any fees to such Defaulting Bank pursuant to Section 3.3 with
respect to such Defaulting Bank’s portion of the L/C Obligations during the
period of such collateralization;
(iv)    if the L/C Obligations of the non-Defaulting Banks are reallocated
pursuant to this Section 2.22(c), then the fees payable to the Banks pursuant to
Section 3.3 shall be adjusted ratably in accordance with their respective
Commitments; and
(v)    if any Defaulting Bank’s L/C Obligations are neither cash collateralized
nor reallocated pursuant to this Section 2.22(c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Bank hereunder, all
Commitment Fees that otherwise would have been payable to such Defaulting Bank
(solely with respect to the portion of such Defaulting Bank’s Commitment that
was utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.3 with respect to such Defaulting Bank’s L/C Obligations shall be
payable to the applicable Issuing Bank until such L/C Obligations are cash
collateralized and/or reallocated.


39

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(d)    So long as any Bank is a Defaulting Bank, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral will be provided by the Company
in accordance with Section 2.22(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Banks in a manner consistent with Section 2.22(c)(i) (and
Defaulting Banks shall not participate therein).
(e)    Any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 2.16, but
excluding amounts payable pursuant to Section 2.23) shall, in lieu of being
distributed to such Defaulting Bank, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Paying Agent
(i) first, to the payment of any amounts owing by such Defaulting Bank to the
Paying Agent hereunder, (ii) second, pro rata, to the payment of any amounts
owing by such Defaulting Bank to the Issuing Banks hereunder, (iii) third, if so
determined by the Paying Agent or requested by an Issuing Bank, held in such
account as cash collateral for future funding obligations of the Defaulting Bank
in respect of any existing or future participating interest in any Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Paying Agent, (v) fifth, if so determined by the
Paying Agent and the Company, held in such account as cash collateral for future
funding obligations of the Defaulting Bank in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Banks or an
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Bank or such Issuing Bank against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Company as a result of
any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Bank or
as otherwise directed by a court of competent jurisdiction, provided, with
respect to this clause (viii), that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of any
drafts paid by an Issuing Bank under any Letters of Credit which a Defaulting
Bank has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.3 are satisfied, such payment shall be applied
solely to prepay the Loans of, and reimbursement obligations owed to, all
non-Defaulting Banks pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting Bank.
In the event that the Paying Agent, each Issuing Bank and the Company each
agrees that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank or upon receipt by the Paying Agent of the
confirmation referred to in clause (c) of the definition of “Defaulting Bank”,
as applicable, then on such date such Bank shall purchase at par such portion of
the Loans of the other Banks as the Paying Agent shall determine may be
necessary in order for such Bank to hold such Loans ratably in accordance with
its Commitment.


Section 2.23 Mitigation Obligations; Replacement of Banks. (a)    If any Bank
requests compensation under Section 2.12 or Section 2.18, or if the Company is
required to pay any additional amount to any Bank or any Governmental Authority
for the account of any Bank pursuant to Section 2.12 or Section 2.18, then such
Bank shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or Section 2.18 in the future and (ii)
would not subject such Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Bank.


40

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





The Company hereby agrees to pay all reasonable costs and expenses incurred by
any Bank in connection with any such designation or assignment.
(b)    If (i) any Bank requests compensation under Section 2.12 or Section 2.18,
(ii) the Company is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.12 or
Section 2.18, (iii) an event contemplated under Section 2.10 or Section 2.13
shall have occurred with respect to any Bank, (iv) any Bank becomes a Defaulting
Bank or (v) any Bank becomes a Non-Extending Bank, then, in each case, the
Company may, at its sole expense and effort, upon notice to such Bank and the
Paying Agent, require such Bank to assign and delegate, without recourse (except
for certain customary representations and warranties, in accordance with and
subject to the restrictions contained in Section 9.10), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Paying Agent, which consent shall not unreasonably be withheld,
(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in any drafts paid by an Issuing Bank
under any Letters of Credit, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or Section 2.18 or payments required
to be made pursuant to Section 2.12 or Section 2.18, such assignment will result
in a reduction in such compensation or payments and (iv) in the case of any such
assignment resulting from a Bank becoming a Non-Extending Bank, such assignee
shall have provided written notice to the Paying Agent that it consents to the
requested extension of the Existing Termination Date with respect any
Commitments held (or to be held) by it on the applicable Extension Date. A Bank
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Section 2.24 Commitment Increases.
(a)    The Company and any one or more Banks (including New Banks) may from time
to time agree that such Banks shall obtain or increase the amount of their
Commitments by executing and delivering to the Paying Agent an Increased
Facility Activation Notice specifying (i) the amount of such increase and (ii)
the applicable Increased Facility Closing Date; provided that (i) the aggregate
amount of incremental Commitments obtained after the Effective Date pursuant to
this Section 2.24 shall not exceed $500,000,000, (ii) with respect to any
Increased Facility Closing Date, the increases effected on such date pursuant to
this Section 2.24 shall be in a minimum amount of $25,000,000 and (iii) no more
than four Increased Facility Closing Dates may occur after the Effective Date.
No Bank shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.
(b)    Any additional bank or financial institution which, with the consent of
the Company, each Issuing Bank (which consent shall not be unreasonably
withheld) and the Paying Agent (which consent shall not be unreasonably
withheld), elects to become a “Bank” under this Agreement in connection with any
increase described in Section 2.24(a) shall execute a New Bank Supplement (each,
a “New Bank Supplement”), substantially in the form of Exhibit H-2, whereupon
such bank or financial institution (each, a “New Bank”) shall become a Bank for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(c)    On each Increased Facility Closing Date, each Bank holding Committed
Loans prior to giving effect to this Section 2.24(c) (each, an “Existing Bank”)
shall be deemed to have assigned to each


41

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Bank participating in the relevant Commitment increase (each, an “Increased
Facility Bank”), and each such Increased Facility Bank shall be deemed to have
purchased from each Existing Bank, at the principal amount thereof (together
with accrued interest), such interests in the Committed Loans and participations
in Letters of Credit outstanding on such date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Committed
Loans and participations in Letters of Credit will be held by all the Banks
(including such Increased Facility Banks) ratably in accordance with the
percentage which its Commitment represents of the Total Commitment after giving
effect to the increase to the Commitments on such Increased Facility Closing
Date. In furtherance of the foregoing, on such Increased Facility Closing Date,
(i) each Increased Facility Bank agrees to make payments to the Paying Agent for
the benefit of the Existing Banks in an amount equal to the principal amount
(together with accrued interest) of the interests in the Committed Loans and
funded participations in any Letters of Credit relating to any unreimbursed
drawings thereunder deemed to have been purchased by such Increased Facility
Bank on such Increased Facility Closing Date pursuant to the immediately
preceding sentence and (ii) each Existing Bank agrees to accept payments in an
amount equal to the principal amount (together with accrued interest) of the
interests in the Committed Loans and funded participations in any Letters of
Credit relating to any unreimbursed drawings thereunder deemed to have been
assigned by such Existing Bank on such Increased Facility Closing Date pursuant
to the immediately preceding sentence.
(d)    The effectiveness of any increase to the Commitments pursuant to this
Section 2.24 shall be subject to the satisfaction of the following conditions
precedent: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to, and immediately after, giving effect to such
increase to the Commitments, (ii) the representations and warranties contained
in Article V shall be correct in all material respects (or, to the extent
subject to materiality or Material Adverse Effect qualifiers, in all respects)
on and as of the date of such increase to the Commitments (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), immediately prior to, and after giving
effect to, such increase to the Commitments, as though made on and as of such
date, (iii) on a pro forma basis after giving effect to (x) such increase to the
Commitments (assuming such incremental Commitments are fully drawn) and (y) any
permanent repayment of Debt after the last day of the most recently ended fiscal
quarter for which the Company’s annual or quarterly Financial Statements have
been most recently required to have been delivered pursuant to Section 6.01
(assuming, for such purpose, that (A) such increase to the Commitments (and the
full drawing thereof) and any such permanent repayment of Debt occurred on the
first day of the four fiscal quarter period for which the Company’s annual or
quarterly Financial Statements have been most recently required to have been
delivered pursuant to Section 6.01 and (B) such incremental Commitments had been
borrowed as Eurodollar Loans with successive one-month Interest Periods during
the four fiscal quarter period for which the Company’s annual or quarterly
Financial Statements have been most recently required to have been delivered
pursuant to Section 6.01), the Coverage Ratio shall not be less than 1.25 to 1.0
and (iv) the Company shall have delivered such legal opinions, board
resolutions, certificates and other documents reasonably requested by the Paying
Agent in connection with such increase to the Commitments.
Section 2.25 Extension of the Termination Date.
(a)    The Company may, by notice (the date of such notice, the “Request Date”)
to the Paying Agent (who shall promptly notify the Banks) not earlier than 60
days and not later than 30 days prior to any anniversary of the Effective Date
(each a “Relevant Anniversary Date”), request that each Bank extend such Bank’s
Termination Date for an additional year from the Termination Date then in effect
hereunder (the “Existing Termination Date”; any anniversary of the Existing
Termination Date to which Commitments shall be extended being called the
“Extended Termination Date”); provided that the Company shall not make more than
two such requests during the term of this Agreement.


42

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(b)    Each Bank, acting in its sole and individual discretion, shall, by
written notice to the Paying Agent given not later than the date that is 20 days
following the Request Date (the “Notice Deadline”), advise the Paying Agent
whether or not such Bank agrees to such extension (and each Bank that determines
not to so extend its Termination Date (a “Non-Extending Bank”) shall notify the
Paying Agent of such fact promptly after such determination (but in any event no
later than the Notice Deadline)) and any Bank that does not so advise the Paying
Agent on or before the Notice Deadline shall be deemed to be a Non-Extending
Bank. The election of any Bank to agree to such extension shall not obligate any
other Bank to so agree. Promptly following the Notice Deadline, the Paying Agent
shall notify the Company of each Bank’s determination under this Section.
(c)    The Company shall have the right on or before the Relevant Anniversary
Date to replace each Non-Extending Bank with, and add as “Banks” under this
Agreement in place thereof, one or more assignees with Commitments terminating
on the Extended Termination Date (each, an “Additional Commitment Bank”) as
provided in Section 2.23(b), each of which Additional Commitment Banks shall
have entered into an Assignment and Assumption pursuant to which such Additional
Commitment Bank shall undertake a Commitment of such Non-Extending Bank at par
(and, if any such Additional Commitment Bank is already a Bank, its Commitment
of such Non-Extending Bank shall be in addition to such Bank’s Commitment
hereunder on such date).
(d)    If (and only if) the aggregate Commitments of the Banks that have agreed
to so to extend their Termination Date pursuant to this Section 2.25 and the
additional Commitments of the Additional Commitment Banks shall be more than 50%
of the aggregate amount of the Commitments in effect immediately prior to the
Relevant Anniversary Date, then, effective as of the Relevant Anniversary Date
(each such effective date, an “Extension Date”), the Termination Date of each
extending Bank and of each Additional Commitment Bank shall be extended to the
Extended Termination Date (except that, if such date is not a Business Day, such
Extended Termination Date shall be the immediately preceding Business Day), so
long as: (i) at the time of and immediately after giving effect to such
extension, no Default or Event of Default shall have occurred and be continuing
and (ii) the representations and warranties contained in Article V shall be
correct in all material respects (or, to the extent subject to materiality or
Material Adverse Effect qualifiers, in all respects) on and as of the date of
such extension (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), immediately
prior to, and after giving effect to, such extension, as though made on and as
of such date.
(e)    
(i)    Any Non-Extending Bank may, by written notice to the Paying Agent, at any
time after the relevant Extension Date and prior to the applicable Existing
Termination Date, elect to extend its Termination Date to the Extended
Termination Date and, upon the Paying Agent’s receipt of such written notice
from any Non-Extending Bank, (x) the Termination Date of such Bank shall be
automatically extended to the Extended Termination Date (except that, if such
date is not a Business Day, such Extended Termination Date shall be the
immediately preceding Business Day) and (y) such Bank shall no longer be a
Non-Extending Bank with respect to the applicable extension. The Paying Agent
shall promptly give notice to the Company of any such extension pursuant to this
Section 2.21(e)(i).
(ii)    On the Termination Date applicable to the Loans of any Non-Extending
Bank, the Company shall repay any then outstanding Loans of such Non-Extending
Bank (and pay any additional amounts required pursuant to Section 2.14).
Following any extension pursuant to this Section 2.25, the L/C Obligations shall
continue to be deemed to be held


43

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





ratably among the Banks, but on the Termination Date applicable to the Loans of
any Non-Extending Bank, the L/C Obligations deemed to be held by such
Non-Extending Bank immediately prior to giving effect to such Termination Date
shall be ratably reallocated, to the extent of the unused Commitments of the
extending Banks, to such extending Banks (without regard to whether the
conditions set forth in Section 4.3 can then be satisfied); provided that the
Company shall repay the Loans of the extending Banks pro rata to the extent
necessary to allow the L/C Obligations deemed to be held by such Non-Extending
Bank immediately prior to giving effect to such Termination Date to be fully
reallocated to the extending Banks.
(f)    Conflicting Provisions. This Section 2.25 shall supersede any provisions
in Section 2.15 or Section 9.1 to the contrary.


ARTICLE III

LETTERS OF CREDIT

Section 3.1 L/C Commitment
(a)    Subject to the terms and conditions hereof, each Issuing Bank, in
reliance on the agreements of the other Banks set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) in dollars for the
account of the Company on any Business Day on and after the Effective Date and
until the termination of the Commitment of the Issuing Bank in accordance with
the terms hereof, in such form as may be approved from time to time by the
Issuing Bank; provided that Barclays Bank PLC shall have no obligation to issue
commercial Letters of Credit hereunder; provided, further, that no Issuing Bank
shall issue any Letter of Credit if, after giving effect to such issuance, (i)
the L/C Obligations would exceed the L/C Commitment or (ii) the excess of the
Total Commitment over the aggregate amount of Loans and L/C Obligations then
outstanding would be less than zero; provided, further, that no Initial Issuing
Bank shall at any time be obligated to issue any Letter of Credit if, after
giving effect to such issuance, the sum of (x) the aggregate undrawn and
unexpired amount of all then outstanding Letters of Credit issued by such
Initial Issuing Bank and (y) the aggregate amount of drawings under Letters of
Credit issued by such Initial Issuing Bank that have not then been reimbursed
pursuant Section 3.5 would exceed $100,000,000. Each Letter of Credit shall (i)
be denominated in dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the later of (A) the Original Termination Date and (B) if any
Commitments are extended pursuant to Section 2.25, such extended termination
date as determined pursuant to Section 2.25, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
(b)    No Issuing Bank shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Bank or any
L/C Participant to exceed any limits imposed by, any applicable Laws.
Section 3.2 Procedure for Issuance of Letter of Credit. The Company may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Bank, and such other certificates, documents and other papers and information as
the Issuing Bank may reasonably request. Upon receipt of any Application, the
Issuing Bank will process such Application and


44

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Bank and the Company. The Issuing Bank
shall furnish a copy of such Letter of Credit to the Company promptly following
the issuance thereof. The Issuing Bank shall promptly furnish to the Paying
Agent, which shall in turn promptly furnish to the Banks, notice of the issuance
of each Letter of Credit (including the amount thereof).
Section 3.3 Fees and Other Charges
(a)    The Company will pay to the Paying Agent for the ratable benefit of the
Banks on each Quarterly Payment Date after the issuance date and on the
Termination Date a fee on all outstanding Letters of Credit at a per annum rate
equal to the Applicable Rate then in effect with respect to Eurodollar Loans. In
addition, the Company shall pay to the Issuing Bank for its own account a
fronting fee at a per annum rate separately agreed upon between the Company and
the Issuing Bank (which fee, in the case of Citibank, N.A., is reflected in the
fee letter dated June 23, 2016, between the Company and Citibank, N.A. and, in
the case of JPMorgan Chase Bank, N.A., is reflected in the fee letter dated June
23, 2016, between the Company and JPMorgan Chase Bank, N.A.) on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on each
Quarterly Payment Date after the issuance date and on the Termination Date. Fees
payable pursuant this Section 3.3(a) shall be calculated on the basis of a
360-day year for the actual days elapsed.
(b)    In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.
Section 3.4 L/C Participations
(a)    The Issuing Bank irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Bank to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Bank, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest, equal to the percentage which such L/C Participant’s Commitment
represents of the Total Commitment, in the Issuing Bank’s obligations and rights
under and in respect of each Letter of Credit and the amount of each draft paid
by the Issuing Bank thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Bank that, if a draft is paid under any
Letter of Credit for which the Issuing Bank is not reimbursed in full by the
Company in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Bank upon demand a fraction of the amount of such
draft, or any part thereof, that is not so reimbursed, equal to the percentage
which such L/C Participant’s Commitment represents of the Total Commitment.
(b)    If any amount required to be paid by any L/C Participant to the Issuing
Bank pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Bank under any Letter of Credit is paid to the
Issuing Bank within three Business Days after the date such payment is due, such
L/C Participant shall pay to the Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Bank,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and


45

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 3.4(a) is not made available to the Issuing
Bank by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Bank shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Alternate Base Loans. A certificate
of the Issuing Bank submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(c)    Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral applied thereto by the Issuing
Bank), or any payment of interest on account thereof, the Issuing Bank will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such L/C Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.
Section 3.5 Reimbursement Obligation of the Company. If any draft is paid under
any Letter of Credit, the Company shall reimburse the Issuing Bank for the
amount of (a) the draft so paid and (b) any Taxes, fees, charges or other costs
or expenses incurred by the Issuing Bank in connection with such payment, not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Company receives notice of such draft, if such notice is received on such day
prior to 10:00 a.m., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Company receives
such notice. Each such payment shall be made to the Issuing Bank at its address
for notices referred to herein in dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.8(b)
and (y) thereafter, Section 2.9.
Section 3.6 Obligations Absolute. The Company’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Company
may have or have had against the Issuing Bank, any beneficiary of a Letter of
Credit or any other Person. The Company also agrees with the Issuing Bank that
the Issuing Bank shall not be responsible for, and the Company’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Company and any beneficiary of any Letter of Credit
or any other party to which such Letter of Credit may be transferred or any
claims whatsoever of the Company against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Bank shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, willful misconduct or bad faith of the Issuing Bank. The Company
agrees that any action taken or omitted by the Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence, willful misconduct or bad faith and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York, shall be binding on the Company and shall not result
in any liability of the Issuing Bank to the Company.
Section 3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Company of the date and amount thereof. The responsibility of the Issuing Bank
to the Company in connection with any draft presented for payment


46

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
Section 3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.


ARTICLE IV 
 
CONDITIONS OF LENDING

Section 4.1 Conditions Precedent. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:
(a)    The Paying Agent shall have received this Agreement, executed and
delivered by the Paying Agent, the Co-Administrative Agents, the Company, each
Person listed on Schedule I and each of the other parties hereto.
(b)    The Paying Agent shall have received the following, each dated (unless
otherwise indicated) the Effective Date:
(i)    Officer’s Certificates dated the Effective Date certifying, inter alia,
(i) true and correct copies of resolutions adopted by the Board of Directors or
Executive Committee, as appropriate, of the Company authorizing the Company to
borrow and effect other transactions hereunder, (ii) a true and correct copy of
the Company’s bylaws in effect on the date hereof, (iii) the incumbency and
specimen signatures of the Persons executing any documents on behalf of the
Company, (iv) the truth of the representations and warranties made by the
Company in this Agreement (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and (v) the absence of the occurrence and continuance of any Default or
Event of Default.
(ii)    A copy of the Company’s charter and all amendments thereto, accompanied
by certificates that such copy is correct and complete, one certificate dated
within a reasonable time prior to the Effective Date and issued by the Secretary
of State of Texas and one certificate dated the Effective Date and executed by
the corporate secretary or assistant secretary of the Company.
(iii)    Certificates (dated within twenty days prior to the Effective Date) of
existence and good standing of the Company from appropriate officials of Texas.
(iv)    The written opinions of internal and outside counsel to the Company and
counsel to the Paying Agent, substantially in the form set out in Exhibits C-1,
C-2 and C-3, respectively, each dated the Effective Date.
(v)    An Administrative Questionnaire (dated any date on or prior to the
Effective Date) completed by each Bank which is a party hereto on the Effective
Date.


47

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(vi)    Such other agreements, documents, instruments, opinions, certificates,
and evidences as the Paying Agent may reasonably request prior to the Effective
Date.
(c)    Any fees or expenses of the Paying Agent, the other Agents and the Banks
required to be paid on or before the Effective Date shall have been paid.
(d)    The commitments under the Existing Credit Agreement shall have been
terminated and all amounts owing thereunder shall have been paid in full. Each
party hereto that is also a party to the Existing Credit Agreement hereby waives
any requirement under the Existing Credit Agreement of advance notice for any
such termination or payment.
Section 4.2 Conditions Precedent to Each Committed Borrowing. The obligation of
each Bank to make a Committed Loan on the occasion of any Committed Borrowing
(including the initial Committed Borrowing, but excluding any Committed
Borrowing used exclusively to finance the payment of any Reimbursement
Obligation) shall be subject to the further conditions precedent that on the
date of such Committed Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Committed Borrowing and the
acceptance by the Company of the proceeds of such Committed Borrowing shall
constitute a representation and warranty by the Company that on the date of such
Committed Borrowing such statements are true):
(a)    The representations and warranties contained in Article V (except the
last sentence of Section 5.2 and except Section 5.5) are correct in all material
respects (or, to the extent subject to materiality or Material Adverse Effect
qualifiers, in all respects) on and as of the date of such Committed Borrowing
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), before and after giving
effect to such Committed Borrowing, as though made on and as of such date;
(b)    No event has occurred and is continuing, or would result from such
Committed Borrowing, which constitutes either a Default or an Event of Default;
andprovided, for the avoidance of doubt, that no Default or Event of Default in
respect of Section 6.12 shall have occurred and be continuing nor result from
the making of such Borrowing on and as of the date of such Borrowing, without
giving effect to any Collateral Coverage Test Cure Period; and
(c)    Following the making of such Committed Borrowing and all other Borrowings
to be made on the same day under this Agreement, the sum of the aggregate
principal amount of all Loans then outstanding and of the L/C Obligations shall
not exceed the Total Commitment.
Section 4.3 Conditions Precedent to Each Letter of Credit Issuance. The
obligation of the Issuing Bank to issue a Letter of Credit (including the
initial Letter of Credit) shall be subject to the further conditions precedent
that on the date of the issuance of such Letter of Credit the following
statements shall be true (and each delivery of an Application by the Company
shall constitute a representation and warranty by the Company that on the date
of such Application such statements are true):
(a)    The representations and warranties contained in Article V (except the
last sentence of Section 5.2 and except Section 5.5) are correct in all material
respects (or, to the extent subject to materiality or Material Adverse Effect
qualifiers, in all respects) on and as of the date of the issuance of such
Letter of Credit (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), before and
after giving effect to such issuance, as though made on and as of such date;


48

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(b)    No event has occurred and is continuing, or would result from the
issuance of such Letter of Credit, which constitutes either a Default or an
Event of Default; and
(c)    Following the issuance of such Letter of Credit and the making of any
Borrowings to be made on the same day under this Agreement, the sum of the
aggregate principal amount of all Loans then outstanding and of the L/C
Obligations shall not exceed the Total Commitment.
Section 4.4 Legal Details. All documents executed or submitted pursuant hereto
by the Company shall be reasonably satisfactory in form and substance to the
Paying Agent and its counsel. The Paying Agent shall, promptly following
satisfaction of the conditions specified in Section 4.1, notify the Company and
each of the Banks of such satisfaction and the date of the Effective Date. All
legal matters incident to the transactions contemplated by this Agreement
(including without limitation matters arising from time to time as a result of
changes occurring with respect to any Laws) shall be reasonably satisfactory to
counsel to the Paying Agent.The Company represents and warrants to the Agents
and Banks as follows:


ARTICLE V 
 
REPRESENTATIONS AND WARRANTIES

Section 5.1 Organization, Authority and Qualifications
(a)    The Company and each of its Material Subsidiaries is a Person duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction of its organization;
(b)    The Company has the corporate power and authority to execute, deliver,
and perform this Agreement and the other Loan Papers to which it is a party and
to borrow hereunder;
(c)    On the Effective Date, the Company and each of its Material Subsidiaries
is duly qualified as a foreign Person to do business and is in good standing in
every jurisdiction where the character of its Properties or nature of its
activities make such qualification necessary, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect; and
(d)    On the Effective Date, the Company has no Material Subsidiaries.
Section 5.2 Financial Statements. The Current Financials present fairly in all
material respects the consolidated financial position of the Company and its
Subsidiaries on the date thereof and the consolidated results of operations and
changes in financial position of the Company and its Subsidiaries for the period
then ended, all in conformity with GAAP. Except for transactions related to or
contemplated by the Loan Papers and transactions disclosed in Forms 10-Q and 8-K
that the Company shall have filed with the Securities and Exchange Commission
before the Effective Date, there has been no Material Adverse Change since
December 31, 2015.
Section 5.3 Compliance with Agreement and Laws. On the Effective Date, neither
the Company nor any of its Material Subsidiaries is in default in any material
respect under the provisions of any instrument evidencing any material
obligation, indebtedness, or liability of the Company or any of its Material
Subsidiaries or of any agreement relating thereto. Neither the Company nor any
of its Material Subsidiaries is in violation of any Law, which default or
violation would have a Material Adverse Effect.


49

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Section 5.4 Authorization; No Breach; and Valid Agreements. The execution,
delivery, and performance of this Agreement, the borrowings hereunder, and the
execution, delivery, and performance of the other Loan Papers to which it is a
party by the Company have been duly authorized by all requisite corporate action
on the part of the Company and will not violate its charter or bylaws and will
not violate any Law or any order of any Tribunal, and will not conflict with,
result in a breach of the provisions of or constitute a default under, or result
in the imposition of any Lien upon the Property of the Company pursuant to the
provisions of, any material loan agreement, credit agreement, indenture,
mortgage, deed of trust, franchise, permit, license, note, contract, or other
material agreement or instrument to which the Company is now a party. The Loan
Papers that include obligations of the Company are the legal, valid and binding
obligations of the Company and are enforceable in accordance with their
respective terms, except as such enforceability may be limited by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) or applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally.
Section 5.5 Litigation and Judgments. Except as previously disclosed to the
Paying Agent in writing, neither the Company nor any of its Subsidiaries is
either party to or aware of the threat of any Litigation which has, in the
Company’s opinion, a reasonable probability of success and which, if determined
adversely to the Company or such Subsidiary, would have a Material Adverse
Effect. To the knowledge of the Company, on the Effective Date there is no
outstanding unsatisfied money judgment against the Company or any of its
Subsidiaries in an amount in excess of $50,000,000, and there are no outstanding
unsatisfied money judgments against the Company or any of its Subsidiaries which
individually or in the aggregate have or would have a Material Adverse Effect.
Section 5.6 Ownership of Properties. The Company and each of its Material
Subsidiaries has good and marketable title (except for Permitted Liens) to all
of the Pool Assets, and owns or has valid leasehold (or, in the case of
Iintellectual Pproperty, license) interests in all of its other material
Properties which are owned or used in connection with its business.
Section 5.7 Taxes. To the extent that failure to do so would have a Material
Adverse Effect, the Company and each of its Material Subsidiaries has filed all
Tax returns or reports required of it and has paid all Tax liability shown
thereon as due to the extent the same has become due and before it may have
become delinquent (except to the extent being contested in good faith by
appropriate proceedings and for which adequate reserves have been established).
As of the Effective Date, the federal income tax liability of the Company and
its Subsidiaries has been audited by the Internal Revenue Service and has been
finally determined and satisfied for all taxable years at least up to and
including the taxable year ended December 31, 2013.
Section 5.8 Approvals Required. Neither the execution and delivery of this
Agreement and the other Loan Papers to which it is a party by the Company, nor
the consummation by the Company of any of the transactions contemplated hereby
or thereby requires the consent or approval of, the giving of notice to, or the
registration, recording, or filing of any document with, or the taking of any
other action in respect of any Tribunal except for the routine filing of copies
of this Agreement and certain other Loan Papers with the Securities and Exchange
Commission, except for any of the foregoing required of any Bank or Agent.
Section 5.9 Business; Status as Air Carrier. The Company is an air carrier
engaged in scheduled air transportation and is in all material respects duly
qualified and licensed under all applicable Laws to carry on its business as a
scheduled airline currently subject to regulation by the Federal Aviation
AdministrationFAA and the Department of Transportation.


50

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Section 5.10 ERISA Compliance. The Company is in compliance in all material
respects with ERISA and the rules and regulations thereunder. No Plan of the
Company has materially failed to satisfy the “minimum funding standards” of
ERISA or is in “at risk” status (within the meaning of ERISA).
Section 5.11 Insurance. The Company maintains with insurance companies or
associations of recognized responsibility (or, as to workers’ compensation or
similar insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates) insurance concerning its Properties and
businesses against such casualties and contingencies and of such types and in
such amounts (and with co-insurance, self-insurance and deductibles) as it
determines to be prudent and consistent with its insurance and loss prevention
policies, and in such forms and covering such risks as may then be customary
with airlines of a comparable credit standing flying equipment and routes
comparable to the Company.
Section 5.12 Purpose of Loan. The proceeds of the Loans will be used for general
corporate purposes, including acquisitions, and no part of the proceeds of any
Loan will be used for any purpose which would violate, or be inconsistent with,
any of the margin regulations of the Fed Reserve Board.
Section 5.13 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
Section 5.14 General. As of the Effective Date, there is no material fact or
condition relating to the financial condition and business of the Company and
its Subsidiaries which is not reflected in its most recently filed financial
statements or any posted SEC Form 8-K which has a Material Adverse Effect and
which has not been related, in writing, to the Paying Agent, other than
industry-wide risks in the ordinary course of business associated with the types
of business conducted by the Company and its Subsidiaries.
Section 5.15 EEA Financial Institutions. The Company is not an EEA Financial
Institution.
Section 5.16 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to maintain material
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees, and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (a) the Company, any of its Subsidiaries or to the knowledge of the Company
or such Subsidiary of the Company any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any of its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company shall not be in breach of this Section 5.16 or Section 6.3 if it
operates any of its aircraft (including any Pool Asset) in a Sanctioned Country
for which it has obtained legal authority from the United States government to
conduct operations in such Sanctioned Country.
Section 5.17 Security Interests. The Aircraft Mortgage is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Aircraft covered thereby except
as such enforceability may be limited by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) or applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally. So


51

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





long as the Company may borrow hereunder and until the Obligations have been
paid in full, the Company covenants as follows:


ARTICLE VI 
 
COVENANTS

Section 6.1 Performance of Obligations. The Company shall duly and punctually
pay and perform each of the Obligations under this Agreement and the other Loan
Papers under which the Company has Obligations.
Section 6.2 Compliance with Laws. The Company shall comply, and shall cause each
of its Material Subsidiaries to comply, in all material respects with all
applicable Laws, except for any noncompliance which individually or in the
aggregate would not have a Material Adverse Effect, and such compliance shall
include, without limitation, paying before the same become delinquent all Taxes
imposed upon the Company or any of its Material Subsidiaries or its or their
Properties, except to the extent contested diligently and in good faith by
proper proceedings, and for which adequate reserves are established in
accordance with GAAP.
Section 6.3 Maintenance of Existence, Licenses and Franchises: Compliance With
Agreements. Except to the extent otherwise permitted in Article VI, the Company
shall maintain, and shall cause each of its Material Subsidiaries to maintain,
its existence, and the Company shall preserve and maintain, and shall cause each
of its Material Subsidiaries to preserve and maintain, all material licenses,
privileges, franchises, certificates, authorizations, and other permits and
agreements necessary for the operation of its business. The Company shall
comply, and shall cause each of its Material Subsidiaries to comply, with all
material agreements binding on it or affecting its properties or business,
except for any noncompliance which individually or in the aggregate would not
have a Material Adverse Effect. The Company shall maintain in effect and enforce
policies and procedures designed to cause material compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.
Section 6.4 Maintenance of Properties. (a) The Company shall, and shall cause
each of its Material Subsidiaries to, cause all of its Properties (other than
any Aircraft that constitutes Collateral subject to the Mortgaged Aircraft
Operating Agreement) used or useful in the conduct of its business to be
maintained and kept in good condition, repair, and working order, and supplied
with all necessary equipment, and cause to be made all necessary repairs,
renewals, replacements, betterments, and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly conducted at all times. (b) The Company
shall, at its expense, maintain, service, repair, overhaul, improve, and rebuild
the Aircraft so as to keep all Aircraft in good operating condition and as
required to meet, no later than the applicable termination date (i.e., the date
by which compliance with such standards is required), the airworthiness
standards of the Federal Aviation Administration and the Department of
Transportation (to the extent such standards are applicable to the Aircraft) or
the standards observed by the Company with respect to Property of similar type,
whichever is higher. The Company shall maintain, service, repair and overhaul
all Aircraft in compliance with its Federal Aviation Administration approved
maintenance program. The Company shall comply with all Laws of Tribunals having
jurisdiction over the Company or the Aircraft, including all applicable
requirements of the Federal Aviation Administration and the Department of
Transportation as to operation, maintenance, or use of the Aircraft. In the
event that any such Law requires alteration of any Aircraft, the Company shall
conform thereto or obtain conformance


52

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





therewith at no expense to the Agents or the Banks no later than the applicable
termination date (i.e., the date by which such alteration is required).
(c) Notwithstanding anything to the contrary in this Section 6.4, (A) (i) the
Company may place an Aircraft in storage in accordance with the Company’s
standard storage procedures (including, in the case of Aircraft in the Company’s
Boeing 737-300 and 737-500 fleet, for decommissioning purposes), (ii) an
Aircraft (or any component thereof) may undergo maintenance in accordance with
the Company’s Federal Aviation Administration approved maintenance program and
(iii) an Aircraft may be grounded by applicable government authorities, in each
case, without the necessity of keeping such Aircraft in good operating condition
or maintaining such Aircraft’s airworthiness certification or otherwise
complying with the foregoing provisions of this Section 6.4, (B) the Company may
contest the applicability of any Laws or directives described in this Section
6.4 in any reasonable manner and defer compliance therewith until such contest
is finally determined or adjudicated, so long as, notwithstanding such deferred
compliance with respect to any Aircraft, the Company keeps such Aircraft in good
operating condition and maintains such Aircraft’s airworthiness certification
and (C) the Company may defer maintenance and defer conformity with any
airworthiness directive in a manner that is consistent with its Federal Aviation
Administration approved maintenance program and applicable Laws; provided that
if any Aircraft that is a Pool Asset that has been placed into storage or
grounded as provided in the preceding clause (A) is not in good operating
condition or lacks airworthiness certification (any such Aircraft, a
“Non-Compliant Pool Aircraft”) for a period of more than 30 days, then, within
60 days of the end of such 30 day period the Company shall be required to
replace such Aircraft with another Aircraft in compliance with Section 6.12(b)
hereof; provided, further, that the Company shall not permit the Appraised Value
of all Non-Compliant Pool Aircraft at any time to exceed an amount equal to 7.5%
of the Appraised Value of all Pool Assets at such time for a period of more than
ten Business Days.
Section 6.5 Maintenance of Books and Records. The Company shall, and shall cause
each of its Subsidiaries to, maintain proper books of record and account in
which full, true, and correct entries in conformity in all material respects
with GAAP will be made in respect of all financial dealings and transactions
that are, individually or in the aggregate, material in relation to their
business and activities.
Section 6.6 Inspection. At reasonable times and upon reasonable notice, the
Company shall permit, and shall cause each of its Material Subsidiaries to
permit, any employees and other representatives of the Paying Agent or any Bank
(provided that any visit or examination by any Bank must be coordinated in
advance with the Paying Agent), during normal business hours, (1) to visit the
Company and inspect any Properties, (other than any Aircraft that constitutes
Collateral subject to the Mortgaged Aircraft Operating Agreement), (2) to
examine and make extracts from all books of account and all records that relate
to the financial operations of the Company (subject to any confidentiality
agreements, copyright restrictions, and similar limitations), and (3) to discuss
the Company’s and Material Subsidiaries’ affairs, finances, Properties,
condition (financial or otherwise) and accounts with the Company’s and Material
Subsidiaries’ officers, in each case of the preceding clauses (1), and (2) and
(3), for the purpose of verifying the accuracy of the various reports delivered
by the Company to the Paying Agent and the Banks pursuant to this Agreement or
otherwise ascertaining compliance this Agreement and at such times and as often
as may be reasonably requested, but in any event in the case of the preceding
clauses (1) and (2), so long as no Event of Default has occurred and is
continuing, no more than one time per year; provided, however, that (a) any such
inspection of Aircraft (i) shall be limited to the Pool Assets, (ii) shall be a
visual, walk-around inspection and (iii) may not include opening any panels,
bays or the like, (b) no exercise of any inspection rights provided for in this
Section 6.6 shall interfere with the normal operation or maintenance of any
Aircraft by, or the business of, the Company, and (c) the Paying Agent and each
Bank shall cause their respective employees and representatives to hold in
strict confidence all information acquired pursuant to such Agent’s


53

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





or Bank’s Rights under this Section 6.6, except for disclosure to any Affiliate
of a Bank as a necessary part of the administration of this Agreement and
necessary disclosure to participants in the Loans or Commitments, disclosure in
connection with disputes relating to the Loan Papers, or disclosure compelled by
judicial or administrative process or by other requirements of Law..
Section 6.7 Insurance. The Company shall maintain insurance on its Properties
with insurers or associations of recognized standing in such amounts (including
by way of self-insurance) as it determines to be prudent and consistent with its
insurance and loss prevention policies, and in such forms and covering such
risks as may then be customary with airlines of a comparable credit standing
flying equipment and routes comparable to the Company. Without in any way
limiting the foregoing, the Company shall maintain insurance on the Aircraft,
including “all-risk” hull insurance and aviation liability insurance, consistent
with the previous sentence.
Section 6.8 Appraisals.
(a) On the First Amendment Effective Date, the Company shall deliver a list of
the Pool Assets and estimated current market value of the Pool Assets to the
Collateral Agent (for onward distribution to the Banks).
Section 6.8 Appraisals.(b) On each Appraisal Delivery Date, the Company shall
submit an Appraisal of the Pool Assets to the Paying Agent (for onward
distribution to the Banks) as of the date which is no more than 30 days prior to
such Appraisal Delivery Date; provided that the Appraisal to be delivered on the
Effective Date may be dated as of March 31, 2016; and provided, however, that if
such Appraisal is to be delivered on such Appraisal Delivery Date as a
consequence of clause (c) of the definition thereof, the Appraisal to be
delivered on such date shall only be in respect of the assets to be removed from
and/or added to the Pool Assets.
(c) If an Event of Default has occurred and is continuing, upon request by the
Paying Agent or Majority Banks reasonably requested by the Paying Agent or the
Majority Banks, the Company shall, four additional times during the term of this
Agreement, in each case submit an Appraisal of the Pool Assets to the Paying
Agent (for onward distribution to the Banks) as soon as reasonably practicable
after receipt by the Company of such request.


Section 6.9 Coverage Ratio. The Company shall maintain, at all times after March
31, 2021, a Coverage Ratio of not less than 1.25 to 1.0.The Company shall have
the option to reduce the required Coverage Ratio to 0.80 to 1.0 for two
consecutive fiscal quarters by written notice to the Banks. If such notice is
given, the Company shall be irrevocably obligated to pay to each Bank a
quarterly fee equal to 0.25% of such Bank’s Commitment for each quarter (with
the amount of such Commitment being determined on an average basis if such
Commitment has changed during such quarter), payable on each date on which
financial statements for the two relevant fiscal quarters are required to be
delivered; provided that (i) such option may be exercised no more than once
between the Effective Date and the Termination Date and (ii) such fee shall be
payable in respect of any quarter only if the Coverage Ratio for such quarter is
less than 1.25 to 1.0.
Section 6.10 Reporting Requirements. The Company shall furnish to the Paying
Agent (with sufficient copies for each Bank):


54

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(a)    Within 120 days after the last day of each fiscal year of the Company,
Financial Statements (it being understood that delivery of the Company’s annual
report on Form 10-K for any fiscal year as filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
will satisfy this requirement with respect to such fiscal year) showing the
consolidated financial condition and results of operations of the Company and
its Subsidiaries as of, and for the year ended on, such last day, accompanied by
(i) the opinion, without material qualification, of Auditors, based on an audit
using generally accepted auditing standards, that such Financial Statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial position and results of operations of the Company and
its consolidated Subsidiaries for the periods presented and (ii) a Financial
Report Certificate;
(b)    Within 60 days after the last day of each of the first three fiscal
quarters of the Company (i) Financial Statements showing the consolidated
financial condition and results of operations of the Company and its
consolidated Subsidiaries as of and for the period from the beginning of the
current fiscal year to, such last day (it being understood that delivery of the
Company’s quarterly report on Form 10-Q for any fiscal quarter as filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, will satisfy this requirement with respect to such fiscal
quarter), and (ii) a Financial Report Certificate;
(c)    (i) Promptly after mailing, true copies of all reports, statements,
documents, plans, and other written communications furnished by or on behalf of
the Company or any of its Subsidiaries to stockholders generally and (ii)
promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S‑8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Company shall have filed with the Securities and Exchange Commission;
(d)    Notice, promptly after the Company or any of its Material Subsidiaries
knows or has reason to know of a Default or Event of Default, specifying the
nature thereof and what action the Company or any Subsidiary has taken, is
taking, or proposes to take with respect thereto;
(e)    Prompt notice of any legal or arbitral proceedings, and of all
proceedings by or before any governmental or regulatory authority or agency, and
any material development in respect of such legal or other proceedings,
affecting the Company, except proceedings which, if adversely determined, would
not have a Material Adverse Effect or proceedings with respect to which the
Company, in good faith and upon consultation with outside counsel, believes an
adverse determination in respect thereof to be unlikely; and
(f)    Promptly upon the Paying Agent’s reasonable request, such other relevant
information (not otherwise required to be furnished under the Loan Papers)
respecting the business affairs, assets, and liabilities of the Company and any
of its Material Subsidiaries.
In the case of paragraphs (a), (b) and (c) above (other than the Financial
Report Certificate), the Company may satisfy the reporting requirements in
respect thereof by making the documents referred to therein available to the
Banks on its website or posted on the Security and Exchange Commission’s website
at www.sec.gov. Notwithstanding the foregoing, the Company shall deliver hard
copies of any such documents to any Bank that notifies the Company that such
delivery is required by any Laws applicable to such Bank.


Section 6.11 Use of Proceeds. Proceeds advanced hereunder shall be used only as
represented herein. The Company shall not request any Loan or Letter of Credit,
and the Company shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (a) in furtherance of an offer,
payment,


55

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or (c)
in any manner that would result in the violation of any Sanctions applicable to
any party hereto.
Section 6.12 Pool Assets. The Company (i) will ensure that, subject to clause
(c) below, the Appraised Value of the Pool Assets shall satisfy the Collateral
Coverage Test (based upon the most recent Appraisal delivered to the Paying
Agent and the Banks pursuant to the provisions of Section 6.8), and (ii) will
not (and will not permit any Wholly Owned Domestic Subsidiary to) convey, sell,
lease, transfer or otherwise dispose of, whether voluntarily or involuntarily
(it being understood that loss of property due to theft, destruction,
confiscation, prohibition on use or similar event shall constitute a disposal
for purposes of this covenant), or remove or substitute, any Pool Asset (or any
engine included in the Pool Assets unless such engine is replaced by another
working engine or engines of comparable value, assuming half-time condition) or
agree to do any of the foregoing in respect of the Pool Assets at any future
time, except that:
(a)    so long as no Event of Default exists, the Company or any of its Wholly
Owned Domestic Subsidiaries owning a Pool Asset may replace a Pool Asset with
another asset of the Company or such Wholly Owned Domestic Subsidiary (or any
other Wholly Owned Domestic Subsidiary) (and Schedule II shall be modified to
reflect such replacement), provided that (A) such replacement shall be made on
at least a dollar-for-dollar basis based upon (x) in the case of the asset being
removed from the Pool Assets, the Appraised Value of such Pool Asset (as
determined by the most recently delivered Appraisal with respect to such Pool
Asset) and (y) in the case of the asset being added to the Pool Assets, the
Appraised Value of such asset (as determined by an Appraisal performed at (or
relatively contemporaneously with) the time of such replacement), and (B) after
giving effect to such replacement, at the time of such replacement the average
age of any aircraft constituting Pool Assets shall not exceed 14 years, (C)
prior to effecting the replacement, the Company shall have delivered an
Officer’s Certificate to the Paying Agent certifying compliance with this
Section 6.12 and Section 6.13 and attaching to such certificate the Appraisal
required by Section 6.8; and (C) the asset replacing a Pool Asset shall
constitute Specified Equipment.
(b)    so long as no Event of Default exists or would result therefrom, the
Company or any of its Wholly Owned Domestic Subsidiaries owning a Pool Asset may
remove an asset from the Pool Assets (and Schedule II shall be modified to
reflect such removal), provided that (A) after giving effect to such removal,
the Appraised Value of the remaining Pool Assets (as determined by an Appraisal
of all Pool Assets performed at (or relatively contemporaneously with) the time
of such removal) shall satisfy the Collateral Coverage Test, and (B) after
giving effect to such removal, at the time of such removal, the average age of
any aircraft constituting Pool Assets shall not exceed 14 years, and (C) prior
to effecting the removal, the Company shall have delivered an Officer’s
Certificate to the Paying Agent certifying that, and providing calculations
demonstrating that, after giving effect to such removal, the Appraised Value of
the Pool Assets shall satisfy the Collateral Coverage Test, and otherwise
certifying compliance with this Section 6.12 and attaching to such certificate
Appraisals of all Pool Assets obtained in connection with such removal; and
(c)    in the event (x) that an Appraisal furnished pursuant to Section 6.8
discloses that the Collateral Coverage Test is not satisfied or (y) the
Collateral Coverage Test is not satisfied following an involuntary disposal of
any Pool Asset (or any engine included in the Pool Assets unless such engine is
replaced by another working engine or engines of comparable value, assuming
half-time condition) (whether by loss of property due to theft, destruction,
confiscation, prohibition on use, any similar event or otherwise), based upon
the most recent Appraisal of the Pool Assets (from which the appraised values of
the Pool Assets


56

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





which are the subject of the involuntary disposition shall be subtracted)
furnished pursuant to Section 6.8, the Company shall within 60 days after the
date of such Appraisal or involuntary disposal, as the case may be (a
“Collateral Coverage Test Cure Period”), designate additional assets as Pool
Assets to the extent that, (1) after giving effect to such designation, the
Appraised Value of the Pool Assets, based on the most recently delivered
Appraisal with respect to assets already constituting Pool Assets and based on
an Appraisal performed at (or relatively contemporaneously with) the time of
such addition with respect to assets being added to Pool Assets, shall satisfy
the Collateral Coverage Test (and Schedule II shall be modified to reflect such
addition) and (2) after giving effect to such addition, at the time of such
addition, the average age of any aircraft constituting Pool Assets shall not
exceed 14 years, provided that (A) at the time of such addition, the Paying
Agent and the Banks shall have received an Officer’s Certificate certifying that
the conditions set forth in this Section 6.12 shall have been satisfied after
giving effect to such addition and attaching thereto such Appraisal, and (B) the
asset being added shall constitute Specified Equipment.
(d)    the Company may at any time and from time to time designate any of its
assets as Pool Assets and deliver to the Paying Agent an Appraisal with respect
to such assets being added as Pool Assets (and Schedule II shall be modified to
reflect such addition), provided that (A) at the time of such addition, the
Paying Agent and the Banks shall have received an Appraisal with respect to such
assets being added as Pool Assets, an Officer’s Certificate certifying that the
conditions set forth in this Section 6.12 shall have been satisfied after giving
effect to such addition and attaching thereto such Appraisal, (B) at the time of
such addition, the average age of any aircraft constituting Pool Assets shall
not exceed 14 years and (C) the asset being added shall constitute Specified
Equipment
(e)    at the Company’s request, the Lien on any Pool Asset will be promptly
released, provided, in each case, that the following conditions are satisfied or
waived: (i) no Default or Event of Default has occurred and is continuing, (ii)
after giving effect to such release and the addition of any assets pursuant to
clause (iv)(z) below, at the time of such release the average age of any
aircraft constituting Pool Assets shall not exceed 14 years, (iii) the Company
shall deliver to the Collateral Agent an Officer’s Certificate demonstrating
compliance with the Collateral Coverage Test following such release and
certifying that the conditions set forth in this Section 6.12(e) shall have been
satisfied and (iv) any of the following or any combination thereof shall have
occurred: (x) after giving effect to such release, the remaining Collateral
constituting Specified Equipment shall satisfy the Collateral Coverage Test, (y)
the Company shall have prepaid the Loans in an amount required to comply with
the Collateral Coverage Test, or (z) the Company shall have subjected to the
Aircraft Mortgage additional assets that constitute Specified Equipment having
an Appraised Value, in the aggregate, required to comply with this Section 6.12.
In connection herewith, the Collateral Agent agrees to promptly provide, execute
and deliver any documents or releases reasonably requested by the Company to
evidence such release, at the Company’s expense.
Section 6.13 Restrictions on Liens. (a) The Company will not, nor will it permit
any Subsidiary to, create, assume or suffer to exist any Lien upon or with
respect to the Pool Assets, or enter into any arrangement with any Person that
would materially negatively impact the value of any Pool Asset realizable by any
third partyCollateral or assign any right to receive the proceeds from the sale,
transfer or disposition of any of the Pool AssetsCollateral, or file or
authorize the filing with respect to any of the Pool AssetsCollateral of any
financing statement naming the Company or any Subsidiary as debtor under the
Uniform Commercial Code or any similar notice of Lien naming the Company or any
Subsidiary as debtor under any similar recording or notice statute (including,
without limitation, any filing under Title 49, United States Code, Section
44107), other than Permitted Liens affecting Pool AssetsCollateral.


57

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(b) The Company will not enter into or suffer to exist, and will not permit any
of its Subsidiaries to enter into or suffer to exist, any agreement prohibiting
or conditioning the creation or assumption of any first priority Lien, subject
to Permitted Liens, in favor of the Collateral Agent for the ratable benefit of
the Secured Parties upon any Pool AssetCollateral to secure Debt or other
obligations of the Company or of any Subsidiary of the Company that holds Pool
AssetsCollateral.
Section 6.14 Mergers and Dissolutions. (a) The Company will not merge or
consolidate with any other person unless:
(i)    no Default or Event of Default has occurred and is continuing or would
result therefrom;
(ii)    the Company is the surviving corporation or, if otherwise, (x) such
other Person or continuing corporation (the “Successor Company”) is a
corporation or other entity organized under the laws of a state of the United
States and (y) such Successor Company is a U.S. certificated air carrier; and
(iii)    in the case of a Successor Company, the Successor Company shall
(A) execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Paying Agent, necessary or advisable to evidence the assumption by the Successor
Company of liability for all of the obligations of the Company hereunder and the
other Loan Papers, and (B) cause to be delivered to the Paying Agent and the
Banks such legal opinions (which may be from in-house counsel) as any of them
may reasonably request in connection with the matters specified in the preceding
clause (A) and (C) provide such information as each Bank or the Paying Agent
reasonably requests in order to perform its "know your customer" due diligence
with respect to the Successor Company.
Upon any consolidation or merger in accordance with this Section 6.14(a) in any
case in which the Company is not the surviving corporation, the Successor
Company shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
Successor Company had been named as the Company herein. No such consolidation or
merger shall have the effect of releasing the Company or any Successor Company
which shall theretofore have become successor to the Company in the manner
prescribed in this Section 6.14(a) from its liability with respect to any Loan
Paper to which it is a party.
(b) The Company will not liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution).
Section 6.15 Assignment. The Company will not assign or transfer any of its
Rights, duties, or obligations under any of the Loan Papers to which it is a
party.
Section 6.16 Amendments.
(a) The Company shall not amend, modify, or change the terms or provisions of
the Term Loan Credit Agreement, if the effect thereof, either individually or in
the aggregate, would make the terms of the Term Loan Credit Agreement to be more
restrictive to the Company unless this Agreement is amended in accordance with
Section 9.1 hereof to add comparable terms or provisions.


58

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(b)    The Company shall cause any of its Subsidiaries that is or becomes a
guarantor of obligations under the Term Loan Credit Agreement (other than such
Subsidiaries pledging “Collateral” (as defined in the Term Loan Credit
Agreement)) to become a guarantor of the Obligations hereunder.
Section 6.17 Liquidity. The Company shall maintain at all times Total Liquidity
of not less than $2,500,000,000.
Section 6.18 Further Assurances. The Company will take, or cause to be taken, at
the Company’s cost and expense, such action with respect to (x) the recording,
filing, re-recording and re-filing of the Aircraft Mortgage, as is necessary to
maintain, so long as the Aircraft Mortgage is in effect, the priority,
perfection and preservation of the Lien created by the Aircraft Mortgage, in the
office of the FAA, pursuant to Title 49, and in such other places as may be
required under any applicable law or regulation in the U.S., (y) the appropriate
registrations with the International Registry as are necessary to maintain, so
long as the Aircraft Mortgage is in effect, the priority, perfection and
preservation of the Lien created by the Aircraft Mortgage and (z) any financing
statements or other instruments as are necessary to maintain, so long as the
Aircraft Mortgage is in effect, the priority, perfection and preservation of the
Lien created by the Aircraft Mortgage, and will furnish to the Collateral Agent
timely notice of the necessity of such action, together with, if requested by
Collateral Agent, such instruments, in execution form, and such other
information as may be reasonably required to enable the Collateral Agent to take
such action or otherwise reasonably requested by Collateral Agent. To the extent
permitted by applicable law, the Company hereby authorizes the Collateral Agent
to execute and file financing statements or continuation statements necessary to
maintain, so long as the Aircraft Mortgage is in effect, the perfection and
preservation of the Lien created by the Aircraft Mortgage without the Company’s
signature appearing thereon. The Company shall pay the costs of, or incidental
to, any recording or filing, including, without limitation, any filing of
financing or continuation statements, necessary to maintain, so long as the
Aircraft Mortgage is in effect, the perfection and preservation of the Lien
created by the Aircraft Mortgage.Section 7.1 Events of Default. Any one or more
of the following events shall be “Events of Default” hereunder (which shall
include by definition the expiration of any grace period with respect thereto),
whether the same shall occur and be continuing for any reason whatsoever (and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation of Law or otherwise):


ARTICLE VII 
 
EVENTS OF DEFAULT; REMEDIES

(a)    Payment of Obligation. Failure to pay any principal of any Loan or any
Reimbursement Obligation when due whether at maturity, by declaration as
authorized by this Agreement, or otherwise; or failure to pay, within five
Business Days after the due date thereof, any interest on any Loan or any
Reimbursement Obligation; or failure to pay, within five Business Days after the
due date thereof, or if no due date therefor is herein specified within five
Business Days after written demand therefor is given to the Company by the
Paying Agent, any fee or other amount payable by the Company hereunder or under
any of the other Loan Papers.
(b)    Covenants.
(i)     Default shall be made in the observance or performance of the covenants,
conditions, and agreements on the part of the Company (or in the case of Section
6.12, on the part of any Subsidiary having any Pool Assets) contained in Section
6.12, 6.13 or 6.17, in each case


59

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





subject to a grace period of 5 Business Days in the event that a Senior Officer
of the Company did not have advance knowledge of the Default and so long as (i)
the Paying Agent is promptly notified of the Default upon the occurrence thereof
and (ii) the interests of the Banks are not materially prejudiced during such
period in the reasonable determination of the Paying Agent.
(bii)     Covenants. Default shall be made in the observance or performance of
any other of the other covenants, conditions, and agreements on the part of the
Company (or in the case of Section 6.12, on the part of any Subsidiary having
any Pool Assets) contained herein, or in any other Loan Papers and such default
shall continue for a period of 30 days (or, in the case of Section 6.9, five
Business Days) after the Paying Agent shall have given the Company notice
thereof in writing.
(c)    Debtor Relief. The Company or any Material Subsidiary shall file a
voluntary petition in bankruptcy or a petition or answer seeking reorganization,
arrangement, composition, liquidation, receivership, or similar relief under any
Debtor Relief Law, or shall file a petition to take advantage of any Debtor
Relief Law, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
fail generally to pay its debts as they become due, or shall consent to the
appointment of any receiver, trustee, custodian or liquidator of it or all or a
substantial part of its Property; or a proceeding or action shall be instituted
or commenced against the Company or any Material Subsidiary seeking an order for
relief or a reorganization, arrangement, composition, liquidation, receivership,
or similar relief under any Debtor Relief Law or seeking the appointment,
without the consent of the Company or any Material Subsidiary, of any receiver,
trustee, custodian or liquidator of it or all or a substantial part of the
Property of the Company or any Material Subsidiary and such proceeding or action
shall remain undismissed or unstayed for a period of 90 days; or an order,
decree, or judgment for an involuntary petition adjudicating the Company or any
Subsidiary insolvent shall be entered by any court of competent jurisdiction and
shall remain undismissed or unstayed for a period of 90 days.
(d)    Payment of Judgments. The Company or any of its Material Subsidiaries
fails to pay any judgment or order for the payment of money in excess of
$50,000,000 rendered against it or any of its assets (exclusive of judgment
amounts fully covered by insurance where the insurer has admitted liability in
respect thereof) and either (i) any enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) the same shall not
be discharged (or provisions shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Company or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal.
(e)    Default on Other Debt or Security. The Company or any Material Subsidiary
shall (i) fail to pay any principal of or interest on any Debt (other than the
Obligation) the principal or face amount of which exceeds $50,000,000 when due
(or, where permitted, within any applicable grace period), whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise and such
default continues unremedied for five Business Days after such due date or
applicable grace period, or (ii) fail to perform or observe any other provision
(other than a provision that is substantially identical to a provision in this
Agreement) contained in any agreement securing or relating to such Debt (or any
other breach or default under such Debt agreement occurs) if the effect of such
failure to perform or observe such other provisions (or breach or default) is to
cause such Debt to become due prior to its stated maturity; provided, however,
that if any such failure, breach or default shall be waived or cured (as
evidenced by a writing from such holder or trustee) then, to the extent of such
waiver or cure, the Event of Default hereunder by reason of such failure, breach
or default shall be deemed likewise to have been thereupon waived or cured.


60

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(f)    ERISA. Any “Reportable Event” as such term is defined in ERISA under any
Plan, or the appointment by an appropriate Tribunal of a trustee to administer
any Plan, or the termination of any Plan within the meaning of Title IV of
ERISA, and any of the foregoing results in a material liability to the Pension
Benefit Guaranty Corporation; or any Plan fails to satisfy the “minimum funding
standards” of ERISA or is determined to be in “at risk” status (within the
meaning of ERISA).
(g)    Misrepresentation. Any representation or warranty made by the Company is
untrue in any material respect, or any certificate, schedule, statement, report,
notice or writing (excluding any Appraisal, for which the Company makes no
representation) furnished by the Company to the Agents or to the Banks, or any
of them, is untrue in any material respect on the date as of which the facts set
forth are stated or certified, shall remain material at the time of discovery
and shall, if curable, remain incorrect in any material respect after 30 days
after written notice thereof to the Company (it being understood that any
failure by the Company to include within any such schedule, statement, report,
notice, or writing any information the omission of which would cause the
material included to be misleading shall be as much an untruth as a false
statement contained therein).
Section 7.2 Remedies Upon Default. (a) If an Event of Default specified in
Section 7.l(c) occurs, the Commitments of the Banks shall thereupon
automatically terminate and the aggregate unpaid principal balance of and
accrued interest on the Obligation shall thereupon become due and payable
concurrently therewith, without any action by the Paying Agent or any Bank and
without diligence, presentment, demand, protest, notice of protest or intent to
accelerate, or notice of any other kind, all of which are hereby expressly
waived. Except as set forth in the preceding sentence, should any other Event of
Default occur and be continuing, the Paying Agent may, and if requested by the
Majority Banks, shall, do any one or more of the following:(ai) Acceleration.
Declare (by written notice to the Company) the entire unpaid balance of the
Obligation, or any part thereof, immediately due and payable, whereupon it shall
be due and payable, without diligence, presentment, demand, protest, notice of
protest or intent to accelerate, or other notice of any kind (except any notice
or demand specified in this Agreement), all of which are hereby expressly
waived.
(bii) Termination. Terminate the Commitments by written notice to the Company.
(ciii) Judgment. Reduce any claim to judgment.
(div) Rights. Exercise any and all legal and equitable Rights available to it
(including all remedies under the Cape Town Treaty including, without
limitation, Article 13 of the Cape Town Convention).
(b) With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 7.2, the Company shall, upon any such acceleration, deposit in a cash
collateral account opened by the Paying Agent an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Paying Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Company hereunder and
under the other Loan Papers. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Company hereunder and under the other
Loan Papers shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company (or such other Person as may
be lawfully entitled thereto).


61

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(c) In addition to any other rights and remedies granted to the Collateral Agent
and the Banks in the Loan Papers, the Collateral Agent on behalf of the Banks
may exercise all rights and remedies of a secured party under the New York
Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon the Company
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, or consent to the use by the
Company of any cash collateral arising in respect of the Collateral on such
terms as the Collateral Agent deems reasonable, and/or may forthwith sell,
lease, assign give an option or options to purchase or otherwise dispose of and
deliver, or acquire by credit bid on behalf of the Banks, the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Bank or elsewhere, upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery, all without assumption of any credit risk. The
Collateral Agent or any Bank shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Company, which right or equity is hereby waived
and released. Subject to the succeeding paragraph, the Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this Article VII,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any other way relating to the Collateral or the rights of the
Collateral Agent and the Banks hereunder, including reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the obligations of the
Company under the Loan Papers, in such order as the Collateral Agent may elect,
and only after such application and after the payment by the Collateral Agent of
any other amount required by any provision of law, including Section 9-615(a)(3)
of the New York Uniform Commercial Code, need the Collateral Agent account for
the surplus, if any, to the Company. To the extent permitted by applicable law,
the Company waives all claims, damages and demands it may acquire against the
Collateral Agent or any Bank arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.
(d) Notwithstanding anything herein to the contrary, following an acceleration
of the Obligations pursuant to Section 7.2:


(A) all payments received on account of the Obligations (including, without
limitation, all proceeds of the sale of any Pool Assets received by the Paying
Agent) shall, subject to Section 2.22, be applied by the Paying Agent as
follows:
(i)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Agents (including fees
and disbursements and other charges of counsel to the Agents payable under
Section 9.4 and amounts pursuant to a fee letter payable to the Paying Agent in
its capacity as such);
(ii)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of means a payment made by an Issuing Bank pursuant to a
Letter of Credit, interest and Letter of Credit fees) payable to the Banks and
the Issuing Banks (including fees and disbursements and other charges of counsel
to the Banks and the Issuing Banks payable under Section 9.4 or Section 9.5)


62

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





arising under the Loan Papers, ratably among them in proportion to the
respective amounts described in this clause (ii) payable to them;
(iii)    third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on (x) the
Loans and (y) unreimbursed payments made by an Issuing Bank pursuant to a Letter
of Credit, ratably among the Banks and the Issuing Banks in proportion to the
respective amounts described in this clause (iii) payable to them;
(iv)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed payment made by an Issuing Bank
pursuant to a Letter of Credit and (B) to cash collateralize that portion of L/C
Obligations comprising the undrawn amount of Letters of Credit to the extent not
otherwise cash collateralized by the Company pursuant to Article III or Section
2.22, ratably among the Banks and the Issuing Banks in proportion to the
respective amounts described in this clause (iv) payable to them; provided that
(x) any such amounts applied pursuant to subclause (B) above shall be paid to
the Paying Agent for the ratable account of the applicable Issuing Banks to cash
collateralize Obligations in respect of Letters of Credit, (y) subject to
Article III or Section 2.22, amounts used to cash collateralize the aggregate
amount of Letters of Credit pursuant to this clause (iv) shall be used to
satisfy drawings under such Letters of Credit as they occur and (z) upon the
expiration of any Letter of Credit (without any pending drawings), the pro rata
share of cash collateral shall be distributed to the other Obligations, if any,
in the order set forth in this Section 7.2(d);
(v)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Agents, the Banks and the Issuing Banks based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and
(vi)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by law; and
(B) if any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
Section 7.3 Remedies in General. If any Event of Default shall occur and be
continuing, the Paying Agent may immediately proceed to protect and enforce all
or any Rights with respect thereto contained in this Agreement or any other Loan
Papers or may enforce any other legal or equitable Rights. Any Right may be
exercised from time to time, independently or concurrently, and as often as
shall be deemed expedient. No waiver of any Event of Default shall extend to any
subsequent Event of Default.Section 8.1 Authorization and Action. Each Bank
hereby irrevocably appoints and authorizes (a) JPMorgan Chase Bank, N.A. to act
as its Paying Agent and Collateral Agent hereunder and under each of the other
Loan Papers, (b) JPMorgan Chase Bank, N.A. and Citibank, N.A. to act as
Co-Administrative Agents hereunder and under each of the other Loan Papers, (c)
Barclays Bank PLC to act as Syndication Agent hereunder and (d) Bank of America,
N.A., BNP Paribas, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc.,
U.S. Bank National Association and Wells Fargo Bank, N.A. to act as
Documentation Agents hereunder. JPMorgan Chase Bank, N.A. consents to such
appointment as Paying Agent and agrees to perform the duties of the Paying Agent
hereunder and under the other Loan Papers. Each of JPMorgan Chase Bank, N.A. and
Citibank, N.A. consents to its appointment as a Co-Administrative Agent,
Barclays Bank PLC consents to its appointment as Syndication Agent and each of
Bank of America, N.A., BNP Paribas, Goldman Sachs Bank USA, Morgan Stanley
Senior Funding, Inc., U.S. Bank National Association and Wells Fargo Bank, N.A.


63

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





consents to its appointment as Documentation Agent. Each Bank authorizes and
directs the Paying Agent to act on its behalf and to exercise such powers under
this Agreement as are specifically delegated to or required of such Agent by the
terms hereto, together with such powers as are reasonably incidental thereto. As
to any matters not expressly provided for by this Agreement or the other Loan
Papers (including, without limitation, enforcement or collection of the Loans or
Notes), the Paying Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Banks, and such instructions shall be binding upon
all Banks and all holders of Loans or Notes; provided, however, that no Agent
shall be required to take any action which exposes such Agent to personal
liability or which is contrary to this Agreement or applicable Law.


ARTICLE VIII 
 
THE AGENTS

Section 8.2 Agents’ Reliance, Etc. None of the Agents and none of their
respective Affiliates, directors, officers, agents, or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Papers (i) with the consent or at the request of the Majority
Banks (or all the Banks, if required) or (ii) in the absence of its or their own
gross negligence or willful misconduct (it being the express intention of the
parties that the Agents and their respective directors, officers, agents, and
employees shall have no liability for actions and omissions under this Section
8.2 resulting from their ordinary contributory negligence). Without limitation
of the generality of the foregoing, each Agent (i) may treat the payee of each
Loan or Note as the holder thereof until such Agent receives written notice of
the assignment or transfer thereof signed by such payee and in form satisfactory
to such Agent; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts; (iii)
makes no warranty or representation to any Bank and shall not be responsible to
any Bank for any statements, warranties, or representations made by or on behalf
of the Company in or in connection with any Loan Paper; (iv) except as otherwise
expressly provided herein, shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants, or conditions
of any Loan Paper or to inspect the property (including the books and records)
of the Company or any of its Subsidiaries; (v) shall have no responsibility to
ensure the satisfaction of any condition set forth in Article IV or elsewhere
herein other than to confirm receipt of items expressly required to be delivered
to the Paying Agent, (vi) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of any Loan Paper or any other instrument or document furnished pursuant
hereto or thereto; (vii) shall incur no liability under or in respect of any
Loan Paper by acting upon any notice, consent, certificate, or other instrument
or writing (which may be by telecopier or e-mail) reasonably believed by it to
be genuine and signed or sent by the proper party or parties; and (viii) may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.
Section 8.3 Rights of Agents as Banks. With respect to their Commitments, the
Loans, if any, made by them and the Notes, if any, issued to them, each Bank
that is an Agent (including any Agent that hereafter becomes a holder of a Loan
or Note) and its Affiliates shall have the same rights and powers under this
Agreement or any other Loan Paper as any other Bank and may exercise the same as
though it were not an Agent; and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include each Bank that is an Agent (including any
Agent that hereafter becomes a holder of a Loan or Note), in its individual
capacity. Each Bank that is an Agent (including any Agent that hereafter becomes
a holder of a Loan or


64

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Note) and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, the
Company, any of the Subsidiaries and any Person who may do business with or own
securities of the Company or of the Subsidiaries, all as if such Bank were not
an Agent, and without any duty to account therefor to the Banks.
Section 8.4 Bank Credit Decision. Each Bank acknowledges and agrees that it has,
independently and without reliance upon any of the Agents or any other Bank and
based on the Current Financials and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank also acknowledges and agrees that it will,
independently and without reliance upon any of the Agents or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
Section 8.5 Agents’ Indemnity. None of the Agents shall be required to take any
action hereunder or to prosecute or defend any suit in respect of this Agreement
or the Loans or Notes unless indemnified to such Agent’s satisfaction by the
Banks against loss, cost, liability, and expense. If any indemnity furnished to
such Agent shall become impaired, it may call for additional indemnity and cease
to do the acts indemnified against until such additional indemnity is given. In
addition, the Banks severally but not jointly agree to indemnify the Paying
Agent (to the extent not reimbursed by the Company), ratably according to the
respective principal amounts of the Committed Loans then held by each of them
(or if no Committed Loans are at the time outstanding, ratably according to
either (i) the respective amounts of their Commitments, or (ii) if the
Commitments have terminated, the respective amounts of the Commitments
immediately prior to such termination; provided that, in the case of Section
2.22, when a Defaulting Bank shall exist, any such Defaulting Bank’s Commitment
shall be disregarded in the calculation), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by such Agent
under this Agreement or the other Loan Papers (including, without limitation,
any action taken or omitted under Article II of this Agreement); provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements resulting from such Agent’s fraud, gross negligence or willful
misconduct. Each Bank agrees, however, that it expressly intends, under this
Section 8.5, to indemnify each Agent ratably as aforesaid for all such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, and disbursements arising out of or resulting from such Agent’s
ordinary or contributory negligence. Without limitation of the foregoing, each
Bank agrees to reimburse the Paying Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by such Agent in connection with the preparation, execution, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Loan Papers to the extent that such Agent is not
reimbursed for such expenses by the Company. The provisions of this Section 8.5
shall survive the termination of this Agreement and/or the payment or assignment
of any of the Loans or Notes.
Section 8.6 Successor Paying Agent and Successor Collateral Agent. TheEach of
the Paying Agent and the Collateral Agent may resign at any time by giving
written notice thereof to the Banks and the Company and may be removed as Paying
Agent or Collateral Agent, as applicable, under this Agreement and the other
Loan Papers at any time with or without cause by the Majority Banks. Upon any
such resignation or removal, the Majority Banks shall have the right, with the
consent, not to be unreasonably withheld or delayed, of the Company (provided
that the Company’s consent shall not be required during the continuance of a
Default or an Event of Default), to appoint a successor Paying Agent or a
successor Collateral Agent. If no successor Paying Agent or Collateral Agent
shall have been so appointed and shall have accepted such


65

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





appointment within 30 calendar days after the retiring Paying Agent or
Collateral Agent’s, as applicable, giving notice of resignation or the Majority
Banks’ removal of the retiring PayingCollateral Agent, then the retiring Paying
Agent or Collateral Agent, as applicable, may, on behalf of the Banks, with the
consent, not to be unreasonably withheld or delayed, of the Company (provided
that the Company’s consent shall not be required during the continuance of a
Default or Event of Default), appoint a successor Paying Agent, which shall be a
commercial bank organized under the Laws of the United States of America or of
any state thereof and having a combined capital and surplus of at least
$500,000,000 or a successor Collateral Agent. Upon the acceptance of any
appointment as PayingCollateral Agent hereunder and under the other Loan Papers
by a successor Paying Agent or a successor Collateral Agent, such successor
Paying Agent or such successor Collateral Agent shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Paying Agent or Collateral Agent, and the retiring Paying Agent or Collateral
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Papers; provided that solely for purposes of maintaining any
security interest granted to the Collateral Agent under any Loan Paper for the
benefit of the Secured Parties, the retiring Collateral Agent shall continue to
be vested with such security interest as collateral agent for the benefit of the
Secured Parties, and continue to be entitled to the rights set forth in such
Loan Paper, and, in the case of any Collateral in the possession of the
Collateral Agent, shall continue to hold such Collateral, in each case until
such time as a successor Collateral Agent is appointed and accepts such
appointment in accordance with this Section 8.6 (it being understood and agreed
that the retiring Collateral Agent shall have no duty or obligation to take any
further action under any Loan Paper, including any action required to maintain
the perfection of any such security interest). After any retiring Paying Agent’s
or Collateral Agent’s resignation or removal as the Paying Agent or the
Collateral Agent hereunder and under the other Loan Papers, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Paying Agent under this Agreement and the
other Loan Papers.
Section 8.7 Notice of Default. The Paying Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Paying Agent shall have received written notice from a Bank
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the Paying
Agent receives such a notice, the Paying Agent shall give notice thereof to the
Banks; provided, however, if such notice is received from a Bank, the Paying
Agent also shall give notice thereof to the Company. The Paying Agent shall be
entitled to take action or refrain from taking action with respect to such
Default or Event of Default as provided in Section 8.1 and Section 8.2.
Section 8.8 Co-Administrative Agents and Documentation Agent. The
Co-Administrative Agents, the Syndication Agent and the Documentation Agents
shall not have any duties or responsibilities hereunder in their capacities as
such.
Section 8.9 Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.6 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral,
it being understood and agreed that all powers, rights and remedies under the
Loan Papers may be exercised solely by the Collateral Agent on behalf of the
Secured Parties in accordance with the terms thereof.
(b) The Secured Parties irrevocably authorize the Collateral Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Collateral Agent under any Loan Paper to the holder of any Lien
on such property that is permitted by Section 6.13. The Collateral Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral


66

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Agent’s Lien thereon or any certificate prepared by the Company in connection
therewith, nor shall the Collateral Agent be responsible or liable to the Banks
or any other Secured Party for any failure to monitor or maintain any portion of
the Collateral.
ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Etc. (a) Except as provided in Section 2.25, no
amendment or waiver of any provision of this Agreement or any other Loan Paper,
nor consent to any departure by the Company herefrom or therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks (or the Paying Agent with the consent of the Majority Banks) in
all cases, and then, in any case, such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (i) no amendment, waiver, or consent shall, unless in writing and
signed by each Bank directly affected thereby (or the Paying Agent with the
consent of each Bank directly affected thereby), do any of the following: (a)
increase the amount of the Commitments of any Banks or subject any Banks to any
additional obligations, (b) reduce the principal of, or rate or amount of
interest applicable to, any Loan or participation in any Letter of Credit other
than as provided in this Agreement, or any fees hereunder, (c) postpone any date
fixed for any payment of principal of, or interest on, the Loans or any fees
hereunder, (d) extend the expiration date of any Bank’s Commitment, (e)
eliminate or reduce the voting rights of any Bank under this Section 9.1, (f)
amend Section 2.5(c) or Section 2.15 in any manner that would alter the pro rata
sharing of payments or Commitment reductions required thereby or, (g) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action hereunder or (h) amend Section 7.2 in a manner that
would alter the “waterfall” provision and (ii) no amendment or modification
shall, unless in writing and signed by all Banks (or the Paying Agent with the
consent of all Banks) release all or substantially all of the Collateral (except
to the extent contemplated by Section 6.12 hereof, as in effect on the First
Amendment Effective Date); provided, further, that no amendment waiver, or
consent shall modify or waive any provision of Section 2.22, Article III or
Section 4.3 without the written consent of each Issuing Bank; and provided,
further, that no amendment, waiver, or consent shall, unless in writing and
signed by the Paying Agent in addition to the Banks required above to take such
action, affect the rights or duties of the Paying Agent under this Agreement or
any other Loan Paper, or modify or waive any provision of Section 2.22.
(b) Notwithstanding the foregoing, if the Paying Agent and the Company acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement or any other Loan Papers, then the
Paying Agent and the Company shall be permitted to amend, modify or supplement
such provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement
Section 9.2 Notices, Etc. Any Agent, any Bank, or the holder of any Loan or Note
giving consent or notice or making any request of the Company provided for
hereunder, shall notify each Bank and the Paying Agent thereof. In the event
that the holder of any Loan or Note (including any Bank) shall transfer such
Loan or Note, it shall promptly so advise the Paying Agent which shall be
entitled to assume conclusively that no transfer of any Loan or Note has been
made by any holder (including any Bank) unless and until such Agent receives
written notice to the contrary. Notices, consents, requests, approvals, demands,
and other communications (collectively “Communications”) provided for herein
shall be in writing (including


67

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





telecopy Communications) and mailed, telecopied, e-mailed (where indicated) or
delivered:(a)    If to the Company, to it at:
Southwest Airlines Co.
P.O. Box 36611, HDQ-6TR
Love Field
Dallas, Texas 75235 
Telecopy Number: (214) 932-1322
Attention: Treasurer
E-mail: Capital_Markets-DG@wnco.com



(b)    If to the Paying Agent, to it at:
JPMorgan Chase Bank, N.A.
JPM Loan and Agency Services
500 Stanton Christiana Road
Ops 2, 3rd Floor
Newark, DE 19713-2107
Attention: Robert Madak
Telecopy Number: (302) 634-1028
Telephone Number: (302) 634-1392
E-mail: robert.madak@jpmorgan.com and 14698287788@tls.ldsprod.com


with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
Attention: Robert Kellas
Telecopy Number: (212) 270-5100
Telephone Number: (212) 270-3560
E-mail: robert.kellas@jpmorgan.com

(c)    If to any Bank or any other Agent, as specified on Schedule I hereto or,
in the case of any party, such other address or telecopy number as such party
may hereafter specify for such purpose by notice to the other parties. All
Communications shall, when mailed, telecopied, e-mailed or delivered, be
effective and shall be deemed to have been duly given when sent by telecopier or
e-mail to any party or the telecopier number or e-mail address, as applicable,
as set forth herein or on the signature pages hereof (or other telecopy number
or e-mail address designated by such party in a written notice to the other
parties hereto), or five days after being mailed to the address as set forth
herein (or such other address designated by such party in a written notice to
the other parties hereto) respectively, or when delivered to such address;
provided, however, Communications to any Agent pursuant to Article II or Article
VIII shall not be effective until received by such Agent.
Section 9.3 No Waiver; Remedies. No failure on the part of any Bank or any Agent
to exercise, and no delay in exercising, any Right hereunder or under any other
Loan Paper shall operate as a


68

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





waiver thereof; nor shall any single or partial exercise of any such Right, or
any abandonment or discontinuance of any steps to enforce such Right, preclude
any other or further exercise thereof or the exercise of any other Right. No
notice to or demand on the Company in any case shall entitle the Company to any
other or further notice or demand in similar or other circumstances. The Rights
herein provided are cumulative and not exclusive of any Rights provided by Law.
Section 9.4 Costs, Expenses and Taxes. The Company agrees to pay or reimburse
the Agents for paying: (i) all reasonable costs and expenses of the Agents in
connection with (A) the preparation, execution, delivery, and administration of
this Agreement and the other Loan Papers, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agents with
respect thereto and with respect to advising the Agents as to their respective
Rights and responsibilities under this Agreement and the other Loan Papers, and
(B) any amendment, modification, supplement, or waiver of any of the terms of
this Agreement, and (ii) all reasonable costs and expenses of the Banks and the
Agents (including reasonable counsel’s fees, and including reasonable allocated
in-house counsel fees for any Bank or any Agent) in connection with the
enforcement of this Agreement and the other Loan Papers. In addition, the
Company shall pay any and all Taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement and the other Loan
Papers, and agrees to save the Agents and each Bank harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omitting to pay such Taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of this Agreement or any
other Loan Paper. The obligations of the Company under this Section 9.4 shall
survive the termination of this Agreement and/or repayment of the Loans.
Section 9.5     Indemnity. The Company agrees to indemnify and hold harmless the
Agents and the Banks and each of their respective Affiliates, officers,
directors, employees, agents, advisors and representatives against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, deficiencies, expenses, and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against any Agent,
any Bank, or any of their respective Affiliates, officers, directors, employees,
agents, advisors or other representatives in any way relating to or arising out
of the Loan Papers, any transaction related hereto, or any act, omission, or
transaction of the Company, its Subsidiaries, and Affiliates, or any of their
employees, officers, directors or other representatives, to the extent that any
of the same results, directly or indirectly, from any claims made or actions,
suits, or proceedings commenced by or on behalf of any person other than an
Agent or a Bank. The obligation of the Company under this section shall continue
for a period of one year after payment of the Obligation and termination of any
or all Loan Papers, and SHALL APPLY WHETHER OR NOT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR
IN PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY AGENT OR ANY BANK;
provided, however, that (i) although each indemnified party shall have the right
to be indemnified from its own ordinary negligence, no indemnified party shall
have the right to be indemnified hereunder for willful misconduct, gross
negligence or bad faith to the extent found by a final, non-appealable judgment
of a court of competent jurisdiction and (ii) the indemnity set forth in this
Section 9.5 shall not apply to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, deficiencies, expenses or
disbursements resulting from a proceeding that does not involve an act or
omission by the Company or any of its affiliates and that is brought by an
indemnified party against any other indemnified party (other than claims against
any Agent in its capacity or in fulfilling its role as an Agent under the Loan
Papers).


69

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





To the fullest extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any indemnified party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Papers or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.
Section 9.6 Right of Setoff. If any Event of Default shall have occurred and is
continuing, each Bank and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
or Affiliate to or for the credit or the account of the Company against any and
all obligations of the Company now or hereafter existing under this Agreement
and the Loans held by such Bank or Affiliate, irrespective of whether or not
such Bank or Affiliate shall have made any demand under this Agreement or any
Note and although such obligations may be unmatured. Each Bank agrees promptly
to notify the Company and the Paying Agent after any such setoff and application
made by such Bank or Affiliate, but the failure to give such notice shall not
affect the validity of such setoff and application. The Rights of each Bank
under this Section 9.6 are in addition to the Rights and remedies (including,
without limitation, other Rights of setoff) which such Bank may have.
SECTION 9.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 9.8 Submission To Jurisdiction; Waivers. The Company hereby irrevocably
and unconditionally:(a)    submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Papers to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the United sStates and
federalDistrict cCourts located infor the CitySouthern District of New York,
sitting in the Borough of Manhattan, and (or if such court lacks subject matter
jurisdiction, the Supreme Court of the State of New York sitting in the Borough
of Manhattan), and any appellate courts from any thereof;, in any action or
proceeding arising out of or relating to this Agreement or any other Loan Paper
or the transactions relating hereto or thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Paying Agent or any of its Affiliates and the respective directors,
officers, employees, agents and advisors may only) be heard and determined in
such Federal (to the extent permitted by law) or New York State court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Paying Agent shall have been notified pursuant thereto; and


70

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
Section 9.9 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by the Company in connection
herewith shall survive the execution and delivery of this Agreement and the
other Loan Papers, and no investigation by any Agent or any Bank or any closing
shall affect the representations and warranties or the Right of any Agent or any
Bank to rely upon them.
Section 9.10 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company, the Agents, and each Bank and thereafter
shall be binding upon and inure to the benefit of the Company (subject to the
provisions of Section 9.11), the Agents, each Bank and their respective
successors and assigns.
Section 9.11 Successors and Assigns; Participations
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, and all covenants, promises, agreements, representations and
warranties by or on behalf of the Company, the Agents or the Banks that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. Except for any assignment or transfer by the
Company of its rights and obligations under this Agreement to a Successor
Company in accordance with Section 6.14, the Company may not assign or transfer
any its rights or obligations hereunder without the prior written consent of all
of the Banks.
(b)    Each Bank may without the consent of the Company sell participations to
one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Loans owing to it and any Note or Notes held
by it); provided, however, that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Bank
shall remain the holder of its Loans and Notes (if any) for all purposes of this
Agreement, (iv) the participating banks or other entities shall be entitled to
the cost protection provisions contained in Article II and Section 9.4, but only
to the extent that such protection would have been available to such Bank,
calculated as if no such participations had been sold, and the indemnity
protection provisions contained in Section 9.5, (v) the Company, the Agents, and
the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, and
(vi) such Bank shall not sell a participation that conveys to the participant
the right to vote or give or withhold consents under this Agreement or any other
Loan Papers, other than the right to vote upon or consent to (y) amendments,
modifications, or waivers with respect to any fees payable hereunder (including
the dates fixed for the payment of any such fees) or the amount of principal or
the rate of interest payable on, or the dates fixed for any payment of principal
of or interest on, the Loans and (z) any extension of the Termination Date. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
a Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


71

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





(c)    Each Bank may assign to one or more Persons (other than a natural person,
a Defaulting Bank or the Company or any of its Affiliates), all or a portion of
its interests, rights, and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the same portion of the
Committed Loans at the time owing to it); provided, however, that (i) such
assignment, if not to a Bank or an Eligible Affiliate Assignee of the assigning
Bank, shall be consented to by the Company (which consent shall not be
unreasonably withheld or delayed and shall not be required after the occurrence
or during the continuance of a Default or Event of Default), the Paying Agent
and each Issuing Bank (which consent shall not be unreasonably withheld or
delayed), (ii) each Bank’s Commitment (including Loans owing to it and its pro
rata share of the L/C Obligations) to be assigned shall not be less than
$5,000,000 minus reductions pursuant to Section 2.5(a) unless (x) otherwise
agreed by the Company and the Paying Agent, (y) in the case of the assigning
Bank, such amount is reduced to zero pursuant to such assignment or (z) the
assignment is to a Bank, (iii) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Bank’s rights and obligations
under this Agreement, (iv) the assignee thereof shall deliver to the Company and
the Paying Agent any Internal Revenue Service forms required by Section 2.18,
and (v) the parties to each such assignment shall execute and deliver to the
Paying Agent, for its acceptance and recording in the Register (as defined
below), an Assignment and Assumption substantially in the form of Exhibit E
hereto (an “Assignment and Assumption”), together with a properly completed
Administrative Questionnaire, any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 (or such lesser amount as shall be
acceptable to the Paying Agent); provided, however, no such fee shall be
required in the case of any assignment requested by the Company pursuant to
Article II of this Agreement. Upon such execution, delivery, acceptance, and
recording, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least five Business Days after the
execution thereof (unless a shorter period shall be agreed to by the Company,
the Paying Agent, and the assignor Bank), (x) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Assumption, have
the rights and obligations of a Bank hereunder and under the other Loan Papers
and (y) the assignor Bank thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
and the other Loan Papers (and, in the case of an Assignment and Assumption
covering all of the remaining portion of an assigning Bank’s rights and
obligations under this Agreement and the other Loan Papers, such Bank shall
cease to be a party hereto and thereto).
(d)    By executing and delivering an Assignment and Assumption, the Bank
assignor thereunder and the assignee confirm to and agree with each other and
the other parties hereto as follows: (i) other than the representations and
warranties that (x) it is the legal and beneficial owner of the interest being
assigned thereby, (y) the interest being assigned thereby is free and clear of
any lien, encumbrance or other adverse claim and (z) it has full power and
authority, and has taken all action necessary, to execute and deliver such
Assignment and Assumption and to consummate the transactions contemplated
thereby, such Bank assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with this Agreement or any other Loan Paper or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement, any other Loan Paper or any other instrument or
document furnished pursuant hereto; (ii) such Bank assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance of its
respective obligations under this Agreement, any other Loan Paper or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of this Agreement together with copies of
financial information and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon the Agents, such Bank assignor, or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Paying Agent to
take such action on


72

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





behalf of such assignee and to exercise such powers under this Agreement and the
other Loan Papers as are delegated to each such Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Bank.
(e)    The Paying Agent shall maintain at its office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Banks and the Commitment of, and principal amount of the
Loans and L/C Obligations owing to, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Agents, and the Banks may treat each Person
whose name is recorded in the Register as a Bank hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Company,
any Bank or the Paying Agent at any reasonable time and from time to time upon
reasonable prior notice.
(f)    Upon its receipt of an Assignment and Assumption executed by an assigning
Bank and an assignee together with any Note or Notes subject to such assignment
and the written consent to such assignment, the Paying Agent shall, if such
Assignment and Assumption has been completed and is substantially in the form of
Exhibit E hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Banks, the Paying Agent and the Company. Within five Business
Days after receipt of such notice, the Company, at its own expense, shall
execute and deliver to the Paying Agent in exchange for the surrendered Note or
Notes, if any, (x) a new Note or Notes to the order of such assignee in an
amount equal to its portion of the Commitment assumed by it pursuant to such
Assignment and Assumption and (y) if the assigning Bank has retained any
Commitment hereunder, new Notes to the order of the assigning Bank in an amount
equal to the Commitment retained by it hereunder. Such new Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes. Such new Notes shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
Exhibit D-1 or D-2 as applicable, hereto. Cancelled Notes shall be returned to
the Company.
(g)    Notwithstanding any other provision herein, any Bank may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 9.11 (or in connection with any swap, derivative,
securitization or credit insurance relating to the Company and its obligations),
disclose to the assignee or participant or proposed assignee or participant (or
to any direct, indirect, actual or prospective counterparty (and its advisor) to
any such swap, derivative or securitization) any information relating to the
Company and its Subsidiaries furnished to such Bank by or on behalf of the
Company; provided, that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant (or any such counterparty (and
its advisor)) shall agree for the benefit of the Company to preserve the
confidentiality of any confidential information relating to the Company received
from such Bank.
(h)    Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time createpledge or assign a security interest in all or any portion
of its Rrights under this Agreement (including, without limitation, the Loans
owing to it and any Notes held by it) in favor of anyto secure obligations of
such Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board., and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.


73

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





Section 9.12 Confidentiality. Each Agent, each Issuing Bank and each Bank agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent any Agent, any Issuing Bank or any Bank from disclosing any
such Information (a) to any Agent, any Issuing Bank, any Bank or any affiliate
thereof, (b) as permitted by Section 9.11(g), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates in each case on a need-to-know basis, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Law, (f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Bank’s investment portfolio in connection with ratings issued with respect to
such Bank, (i) in connection with the exercise of any remedy hereunder or under
any other Loan Paper, or (j) if agreed by the Company in its sole discretion, to
any other Person. “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Agents, any Issuing Bank or any Bank on a non-confidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Bank acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Papers may include material
non-public information concerning the Company and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
All information, including requests for waivers and amendments, furnished by the
Company or the Paying Agent pursuant to, or in the course of administering, this
Agreement or the other Loan Papers will be syndicate-level information, which
may contain material non-public information about the Company and its Affiliates
and their related parties or their respective securities. Accordingly, each Bank
represents to the Company and the Paying Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
Section 9.13 Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any such covenants, the fact that such action or
condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.
Section 9.14 Severability. Should any clause, sentence, paragraph, or Section of
this Agreement be judicially declared to be invalid, unenforceable, or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable, or void will be deemed to have
been stricken herefrom


74

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





and the remainder will have the same force and effectiveness as if such part or
parts had never been included herein.
Section 9.15 Integration. This Agreement and the other Loan Papers represent the
entire agreement of the Company, the Paying Agent and the Banks with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Paying Agent or any Bank relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Papers.
Section 9.16 Descriptive Headings. The section headings appearing in this
Agreement have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in construing the terms and
provisions of this Agreement.
Section 9.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Agreement or any document to be signed in connection with this
Agreement shall be deemed to include electronic signatures (in a format
reasonably acceptable to the Paying Agent), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.
Section 9.18 WAIVERS OF JURY TRIAL. THE COMPANY, THE PAYING AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER AND FOR ANY
COUNTERCLAIM THEREIN.
Section 9.19 No Fiduciary Duty. The Paying Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Company, its stockholders
and/or its affiliates. The Company agrees that nothing in the Loan Papers or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Bank, on the one hand, and the
Company, its stockholders or its affiliates, on the other. The Company
acknowledges and agrees that (i) the transactions contemplated by the Loan
Papers (including the exercise of rights and remedies hereunder and thereunder)
are arm’s-length commercial transactions between the Banks, on the one hand, and
the Company, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Bank has assumed an advisory or fiduciary responsibility
in favor of the Company, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Bank has advised, is currently advising or will advise the Company, its
stockholders or its affiliates on other matters) or any other obligation to the
Company except the obligations expressly set forth in the Loan Papers and (y)
each Bank is acting solely as principal and not as the agent or fiduciary of the
Company, its management, stockholders, creditors or any other Person. The
Company acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not claim that any Bank has rendered advisory services of


75

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------





any nature or respect, or owes a fiduciary or similar duty to it, in connection
with such transaction or the process leading thereto.
Section 9.20 USA Patriot Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Bank to identify
such Loan Party in accordance with the Patriot Act. The Company agrees to
provide such information as each Bank or the Paying Agent reasonably requests in
order to perform its "know your customer" due diligence.
Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Paper, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
(b)    the effects of any Bail-Iin Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent entityundertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Paper; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
Section 9.22 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable to such Bank in respect of such Loan
hereunder, together with all Charges payable to such Bank in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable to such Bank in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Bank in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Bank.




76

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




SOUTHWEST AIRLINES CO.
By: _____________________________________ 
       Name:
       Title:







[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------


        


$125,000,000
JPMORGAN CHASE BANK, N.A., as a Bank, an Issuing Bank, a Co-Administrative Agent
and the Paying Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$125,000,000
CITIBANK, N.A., as a Bank, an Issuing Bank and a Co-Administrative Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$125,000,000
BARCLAYS BANK PLC, as a Bank, an Issuing Bank and the Syndication Agent





By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$95,000,000
BANK OF AMERICA, N.A., as a Bank and a Documentation Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$95,000,000
BNP PARIBAS, as a Bank and a Documentation Agent



By: _____________________________________ 
       Name:
       Title:



        


[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$95,000,000
GOLDMAN SACHS BANK USA, as a Bank and a Documentation Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$95,000,00065,000,000
MORGAN STANLEY BANK, N.A., as a Bank



By: _____________________________________ 
       Name:
       Title:





MORGAN STANLEY SENIOR FUNDING, INC., as a Documentation Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$95,000,000
U.S. BANK NATIONAL ASSOCIATION, as a Bank and a Documentation Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$95,000,000125,000,000
WELLS FARGO BANK, N.A., as a Bank and a Documentation Agent



By: _____________________________________ 
       Name:
       Title:





[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------

        




$55,000,000
COMERICA BANK, as a Bank



By: _____________________________________ 
       Name:
       Title:















[Signature page to Southwest Airlines Revolving Credit Facility Agreement]

509265-1983-14872-Active.19588122.12

--------------------------------------------------------------------------------








Summary Report:
Litera ® Change-Pro for Word 10.7.0.7 Document comparison done on
3/30/2020 9:24:29 AM
Style name: STB Option 1
Intelligent Table Comparison: Active
Original DMS: iw://STBDMS/Active/34532059/1
Modified DMS: iw://STBDMS/Active/34532059/9
Changes:
Add
429
Delete
296
Move From
15
Move To
15
Table Insert
3
Table Delete
0
Table moves to
0
Table moves from
0
Embedded Graphics (Visio, ChemDraw, Images etc.)
0
Embedded Excel
0
Format Changes
0
Total Changes:
758




















--------------------------------------------------------------------------------






ANNEX II
FORM OF AIRCRAFT MORTGAGE
 
[See attached]










--------------------------------------------------------------------------------






MORTGAGE AND SECURITY AGREEMENT

THIS MORTGAGE AND SECURITY AGREEMENT dated as of March 30, 2020 (this
“Mortgage”) is made between SOUTHWEST AIRLINES CO. (the “Grantor”), and JPMORGAN
CHASE BANK, N.A. acting as an administrative agent (in such capacity,
“Collateral Agent”), for the Banks, as defined below.
W I T N E S S E T H:

WHEREAS, all capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth or referred to in Article 1 hereof;
WHEREAS, all things necessary to make this Mortgage the legal, valid and binding
obligation of the Grantor and the Collateral Agent, for the uses and purposes
herein set forth, in accordance with its terms, have been done and performed and
have happened;
WHEREAS, the parties are entering into this Mortgage pursuant to that certain
Revolving Credit Facility Agreement, dated as of August 3, 2016, as amended by
First Amendment to Revolving Credit Facility Agreement dated as of March 30,
2020 (as such agreements may be amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time,
collectively, the “Credit Agreement”), among the Grantor, JPMorgan Chase Bank,
N.A., and Citibank, N.A., as co- administrative agents (collectively, the
“Administrative Agent”) for the financial institutions party thereto (the
“Banks”), the Banks, and other parties identified therein; and
WHEREAS, in order to induce the Collateral Agent and the Banks to enter into the
Credit Agreement and the other Loan Papers, the Grantor has agreed to execute
and deliver this Mortgage to the Collateral Agent for the ratable benefit of the
Banks;
GRANTING CLAUSE

NOW, THEREFORE, THIS MORTGAGE AND SECURITY AGREEMENT WITNESSETH, that, to secure
the prompt and complete payment and performance when due of the Obligations of
the Grantor under the Credit Agreement and each of the other Loan Papers, to
secure the performance and observance by the Grantor of all the agreements,
covenants and provisions contained herein and in the other Loan Papers to which
it is a party for the benefit of the Secured Parties, and for the uses and
purposes and subject to the terms and provisions hereof, and in consideration of
the premises and of the covenants herein contained, and of other good and
valuable consideration the receipt and adequacy whereof are hereby acknowledged,
the Grantor has granted, bargained, sold, assigned, transferred, conveyed,
mortgaged, pledged and confirmed, and does hereby grant, bargain, sell, assign,
transfer, convey, mortgage, pledge and confirm, unto the Collateral Agent, its
successors and permitted assigns, for the security and benefit of the Secured
Parties, a first priority continuing security interest (and, in the case of each
Airframe and each Engine, an International Interest) in and first priority
mortgage Lien, in each case, subject to Permitted Liens, on all estate, right,
title and interest of the Grantor in, to and under the following described
property, rights, interests and privileges whether now or hereafter acquired and
subjected to the Lien of this Mortgage (which collectively, including all
property hereafter specifically subjected to the Lien of this Mortgage by any
instrument supplemental hereto, are herein called the “Collateral”):
(1)    each Airframe as the same is now and will hereafter be constituted,
whether now or hereafter acquired and subjected to the Lien of this Mortgage,
together with all Parts of whatever nature which are from time to time included
in the definition of such “Airframe”, whether now or hereafter acquired and
subjected to the Lien hereof, and all additions, improvements, accessions and
accumulations with respect to any of the foregoing, and all flight records,
logs, manuals, maintenance data and inspection, modification and overhaul
records and any other related records that are required to be maintained by
regulations of the FAA or other Governmental Authority with respect to any of
the foregoing (as may be required to be maintained by the Grantor’s FAA approved
maintenance program) and any Aircraft Documents related to such Airframe;
(2)    each Engine (each such Engine having at least 1750 pounds of thrust or
the equivalent thereof) as the same is now and will hereafter be constituted,
whether now or hereafter acquired and subjected to the Lien of this Mortgage,
and whether or not any such Engine shall be installed in or attached to any
Airframe or any other airframe, together with all Parts of whatever nature which
are from time to time included in any “Engine”, whether now or hereafter
acquired and subjected to the Lien hereof, and all additions, improvements,
accessions and accumulations with respect to any of the foregoing, and all
flight records, logs, manuals, maintenance data and inspection, modification and
overhaul records and any other related records that are required to be
maintained by regulations of the FAA or other


1

4819-1357-2280v.2 12479-82

--------------------------------------------------------------------------------





Governmental Authority with respect to any of the foregoing (as may be required
to be maintained by the Grantor’s FAA approved maintenance program) and any
Aircraft Documents related to such Engine;
(3)    any continuing rights of the Grantor (to the extent the Grantor may
assign or otherwise grant a Lien on them without the consent of any other
Person) in respect of any warranty, indemnity or agreement, express or implied,
as to title, materials, workmanship, design or patent infringement with respect
to such Airframes or Engines (reserving in each case to the Grantor, however,
all of the Grantor’s other rights and interest in and to such warranty,
indemnity or agreement);
(4)    all moneys and securities now or hereafter paid or deposited or required
to be paid or deposited to or with Collateral Agent by or for the account of the
Grantor pursuant to the terms hereof and held or required to be held by
Collateral Agent hereunder;
(5)    all proceeds with respect to requisition of title to or use of any
Airframe or Engine or any Part by any Governmental Authority or from the sale or
other disposition of any Airframe or Engine or Part or other property described
in any of these granting clauses by the Collateral Agent pursuant to the terms
of the Mortgaged Aircraft Operating Agreement, and all insurance proceeds or
indemnity payments with respect to any Airframe or Engine or Part thereof, but
excluding any insurance maintained by the Grantor and not required under Section
3.06 of the Mortgaged Aircraft Operating Agreement;
(6)    each lease required to be assigned pursuant to Section 3.02(b) of the
Mortgaged Aircraft Operating Agreement, and including, without limitation, all
rents or other payments of any kind made under such assigned lease; and
(7)    all proceeds of the foregoing.
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, each of the
Secured Parties shall not (and shall not permit any of its Affiliates or other
Person lawfully claiming by, through or under it to) take or cause to be taken
any action contrary to the Grantor’s rights set forth herein and in the other
Loan Papers to the quiet enjoyment of the Airframes and Engines, and all
revenues, income and profits devised therefrom without hindrance.
HABENDUM CLAUSE

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Collateral
Agent, its respective successors and permitted assigns, in trust for the benefit
and security of the Secured Parties for the uses and purposes and in all cases
and as to all property specified in paragraphs (1) through (7) inclusive above,
subject to the terms and provisions set forth in this Mortgage.
1.    It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Grantor shall remain liable under each of the contracts and
agreements included in the Collateral to which it is a party to perform all of
the obligations assumed by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof, and neither the Collateral Agent nor any of
the Banks shall have any obligation or liability under any such contracts and
agreements to which the Grantor is a party by reason of or arising out of the
assignment hereunder, nor shall the Collateral Agent or any Bank be required or
obligated in any manner to perform or fulfill any obligations of the Grantor, or
to make any payment, or to make any inquiry as to the nature or sufficiency of
any payment received by it, or present or file any claim, or take any action to
collect or enforce the payment of any amounts which may have been assigned to it
or to which it may be entitled at any time or times.
2.    The Grantor does hereby designate Collateral Agent the true and lawful
attorney-in-fact of the Grantor, irrevocably, granted for good and valuable
consideration and coupled with an interest and with full power of substitution
(in the name of the Grantor or otherwise), subject to the terms and conditions
of this Mortgage, to ask, require, demand, receive, sue for, compound and give
acquittance for any and all moneys and claims for moneys (in each case including
insurance and requisition proceeds and indemnity payments) due and to become due
to the Grantor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings which Collateral Agent may deem to
be necessary or advisable in the premises as fully as the Grantor itself could
do generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral, as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and the Grantor’s expense, at any time, or
from time to time, all acts and things which Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and to effect the intent of
this Mortgage; provided, that Collateral


2




--------------------------------------------------------------------------------





Agent shall not exercise any such rights except upon the occurrence and during
the continuance of an Event of Default. Without limiting the foregoing, during
the continuance of any Event of Default, but subject to the terms hereof and any
mandatory requirement of applicable law, Collateral Agent shall have the right
under such power of attorney in its discretion to file any claim or take any
other action or proceedings, either in its own name or in the name of the
Grantor or otherwise, which Collateral Agent may reasonably deem necessary or
appropriate to protect and preserve the right, title and interest of the
Collateral Agent in and to the security intended to be afforded hereby. The
Grantor agrees that promptly upon receipt thereof, it will transfer to the
Collateral Agent any and all moneys from time to time received by the Grantor
constituting part of the Collateral, for distribution by the Collateral Agent
pursuant to the Credit Agreement and this Mortgage.
3.    The Grantor agrees that at any time and from time to time, upon the
written request of Collateral Agent, the Grantor, at the Grantor’s sole cost and
expense, will promptly and duly execute and deliver or cause to be duly executed
and delivered any and all such further instruments and documents as Collateral
Agent may reasonably deem necessary to perfect, preserve or protect the
mortgage, security interest and assignments created or intended to be created
hereby or to obtain for the Collateral Agent the full benefits of the assignment
hereunder and/or intended to be effected hereunder and of the rights and powers
herein granted and/or intended to be granted hereunder including, without
limitation, taking such steps as may be required to establish, maintain or
enforce the Lien intended to be granted hereunder in full force and effect
(whether under the UCC, Title 49, or the law of any other jurisdiction under
which any Airframe or other portion of the Collateral is registered).
4.    The Grantor does hereby warrant and represent that none of the Collateral
is currently subject to any assignment, pledge or other Lien (other than
Permitted Liens), and hereby covenants that it will not otherwise assign or
pledge, so long as the Lien of this Mortgage has not been discharged in
accordance with the terms hereof, any of its rights, title or interests hereby
assigned to any Person other than the Collateral Agent.
IT IS HEREBY FURTHER COVENANTED AND AGREED by and among the parties hereto as
follows:


ARTICLE 1
DEFINITIONS

Section 1.01.    Definitions. 1)  For all purposes of this Mortgage, except as
otherwise expressly provided or unless the context otherwise requires:
(1)    each of the “Grantor,” “Collateral Agent,” any “Bank” or any other Person
includes any successor in interest to it and any permitted transferee, permitted
purchaser or permitted assignee of it;
(2)    the terms defined in this Article 1 have the meanings assigned to them in
this Article 1, and include the plural as well as the singular;
(3)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States, as in effect from time to time;
(4)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Mortgage as a whole and not to any particular Article,
Section or other subdivision;
(5)    all references in this Mortgage to Articles, Sections and Exhibits refer
to Articles, Sections and Exhibits of this Mortgage; and
(6)    “knowledge” or “aware” or words of similar import shall mean, when used
in reference to the Grantor, the actual knowledge of Grantor.
(b)    For all purposes of this Mortgage, the following capitalized terms have
the following respective meanings:
“Administrative Agent” shall have the meaning given to that term in the recitals
to this Mortgage.


3




--------------------------------------------------------------------------------





“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.
“Aircraft” means an Airframe and its two associated Engines. An Airframe is
“associated” with the two Engines grouped with it on Exhibit A to this Mortgage
(and vice versa).
“Aircraft Documents” means, with respect to any Aircraft, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
(a) the FAA pursuant to FAR 121.380A (or successor regulation) and any other
relevant regulation promulgated by the FAA which is applicable to the Grantor as
an operator under FAR 121 or (b) the relevant Aviation Authority, to be
maintained with respect to such Aircraft, Airframe, Engines or Parts and such
term shall include all additions, renewals, revisions and replacements of any
such materials from time to time made prior to the release of the Lien of this
Mortgage with respect to the applicable Aircraft, or required to be made prior
to the release of the Lien of this Mortgage with respect to the applicable
Aircraft, by the regulations of the relevant Aviation Authority, and in each
case in whatever form and by whatever means or medium (including, without
limitation, microfiche, microfilm, paper, CD-ROM or computer disk) such
materials may be maintained or retained by or on behalf of the Grantor
(provided, that all such materials shall be maintained in the English language
or, if in a jurisdiction other than the United States in which the keeping of
records in English is not practical, regularly translated in the English
language).
“Aircraft Protocol” shall mean the official English language text of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment, adopted on November 16, 2001 at a
diplomatic conference in Cape Town, South Africa, and all amendments,
supplements and revisions thereto, as in effect in the United States.
“Airframe” shall mean (i) each airframe (excluding Engines or engines either
initially or from time to time installed thereon) specified by Manufacturer,
model, United States Registration Number and Manufacturer’s serial number
identified on Exhibit A attached hereto or in any supplement to this Mortgage,
and (ii) any and all Parts which are from time to time incorporated or installed
in or attached to such airframe or which have been removed therefrom until such
Part has been replaced.
“Aviation Authority” means the FAA or, if any Aircraft is permitted to be, and
is, registered with any other Governmental Authority under and in accordance
with Section 3.02(e) of the Mortgaged Aircraft Operating Agreement and Annex C
thereof, such other Governmental Authority.
“Bankruptcy Code” shall mean United States Bankruptcy Code, 11 United States
Code Section 101 et seq.
“Banks” shall have the meaning given to that term in the recitals to this
Mortgage.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention, (b)
the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the Regulations and Procedures for the International Registry)
adopted pursuant thereto and, in the case of each of the foregoing described in
clauses (a) through (c), all amendments, supplements and revisions thereto as in
effect in the United States.
“Collateral” shall have the meaning assigned thereto in the Granting Clause
hereof.
“Collateral Agent” shall have the meaning given to that term in the first
paragraph of this Mortgage.
“Credit Agreement” shall have the meaning given to that term in the recitals to
this Mortgage.
“Engine” shall mean (i) each engine listed by Manufacturer, model and
Manufacturer’s serial numbers identified on Exhibit A attached hereto or in any
supplement to this Mortgage, and whether or not either initially or from time to
time installed on an Airframe or any other airframe, and (ii) any and all Parts
which are from time to time incorporated or installed in or attached to any such
engine and any and all Parts removed therefrom until such Part has been
replaced.
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central


4




--------------------------------------------------------------------------------





bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Laws” shall mean all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, or opinions of any
Tribunal.
“Lien” shall mean any mortgage, lien, pledge, charge, security interest or other
encumbrance in or on, or any interest or title of any vendor, lessor, lender or
other secured party to or of any Person under, any conditional sale or other
title retention agreement or lease with respect to, any property or asset of
such Person. For avoidance of doubt, the filing of a Uniform Commercial Code
financing statement by a Person that is not entitled or authorized in accordance
with the applicable Uniform Commercial Code to file such financing statement
shall not, in and of itself, constitute a Lien.
“Loan Papers” shall mean (i) the Credit Agreement, certificates delivered
pursuant to the Credit Agreement and exhibits and schedules thereto, (ii) this
Mortgage, (iii) the Mortgaged Aircraft Operating Agreement, (iv) any notes,
security documents, guaranties, and other agreements in favor of the Agents (as
defined in the Credit Agreement) and Banks, or any or some of them, ever
delivered in connection with the Credit Agreement, (v) any Letters of Credit (as
defined in the Credit Agreement) and (vi) all renewals, extensions, or
restatements of, or amendments or supplements to, any of the foregoing.
“Manufacturer” shall mean, with respect to any Airframe or Engine, the
manufacturer thereof, and its successors and assigns.
“Mortgaged Aircraft Operating Agreement” means that certain Mortgage Aircraft
Operating Agreement, dated as of the date hereof, between Grantor and Collateral
Agent pursuant to the Credit Agreement, as such agreement may be amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time.
“Mortgage and Security Agreement” or “this Agreement” or “this Mortgage” shall
mean this Mortgage and Security Agreement, as the same may from time to time be
amended, restated, amended and restated, supplemented or otherwise modified.
“Obligations” means all present and future indebtedness, obligations, and
liabilities, and all renewals, extensions, and modifications thereof, owed to
the Administrative Agent and Banks, or any or some of them, by the Grantor,
arising pursuant to any Loan Paper, together with all interest thereon and
costs, expenses, and reasonable attorneys’ fees incurred in the enforcement or
collection thereof.
“Parts” shall mean, with respect to an Airframe or Engine, any and all
appliances, parts, instruments, appurtenances, accessories, avionics,
furnishings, seats, and other equipment of whatever nature (other than
(a) complete Engines or engines, (b) any items leased by the Grantor from a
third party, and (c) cargo containers which may from time to time be
incorporated or installed in or attached to such Airframe or Engine or which
have been removed therefrom).
“Permitted Liens” shall mean: (a) Liens for taxes, assessments and governmental
charges or levies which either are not yet due and payable or are being
contested in good faith by appropriate proceedings and for which adequate
reserves are established in accordance with GAAP; (b) Liens securing judgments,
but only to the extent, for an amount and for a period not resulting in an Event
of Default under Section 7.1(d) of the Credit Agreement; (c) Liens securing
Obligations under the Credit Agreement; (d) Liens constituting normal
operational usage of the affected Property (as defined in the Credit Agreement),
including charter, third party maintenance, storage, leasing, pooling or
interchange thereof; (e) Liens imposed by law such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days, provided that no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced with respect
thereto, or (ii) are being contested in good faith and for which adequate
reserves are established in accordance with GAAP; and (f) salvage or similar
rights of insurers under the insurances required to be maintained pursuant to
the Mortgaged Aircraft Operating Agreement.
“Person” shall mean and include an individual, partnership, joint venture,
corporation, trust, limited liability company or other entity, Tribunal,
unincorporated organization, or government, or any department, agency, or
political subdivision thereof.
“Secured Parties” shall mean the Administrative Agent and the Banks.


5




--------------------------------------------------------------------------------





“Title 49” shall mean Title 49 of the United States Code, as amended and in
effect from time to time, and the regulations promulgated thereto.
“Tribunal” shall mean any municipal, state, commonwealth, federal, foreign,
territorial, or other court, governmental body, subdivision, agency, department,
commission, board, bureau, or instrumentality.
“UCC” shall mean the Uniform Commercial Code (or any similar equivalent
legislation) as in effect in any applicable jurisdiction.
“United States” or “U.S.” shall mean the United States of America.
Section 1.02.    Representations, Warranties and Covenants.
(a)    Title. The Grantor hereby represents and warrants that (i) it has good
and marketable title to each Airframe and Engine and will have good and
marketable title to each Airframe and Engine listed on any subsequent supplement
to this mortgage at the time of execution and delivery thereof; (ii) it will
have good title to any other Collateral which is subject to this Mortgage or
which becomes subject to this Mortgage from time to time hereafter; and
(iii) the Airframes and Engines are correctly described by Manufacturer, model
and serial number as set forth on the Manufacturer’s serial plate for said
Airframes and Engines, in each case subject to Permitted Liens.
(b)    No Liens. The Grantor is, and as to Collateral acquired by it from time
to time after the date hereof the Grantor will be, the owner of all Collateral
free from any Lien (other than Permitted Liens), and the Grantor shall promptly,
at its own expense, (i) defend the Collateral against all Liens (other than
Permitted Liens) at any time claiming the same or any interest therein adverse
to the Collateral Agent and (ii) take such action as may be necessary to duly
discharge any Lien (other than a Permitted Liens) arising at any time.
(c)    Perfected Security Interests. This Mortgage is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in all of the Collateral to the extent
purported to be created thereby, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
With respect to the Collateral, at such time as (a) financing statements in
appropriate form are filed in the appropriate offices (and the appropriate fees
are paid), and (b) the appropriate filings with the FAA (including filing for
recordation of this Mortgage and any future supplement thereto) and
registrations with the International Registry, as applicable, are made, the
Collateral Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings, registrations or recordations or upon the taking of
the actions described in clauses (a) and (b) above, subject in each case only to
Permitted Liens, and such security interest is entitled to the benefits, rights
and protections afforded under the Loan Papers applicable thereto (subject to
the qualification set forth in the first sentence of this paragraph).
(d)    Filings. Except for (a) the filing for recordation of this Mortgage with
the FAA in accordance with Title 49, (b) the appropriate registrations with the
International Registry and (c) the filing of a financing statement (and
continuation statements relating thereto at periodic intervals), in appropriate
form, with the appropriate office, no further filing or recording of any
document is necessary in order to establish and perfect the security interest in
the Airframes and Engines constituting Collateral under this Mortgage.
(e)    Further Assurances. The Grantor will take, or cause to be taken, at the
Grantor’s cost and expense, such action with respect to (x) the recording,
filing, re-recording and re-filing of this Mortgage and any supplement to this
Mortgage, as is necessary to maintain, so long as this Mortgage is in effect,
the priority, perfection and preservation of the Lien created by this Mortgage,
in the office of the FAA, pursuant to Title 49, and in such other places as may
be required under any applicable law or regulation in the U.S., (y) the
appropriate registrations with the International Registry as are necessary to
maintain, so long as this Mortgage is in effect, the priority, perfection and
preservation of the Lien created by this Mortgage and (z) any financing
statements or other instruments as are necessary to maintain, so long as this
Mortgage is in effect, the priority, perfection and preservation of the Lien
created by this Mortgage, and will furnish to the Collateral Agent timely notice
of the necessity of such action, together with, if requested by Collateral
Agent, such instruments, in execution form, and such other information as may be
reasonably required to enable the Collateral Agent to take such action or
otherwise reasonably requested by Collateral Agent. To the extent permitted by
applicable law, the Grantor hereby authorizes the Collateral Agent to execute
and file financing statements or continuation statements necessary to maintain,
so long as this Mortgage is in effect, the perfection and preservation of the
Lien created by this Mortgage without the Grantor’s signature appearing thereon.
The Grantor shall pay the costs of, or incidental to, any recording or filing,
including, without limitation, any filing of financing or continuation


6




--------------------------------------------------------------------------------





statements, necessary to maintain, so long as this Mortgage is in effect, the
perfection and preservation of the Lien created by this Mortgage.
(f)    Section 1110 of the Bankruptcy Code. It is the intention of the parties
hereto that the security interest created hereby, to the fullest extent
available under applicable law, entitles the Collateral Agent, on behalf of the
Banks, to all of the benefits of Section 1110 of the Bankruptcy Code with
respect to each Airframe and Engine.
(g)    Notice of Certain Events. The Grantor shall provide the Collateral Agent
with prior written notice of its intent to convert any Airframe from passenger
configuration to cargo configuration.
(h)    [Reserved.]
ARTICLE 2 
 
EVENT OF DEFAULT AND REMEDIES

Section 2.01.    Event of Default. It shall be an Event of Default hereunder if
an “Event of Default” under the Credit Agreement shall have occurred and be
continuing thereunder.
Section 2.02.    Remedies with Respect to Collateral.
(a)    Remedies Available. Upon the occurrence and continuance of any Event of
Default, Collateral Agent may do one or more of the following, in each case
subject to the Credit Agreement:
(i)    cause the Grantor, upon the written demand of Collateral Agent, at the
Grantor’s expense, to deliver promptly, and the Grantor shall deliver promptly,
all or such part of the Airframes, the Engines or other Collateral as Collateral
Agent may so demand to Collateral Agent or its order, or Collateral Agent, at
its option, may enter upon the premises where all or any part of the Airframes,
the Engines or other Collateral are located and take immediate possession (to
the exclusion of the Grantor and all Persons claiming under or through the
Grantor) of and remove the same by summary proceedings or otherwise together
with any engine which is not an Engine but which is installed on an Airframe,
subject to all of the rights of the owner, lessor, or lien holder of or with
respect to such engine;
(ii)    sell all or any part of the Airframes, Engines or other Collateral at
public or private sale, whether or not Collateral Agent shall at the time have
possession thereof, as Collateral Agent may determine, or otherwise dispose of,
hold, use, operate, lease to others or keep idle all or any part of the
Airframes, the Engines or other Collateral as Collateral Agent, in its sole
discretion, may determine, all free and clear of any rights or claims of
whatsoever kind of the Grantor, any person claiming by, through or under the
Grantor and any person holding an interest subordinate to the interests of the
Collateral Agent hereunder; provided, however, that the Grantor shall be
entitled at any time prior to any such disposition to redeem the Collateral by
paying in full all of the Obligations; or
(iii)    exercise any or all of the rights and powers and pursue any and all
remedies of a secured party under the UCC of the State of New York (whether or
not in effect in the jurisdiction in which enforcement is sought) or by any
other applicable law (including the Cape Town Convention, and specifically
Article 13 thereof, to the extent applicable), or proceed by appropriate court
action to enforce the terms or to recover damages for the breach hereof.
Upon every taking of possession of Collateral under this Section 2.02,
Collateral Agent may, from time to time, at the expense of the Grantor, make all
such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral as it may deem
proper. In each such case, Collateral Agent shall have the right to maintain,
use, insure, operate, store, lease, control or manage the Collateral and to
carry on business and to exercise all rights and powers of the Grantor relating
to the Collateral in connection therewith, as Collateral Agent shall deem
appropriate, including the right to enter into any and all such agreements with
respect to the maintenance, use, insurance, operation, storage, leasing,
control, management or disposition of the Collateral or any part thereof as
Collateral Agent may determine; and Collateral Agent shall be entitled to
collect and receive directly all tolls, rents, revenues, issues, income,
products, proceeds and profits of the Collateral and every part thereof, without
prejudice, however, to the right of the Collateral Agent under any provision of
this Mortgage to collect and receive all cash held by, or required to be
deposited with, the Collateral Agent hereunder. Such tolls, rents, revenues,
issues, income, products, proceeds and profits shall be applied to pay the
expenses of using, operating, storage, leasing, control,


7




--------------------------------------------------------------------------------





management or disposition of the Collateral, and of all maintenance, insurance,
repairs, replacement, alterations, additions and improvements, and to make all
payments which the Collateral Agent may be required or may elect to make, if
any, for taxes, assessments, insurance or other proper charges upon the
Collateral or any part thereof (including the employment of engineers and
accountants to examine, inspect and make reports upon the properties and books
and records of the Grantor), and all other payments which the Collateral Agent
may be required or authorized to make under any provision of this Mortgage, as
well as just and reasonable compensation for the services of the Collateral
Agent, and of all Persons engaged and employed by the Collateral Agent.
In addition, the Grantor shall be liable, without duplication of any amounts
payable hereunder or under any Loan Paper, for all reasonable legal fees and
other costs and expenses incurred by reason of the occurrence of any Event of
Default or the exercise of Collateral Agent’s remedies with respect thereto,
including all reasonable costs and expenses incurred in connection with the
retaking, return or sale of any Airframe, Engines or other Collateral in
accordance with the terms hereof, which amounts shall, until paid, be secured by
the Lien of this Mortgage.
If any Event of Default shall have occurred and be continuing, at the direction
of the Collateral Agent shall at any time thereafter while any Event of Default
shall be continuing, without notice of any kind to the Grantor (except as
provided herein) to the extent permitted by law, carry out or enforce any one or
more of the actions and remedies provided in this Article 2 or elsewhere in this
Mortgage or otherwise available to a secured party under applicable law, whether
or not any or all of the Collateral is subject to the jurisdiction of such UCC
and whether or not such remedies are referred to in this Article 2.
Nothing in the foregoing shall affect the right of each Bank to receive all
payments of principal of, and interest on, the Obligations held by such Bank and
all other amounts owing to such Bank as and when the same may be due.
Notwithstanding anything to the contrary in this Mortgage, the Credit Agreement
or in any other Loan Paper, no right or remedy of the Collateral Agent, the
Administrative Agent, Paying Agent or any other Agent or any Bank or other
Secured Party, as applicable, under this Section 2.02 or under any other
provision of this Mortgage or under any provision of Article VII of the Credit
Agreement (including but not limited to any action with respect to any warranty,
indemnity or other agreement to give and receive all notices and other
instruments or communications, and all other Collateral constituting continuing
rights described in clause (3) of the Granting Clause herein) may be exercised
or pursued by the Collateral Agent against Collateral included in clause (3) of
the Granting Clause (the "Clause 3 Collateral") until the Grantor receives
written notice from the Collateral Agent during the continuance of an Event of
Default to withhold from taking any action with respect to the Clause 3
Collateral (the "Withhold Notice"). Until the receipt by the Grantor of the
Withhold Notice, the Grantor is authorized to continue to operate its business
with respect to the Clause 3 Collateral, and take any action, or withhold from
taking any action, including but not limited to any action with respect to any
warranty, indemnity or other agreement to give and receive all notices and other
instruments or communications, in each case with respect to the Clause 3
Collateral. Upon and after the Collateral Agent has given the Withhold Notice
and during the continuance of an Event of Default, the Collateral Agent may
exercise all rights, powers, privileges, options and other benefits and
entitlements of the Grantor in respect of any warranty, indemnity or agreement
(to the extent assigned hereunder) with respect to such Airframes or Engines,
including, without limitation, the right to make all waivers and agreements, to
give and receive all notices and other instruments or communications, to take
such action upon the occurrence of a default thereunder, including the
commencement, conduct and consummation of legal, administrative or other
proceedings, as shall be permitted thereby or by law, and to do any and all
other things which the Grantor is or may be entitled to do thereunder (to the
extent assigned hereunder).
(b)    Notice of Sale. The Collateral Agent shall give the Grantor at least ten
(10) days’ prior written notice of the date fixed for any public sale of any
Airframe or Engine or the date on or after which any private sale will be held,
which notice the Grantor hereby agrees is reasonable notice.
(c)    Receiver. If any Event of Default shall occur and be continuing, to the
extent permitted by applicable law, Collateral Agent shall be entitled, as a
matter of right as against the Grantor, without notice or demand and without
regard to the adequacy of the security for the Obligations or the solvency of
the Grantor, upon the commencement of judicial proceedings by it to enforce any
right under this Mortgage, to the appointment of a receiver of the Collateral or
any part thereof and of the tolls, rents, revenues, issues, income, products and
profits thereof for the recovery of judgment for the indebtedness secured by the
Lien created under this Mortgage or for the enforcement of any other proper,
legal or equitable remedy available under applicable law.
(d)    Concerning Sales. At any sale under this Article, any Bank may bid for
and purchase the property offered for sale, may make payment on account thereof
as herein provided, and, upon compliance with the terms of sale, may


8




--------------------------------------------------------------------------------





hold, retain and dispose of such property without further accountability
therefor. Any purchaser shall be entitled, for the purpose of making payment for
the property purchased, to deliver any of the Obligations in lieu of cash in the
amount which shall be payable thereon as principal or interest. Said
Obligations, in case the amount so payable to the holders thereof shall be less
than the amounts due thereon, shall be returned to the holders thereof after
being stamped or endorsed to show partial payment.
Section 2.03.    Waiver of Appraisement, Etc To the full extent that it may
lawfully so agree, the Grantor agrees that it will not at any time insist upon,
plead, claim or take the benefit or advantage of, any appraisement, valuation,
stay, extension, or redemption law now or hereafter in force, in order to
prevent or hinder the enforcement of this Mortgage or the absolute sale of the
Collateral, or any part thereof, or the possession thereof by any purchaser at
any sale under this Article 2; but the Grantor, for itself and all who may claim
under it so far as it or they now or hereafter lawfully may, hereby waives the
benefit of all such laws. The Grantor, for itself and all who may claim under
it, waives, to the extent that it lawfully may, all right to have the property
in the Collateral marshalled upon any foreclosure hereof, and agrees that any
court having jurisdiction to foreclosure under this Mortgage may order the sale
of the Collateral as an entirety.
Section 2.04.    Application of Proceeds. After the exercise of remedies
pursuant to Section 2.02 hereof, any payments in respect of the Obligations and
any proceeds (as defined in the UCC) of the Collateral, when received by the
Collateral Agent or any other Bank in cash or its equivalent, will be applied as
set forth in and in accordance with the Credit Agreement.
Section 2.05.    Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Collateral Agent or otherwise in this Mortgage
shall be cumulative and shall be in addition to every other right, power and
remedy specifically given under this Mortgage or the other Loan Papers or now or
hereafter existing at law, in equity or by statute or treaty and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time or simultaneously and as often and in such
order as may be deemed expedient by Collateral Agent. All such rights, powers
and remedies shall be cumulative and the exercise or the beginning of the
exercise of one shall not be deemed a waiver of the right to exercise any other
or others. No delay or omission of Collateral Agent in the exercise of any such
right, power or remedy and no renewal or extension of any of the Obligations
shall impair any such right, power or remedy or shall be construed to be a
waiver of any Event of Default or an acquiescence therein. No notice to or
demand on the Grantor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent to any other or further action in any
circumstances. In the event that Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit such Collateral Agent may recover reasonable expenses, including
attorneys’ fees, and the amounts thereof shall be included in such judgment.
Section 2.06.    Discontinuance of Proceedings. In case Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Mortgage by foreclosure, sale entry or otherwise, and such proceeding shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to Collateral Agent, then and in every such case the Grantor and the
Collateral Agent shall be restored to their former positions and rights
hereunder with respect to the Collateral subject to the security interest
created under this Mortgage, and all rights, remedies and powers of the
Collateral Agent shall continue as if no such proceeding had been instituted
(but otherwise without prejudice).
ARTICLE 3 
 
TERMINATION OF MORTGAGE

Section 3.01.    Termination of Mortgage.
(a)    This Mortgage and the Lien of this Mortgage on the Collateral shall
terminate upon payment and performance in full of the Obligations then due. Upon
termination, the Grantor may request, at the Grantor’s sole cost and expense,
the Collateral Agent to execute and deliver to, or as directed in writing by,
the Grantor an appropriate instrument reasonably required to release the
Collateral from the Lien of this Mortgage and the Collateral Agent shall execute
and deliver such instrument as aforesaid at the Grantor’s expense, whereupon
this Mortgage shall terminate and this Mortgage shall be of no further force or
effect.
(b)    Upon removal or release of any Aircraft, Airframe or Engine from the Pool
Assets (as defined in the Credit Agreement) pursuant to and in accordance with
Section 6.12 of the Credit Agreement, the Grantor may request, at the Grantor’s
sole cost and expense, the Collateral Agent to execute and deliver to, or as
directed in writing by, the Grantor an appropriate instrument reasonably
required to release such Aircraft, Airframe or Engine removed or released from
the Pool Assets and the balance of the Collateral relating thereto (if any) from
the Lien of this Mortgage and the Collateral Agent shall execute and deliver
such instrument as aforesaid at the Grantor’s expense, whereupon this Mortgage,
solely to the extent it relates to such Aircraft, Airframe or Engine being
removed or released from the Pool Assets and the balance of the Collateral


9




--------------------------------------------------------------------------------





relating thereto (if any), shall terminate and this Mortgage, solely to the
extent it relates to such Aircraft, Airframe or Engine removed or released from
the Pool Assets and the balance of the Collateral relating thereto (if any),
shall be of no further force or effect.
ARTICLE 4     
 
MISCELLANEOUS

Section 4.01.    No Legal Title to Collateral. No Bank or the Collateral Agent
shall have legal title to any part of the Collateral. No transfer, by operation
of law or otherwise, of any portion of the Obligations or other right, title and
interest of Collateral Agent or Bank in and to the Collateral or this Mortgage
shall operate to terminate this Mortgage or entitle any successor or transferee
of Collateral Agent or such Bank to an accounting or to the transfer to it of
legal title to any part of the Collateral.
Section 4.02.    Sale of Collateral by Collateral Agent is Binding. Any sale or
other conveyance of any Airframe, Engine or other item of Collateral or any
interest therein by Collateral Agent made pursuant to the terms of this Mortgage
shall bind the Banks and the Grantor, and shall be effective to transfer or
convey all right, title and interest of the Collateral Agent, the Grantor, and
the other Banks in and to such Airframe, Engine or other item of Collateral or
any interest therein. No purchaser or other grantee shall be required to inquire
as to the authorization, necessity, expediency or regularity of such sale or
conveyance or as to the application of any sale or other proceeds with respect
thereto by Collateral Agent.
Section 4.03.    Benefit of Mortgage. Nothing in this Mortgage, whether express
or implied, shall be construed to give to any Person other than the Grantor, the
Collateral Agent and the Banks any legal or equitable right, remedy or claim
under or in respect of this Mortgage.
Section 4.04.    Notices. All notices and other communication provided for
herein shall be in writing (including telecopy communications) and mailed,
telecopied, e-mailed (where indicated) or delivered in accordance with Section
9.2 of the Credit Agreement.
Section 4.05.    Governing Law. THIS MORTGAGE HAS BEEN DELIVERED IN THE STATE OF
NEW YORK AND THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. EACH PARTY TO THIS MORTGAGE HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR OTHER LOAN PAPERS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH
OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF< IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS MORTGAGE OR ANY OTHER LOAN PAPER
OF THE TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH PARTY HERETO CONSENTS THAT ANY SUCH ACTION OR
PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME. EACH OF THE GRANTOR AND THE COLLATERAL
AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
Section 4.06.    Grantor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that the Grantor shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Collateral and neither the Collateral Agent nor any Bank shall have any
obligations or liabilities with respect to any Collateral by reason of or
arising out of this Mortgage, nor shall the Collateral Agent nor any Bank be
required or obligated in any manner perform or fulfill any of the obligations of
the Grantor under or with respect to any Collateral.
Section 4.07.    Counterparts. This Mortgage may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 4.08.    Waiver; Amendment. 1)  No waiver of any provisions of this
Mortgage or consent to any departure by the Grantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then


10




--------------------------------------------------------------------------------





such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on the Grantor in
any case shall entitle the Grantor to any other or further notice or demand in
similar or other circumstances.
(a)    Neither this Mortgage nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor with respect to which such waiver,
amendment or modification is to apply.
Section 4.09.    Obligations Absolute. The obligations of the Grantor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by any exercise or non-exercise, or any waiver of, any right, remedy,
power or privilege by the Collateral Agent under or in respect of this Mortgage
or any other Loan Paper.
Section 4.10.    Successors and Assigns. This Mortgage shall be binding upon,
and inure to the benefit, of each party hereto and its respective successors and
permitted assigns; provided, that the Grantor may not transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
the Collateral Agent. All agreements, statements, representations and warranties
made by the Grantor herein or in any certificate or other instrument delivered
by the Grantor or on its behalf under this Mortgage shall be considered to have
been relied upon by the Collateral Agent and Banks and shall survive the
execution and delivery of this Mortgage and the other Loan Papers regardless of
any investigation made by the Collateral Agent or Banks or on their behalf.
Section 4.11.    Conflicts with Other Loan Papers. Unless otherwise expressly
provided in this Mortgage, if any provision contained in this Mortgage conflicts
with any provision of any other Loan Paper, the provision contained in this
Mortgage shall govern and control, provided, that the inclusion of supplemental
rights or remedies in favor of the Collateral Agent or the Banks in any other
Loan Paper shall not be deemed a conflict with this Mortgage.
* * *




11




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Mortgage and Security Agreement to be duly executed by their respective officers
thereunto duly authorized.
 
SOUTHWEST AIRLINES CO., as Grantor
By:      ____________________________________
   Name:
Title:
 
JPMORGAN CHASE BANK, N.A., as Collateral Agent
By:      ____________________________________
Name:
Title:
 
 







Signature Page to Mortgage and Security Agreement






--------------------------------------------------------------------------------






EXHIBIT A
 
to Mortgage and Security Agreement
 
Airframes and Engines

 
Airframe Make
Airframe Model
U.S. Reg. Number
Airframe MSN
Engine Manufacturer
Engine Model
Engine MSN 1
Engine MSN 2
1
Boeing
737-8H4
N8635F
60083
CFM International
CFM56-7B27E/F
658992
658949
2
Boeing
737-8H4
N8634A
42522
CFM International
CFM56-7B27E/F
658985
658982
3
Boeing
737-8H4
N8633A
36905
CFM International
CFM56-7B27E/F
658937
658892
4
Boeing
737-8H4
N8632A
60082
CFM International
CFM56-7B27E/F
658893
658891
5
Boeing
737-8H4
N8631A
42385
CFM International
CFM56-7B27E/F
657908
658873
6
Boeing
737-8H4
N8623F
36731
CFM International
CFM56-7B27E/F
658491
658488
7
Boeing
737-8H4
N8619F
33939
CFM International
CFM56-7B27E/F
658361
658359
8
Boeing
737-8H4
N8620H
42526
CFM International
CFM56-7B27E/F
658371
658351
9
Boeing
737-8H4
N8618N
36915
CFM International
CFM56-7B27E/F
658355
658354
10
Boeing
737-8H4
N8617E
36912
CFM International
CFM56-7B27E/F
658280
658279
11
Boeing
737-8H4
N8616C
36914
CFM International
CFM56-7B27E/F
658267
658257
12
Boeing
737-8H4
N8615E
36933
CFM International
CFM56-7B27E/F
962655
658223
13
Boeing
737-8H4
N8614M
36908
CFM International
CFM56-7B27E/F
962723
962719
14
Boeing
737-8H4
N8613K
36998
CFM International
CFM56-7B27E/F
963686
962683
15
Boeing
737-8H4
N8605E
36891
CFM International
CFM56-7B27E/F
962478
963475
16
Boeing
737-8H4
N8329B
37006
CFM International
CFM56-7B27E/F
962467
962465
17
Boeing
737-8H4
N8328A
38818
CFM International
CFM56-7B27E/F
962456
962448
18
Boeing
737-8H4
N8327A
37009
CFM International
CFM56-7B27E/F
962411
962410
19
Boeing
737-8H4
N8326F
35969
CFM International
CFM56-7B27E/F
962416
962415
20
Boeing
737-8H4
N8325D
37003
CFM International
CFM56-7B27E/F
962402
962401
21
Boeing
737-7H4
N954WN
36669
CFM International
CFM56-7B24/3
804732
804718
22
Boeing
737-7H4
N953WN
36668
CFM International
CFM56-7B24/3
804651
804507
23
Boeing
737-7H4
N952WN
36667
CFM International
CFM56-7B24/3
804571
804568
24
Boeing
737-7BD
N7737E
33929
CFM International
CFM56-7B20
894174
894335
25
Boeing
737-7BD
N7736A
35109
CFM International
CFM56-7B20
894344
890882
26
Boeing
737-7H4
N258WN
32516
CFM International
CFM56-7B24
894248
894154
27
Boeing
737-7H4
N257WN
32515
CFM International
CFM56-7B24
894221
892867
28
Boeing
737-7H4
N256WN
32514
CFM International
CFM56-7B24
894216
894200
29
Boeing
737-7H4
N255WN
32513
CFM International
CFM56-7B24
894198
894197
30
Boeing
737-7H4
N254WN
32512
CFM International
CFM56-7B24
894173
894172
31
Boeing
737-7H4
N253WN
32511
CFM International
CFM56-7B24
895150
894101
32
Boeing
737-7H4
N252WN
34973
CFM International
CFM56-7B24
894140
894139
33
Boeing
737-7H4
N251WN
32510
CFM International
CFM56-7B24
894136
894135
34
Boeing
737-7H4
N250WN
34972
CFM International
CFM56-7B24
894122
892987
35
Boeing
737-7H4
N249WN
34951
CFM International
CFM56-7B24
892993
892992
36
Boeing
737-7H4
N247WN
32508
CFM International
CFM56-7B24
892958
892957
37
Boeing
737-7H4
N246LV
32507
CFM International
CFM56-7B24
892950
892946
38
Boeing
737-7H4
N245WN
32506
CFM International
CFM56-7B24
892943
892942
39
Boeing
737-7H4
N244WN
34864
CFM International
CFM56-7B24
874962
892930
40
Boeing
737-7H4
N239WN
34714
CFM International
CFM56-7B24
892885
892884
41
Boeing
737-7H4
N238WN
34713
CFM International
CFM56-7B24
892396
892284
42
Boeing
737-7H4
N236WN
34631
CFM International
CFM56-7B24
892838
892835
43
Boeing
737-7H4
N235WN
34630
CFM International
CFM56-7B24
893784
892813
44
Boeing
737-7H4
N234WN
32502
CFM International
CFM56-7B24
892790
892776
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



EXHIBIT A
1




--------------------------------------------------------------------------------





45
Boeing
737-7H4
N233LV
32501
CFM International
CFM56-7B24
893759
893752
46
Boeing
737-7BD
N7720F
33922
CFM International
CFM56-7B20
892655
892654
47
Boeing
737-7H4
N228WN
32496
CFM International
CFM56-7B24
892606
892605
48
Boeing
737-7H4
N222WN
34290
CFM International
CFM56-7B24
892526
892525
49
Boeing
737-7BD
N7715E
33921
CFM International
CFM56-7B20
893511
893510
50
Boeing
737-7H4
N221WN
34259
CFM International
CFM56-7B24
892516
892515
51
Boeing
737-752
N7835A
34294
CFM International
CFM56-7B22
892486
893127
52
Boeing
737-7H4
N218WN
32489
CFM International
CFM56-7B24
892439
892438
53
Boeing
737-7H4
N217JC
34232
CFM International
CFM56-7B24
892429
892428
54
Boeing
737-7BD
N7713A
33919
CFM International
CFM56-7B20
892416
892415
55
Boeing
737-7H4
N214WN
32486
CFM International
CFM56-7B24
892183
892182
56
Boeing
737-7H4
N215WN
32487
CFM International
CFM56-7B24
893199
893194
57
Boeing
737-7H4
N213WN
34217
CFM International
CFM56-7B24
892217
892212
58
Boeing
737-7H4
N212WN
32485
CFM International
CFM56-7B24
892201
892195
59
Boeing
737-7H4
N211WN
34163
CFM International
CFM56-7B24
892214
892190
60
Boeing
737-7H4
N209WN
32484
CFM International
CFM56-7B24
892188
892179
61
Boeing
737-7H4
N210WN
34162
CFM International
CFM56-7B24
892213
892189
62
Boeing
737-7H4
N208WN
29856
CFM International
CFM56-7B24
892186
892185
63
Boeing
737-7H4
N207WN
34012
CFM International
CFM56-7B24
892187
892178
64
Boeing
737-7H4
N206WN
34011
CFM International
CFM56-7B24
892176
892166
65
Boeing
737-7H4
N205WN
34010
CFM International
CFM56-7B24
892196
892193
66
Boeing
737-7H4
N203WN
32483
CFM International
CFM56-7B24
893135
892285
67
Boeing
737-7H4
N202WN
33999
CFM International
CFM56-7B24
892275
892274
68
Boeing
737-7H4
N201LV
29854
CFM International
CFM56-7B24
893278
893277
69
Boeing
737-7H4
N200WN
32482
CFM International
CFM56-7B24
892254
892253
70
Boeing
737-7H4
N499WN
32481
CFM International
CFM56-7B24
893245
892248
71
Boeing
737-7H4
N498WN
32480
CFM International
CFM56-7B24
893230
892243
72
Boeing
737-7H4
N496WN
32478
CFM International
CFM56-7B24
892242
892241
73
Boeing
737-7H4
N497WN
32479
CFM International
CFM56-7B24
892247
892244



(EACH OF WHICH ENGINES DESCRIBED ABOVE HAVING AT LEAST 550 RATED TAKEOFF
HORSEPOWER OR THE EQUIVALENT THEREOF)













EXHIBIT A
2






--------------------------------------------------------------------------------








ANNEX III
FORM OF MORTGAGED AIRCRAFT OPERATING AGREEMENT
 
[See attached]














--------------------------------------------------------------------------------














MORTGAGED AIRCRAFT OPERATING AGREEMENT



This MORTGAGED AIRCRAFT OPERATING AGREEMENT, dated as of March 30, 2020 (this
“Agreement”) is made between SOUTHWEST AIRLINES CO. (the “Company”), and
JPMORGAN CHASE BANK, N.A. acting as co-administrative agent (in such capacity,
“Collateral Agent”), for the Banks.
W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Facility Agreement, dated as
of August 3, 2016, as amended by First Amendment dated as of March 30, 2020 (as
such agreements may be amended, restated, amended and restated, supplemented or
otherwise modified, renewed or replaced from time to time, collectively, the
“Credit Agreement”), among the Company, JPMorgan Chase Bank, N.A., and Citibank,
N.A., as co-administrative agents, the Banks, and other parties identified
therein, the Company and the Collateral Agent has agreed to execute and deliver
this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follow:
ARTICLE I
DEFINITIONS

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, capitalized terms used herein have the meanings
set for in Annex A hereto.
ARTICLE II
[RESERVED]
ARTICLE III
COVENANTS OF THE COMPANY

Section 3.01    Liens.
(a)Performance of Obligations. The Company shall perform all of the agreements,
covenants and provisions contained in this Agreement for the benefit of the
Secured Parties.
(b)Liens. The Company will not directly or indirectly create, incur, assume or
suffer to exist any Lien on or with respect to the Company’s interest in the
Collateral, except







--------------------------------------------------------------------------------







Permitted Liens. The Company shall promptly, at its own expense, take such
action as may be necessary to duly discharge (by bonding or otherwise) any such
Lien other than a Permitted Liens arising at any time.
Section 3.02    Possession, Operation and Use, Maintenance, Registration and
Markings.
(a)General. Except as otherwise expressly provided herein, the Company shall be
entitled to operate, use, locate, employ or otherwise utilize or not utilize any
Airframe, any Engine or any Part in any lawful manner or place in accordance
with the Company’s or any Permitted Lessee’s business judgment.
(b)Possession. The Company, without the prior consent of the Collateral Agent,
shall not lease or otherwise in any manner deliver, transfer or relinquish
possession of any Aircraft, Airframe or Engine or install any Engine, or permit
any Engine to be installed, on any airframe other than the associated Airframe;
except that the Company may, without such prior written consent of the
Collateral Agent:
(i)    Subject or permit any Permitted Lessee to subject (i) any Airframe to
normal interchange agreements and (ii) any Engine to normal interchange,
pooling, borrowing or similar arrangements, in each case customary in the
commercial airline industry and entered into by the Company or such Permitted
Lessee, as the case may be, in the ordinary course of business; provided,
however, that (A) no transfer of the registration of any Airframe or Engine
shall be effected in connection therewith and (B) if the Company’s title to any
such Airframe or Engine is divested under any such agreement or arrangement,
then such Airframe or Engine shall be deemed to have suffered an Event of Loss
as of the date of such divestiture, and the Company shall comply with Section
3.04(e) or 3.05, as applicable, in respect thereof;
(ii)    Deliver or permit any Permitted Lessee to deliver possession of any
Aircraft, Airframe, Engine or Part (x) to the Airframe Manufacturer, the Engine
Manufacturer, the manufacturer thereof or to any third-party maintenance
provider for testing, service, repair, maintenance or overhaul work on such
Aircraft, Airframe, Engine or Part, or, to the extent required or permitted by
Section 3.04, for alterations or modifications in or additions to such Aircraft,
Airframe or Engine, (y) to any Person for the purpose of transport to a Person
referred to in the preceding clause (x) or (z) to any storage facility;
(iii)    Install or permit any Permitted Lessee to install any Engine on an
airframe owned by the Company or such Permitted Lessee, as the case may be, free
and clear of all Liens, except (x) Permitted Liens and those that do not apply
to such Engine, and (y) the rights of third parties under normal interchange or
pooling agreements and arrangements of the type that would be permitted under
Section 3.02(b)(i);
(iv)    Install or permit any Permitted Lessee to install any Engine on an
airframe leased to the Company or such Permitted Lessee, or owned by the Company
or such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement, but only if (x) such airframe is
free and clear of all Liens, except (A) the rights of the parties to such lease,
or any such secured financing arrangement, covering such airframe and (B) Liens
of the type permitted by clause (iii) above and (y)


2

--------------------------------------------------------------------------------







the Company or Permitted Lessee, as the case may be, shall have received from
the lessor, mortgagee, secured party or conditional seller, in respect of such
airframe, a written agreement (which may be a copy of the lease, mortgage,
security agreement, conditional sale or other agreement covering such airframe),
whereby such Person agrees that it will not acquire or claim any right, title or
interest in, or Lien on, such Engine by reason of such Engine being installed on
such airframe at any time while such Engine is subject to the Lien of the
Mortgage;
(v)    Install or permit any Permitted Lessee to install any Engine on an
airframe leased to the Company or such Permitted Lessee or owned by the Company
or such Permitted Lessee subject to a mortgage, security agreement, conditional
sale or other secured financing arrangement under circumstances where neither
clause (iii) or (iv) above is applicable; provided, however, that any such
installation shall be deemed an Event of Loss with respect to such Engine, and
the Company shall comply with Section 3.04(e) in respect thereof;
(vi)    Transfer or permit any Permitted Lessee to transfer possession of any
Aircraft, Airframe or Engine to the U.S. Government, in which event the Company
shall promptly notify the Collateral Agent in writing of any such transfer of
possession and, in the case of any transfer pursuant to CRAF, in such
notification shall identify by name, address and telephone numbers the
Contracting Officer Representative or Representatives for the Military Airlift
Command of the United States Air Force to whom notices must be given and to whom
requests or claims must be made to the extent applicable under CRAF;
(vii)    Enter into a charter or Wet Lease or other similar arrangement with
respect to any Aircraft, or any other aircraft on which any Engine may be
installed (which shall not be considered a transfer of possession hereunder);
(viii)    So long as no Event of Default shall have occurred and be continuing,
and subject to the provisions of the immediately following paragraph, enter into
a lease with respect to any Aircraft, Airframe or Engine to any Permitted Air
Carrier that both is not then subject to any bankruptcy, insolvency,
liquidation, reorganization, dissolution or similar proceeding and does not then
have substantially all of its property in the possession of any liquidator,
trustee, receiver or similar person or any other Person approved in writing by
the Collateral Agent; provided that, in the case only of a lease to a Permitted
Foreign Air Carrier, (A) the United States maintains normal diplomatic relations
with the country of domicile of such Permitted Foreign Air Carrier (or, in the
case of Taiwan, diplomatic relations at least as good as those in effect on the
Closing Date) and (B) the Company shall have furnished to the Collateral Agent
and the Banks a favorable opinion reasonably acceptable to the Collateral Agent
of reputable counsel in the country of domicile of such Permitted Foreign Air
Carrier, that (v) the terms of such lease are the legal, valid and binding
obligations of the parties thereto enforceable under the laws of such
jurisdiction (subject to customary exceptions), (w) it is not necessary for the
Collateral Agent or any Bank to register or qualify to do business in such
country, if not already so registered or qualified, as a result, in whole or in
part, of the proposed lease, (x) the Collateral Agent’s Lien in respect of, such
Aircraft, Airframe and Engine will be recognized as a first priority (subject to
Permitted Liens) security interest and enforceable,


3

--------------------------------------------------------------------------------







subject to customary exceptions not materially less favorable to the Collateral
Agent than on the Closing Date in the United States, in such jurisdiction
(including the Collateral Agent’s right to repossess the Aircraft), (y) the Laws
of such jurisdiction of domicile require fair compensation by the government of
such jurisdiction, payable in a currency freely convertible into Dollars, for
the loss of title to such Aircraft, Airframe or Engine in the event of the
requisition by such government of such title (unless the Company shall provide
insurance in the amounts required with respect to hull insurance under the
Mortgage and this Agreement covering the requisition of title to such Aircraft,
Airframe or Engine by the government of such jurisdiction so long as such
Aircraft, Airframe or Engine is subject to such lease) and (z) the agreement of
such Permitted Air Carrier that its rights under the lease are subject and
subordinate to all the terms of the Mortgage and this Agreement is enforceable
against such Permitted Air Carrier under applicable law (subject to customary
exceptions) and if the lessee is a U.S. Certificated Air Carrier, the Company
will be entitled as lessor of the benefits of Section 1110 of the Bankruptcy
Code in which the lessee is the debtor;
provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by any of clauses (i) through (viii) of this Section
3.02(b) (other than by a transfer of any Engine which is deemed an Event of
Loss) shall be subject and subordinate to all the terms of the Mortgage and this
Agreement, including the rights of the Collateral Agent to void such lease in
the exercise of its rights to repossession of any Airframe or any Engine
hereunder, (2) the Company shall remain primarily liable for the performance of
all of the terms of the Mortgage and this Agreement and all the terms and
conditions of the Mortgage and the other Loan Papers shall remain in effect and
(3) no lease or transfer of possession otherwise in compliance with this Section
3.02(b) shall (x) result in any registration or re-registration of an Aircraft,
except to the extent permitted by Section 3.02(e), or result in the maintenance,
operation or use thereof except in compliance with Sections 3.02(c) and 3.02(d)
or (y) permit any action not permitted to the Company hereunder.
In the case of any lease permitted under this Section 3.02(b), the Company will
include in such lease appropriate provisions which (s) make such lease expressly
subject and subordinate to all of the terms of the Mortgage and this Agreement,
including the rights of the Collateral Agent to void such lease in the exercise
of its rights to repossession of any Airframe or any Engine hereunder; (t)
require the Permitted Lessee to comply with the terms of Section 3.06; and (u)
require that any Airframe or any Engine subject thereto be used in accordance
with the limitations applicable to the Company’s possession and use provided in
the Mortgage and this Agreement. No lease permitted under this Section 3.02(b)
shall be entered into unless (w) the Company shall provide written notice to the
Collateral Agent (such notice in the case of a lease to a U.S. Certificated Air
Carrier to be given promptly after entering into any such lease or, in the case
of a lease to any other Permitted Air Carrier, 10 days in advance of entering
into such lease); (x) the Company shall furnish to the Collateral Agent evidence
reasonably satisfactory to the Collateral Agent that the insurance required by
Section 3.06 remains in effect; (y) all necessary documents shall have been duly
filed, registered or recorded in such public offices as may be required fully to
preserve the first priority security interest and International Interest
(subject to Permitted Liens) of the Collateral Agent in any Aircraft, Airframe
and Engines; and (z) the Company shall reimburse the Collateral Agent for all of
their respective reasonable out-of-pocket fees and expenses, including, without
limitation, reasonable fees and disbursements of counsel to the Collateral Agent
incurred by them in connection with any such lease. Except as otherwise provided
herein and without in any way relieving the Company from its primary obligation
for the performance of its obligations under the Mortgage and this


4

--------------------------------------------------------------------------------







Agreement, the Company may in its sole discretion permit a Permitted Lessee to
exercise any or all rights which the Company would be entitled to exercise under
Sections 3.02 (other than the right to lease any Aircraft, Airframe or Engine
pursuant to Section 3.02(b)(viii)) and 3.04, and may cause a Permitted Lessee to
perform any or all of the Company’s obligations under Article III, and the
Collateral Agent agrees to accept actual and full performance thereof by a
Permitted Lessee in lieu of performance by the Company.
The Company shall provide the Collateral Agent a copy of each Permitted Lease
which has a term of more than one (1) year promptly after execution thereof. In
addition, the Company shall collaterally assign to the Collateral Agent (and
take all further actions in order to create, grant, establish, preserve, protect
and perfect the validity, perfection and priority of the Liens and security
interests created or intended to be created by the Mortgage), as additional
security for the Obligations, Company’s rights, but not its obligations, under
any such Permitted Lease having a term in excess of one (1) year (provided that
so long as no Event of Default shall have occurred and be continuing hereunder,
Company shall be entitled to exercise all rights and remedies with respect to
such Permitted Lease). In connection with the foregoing assignment, the Company
shall deliver any chattel paper originals of any Permitted Lease having a term
in excess of one (1) year to the Collateral Agent.
The Collateral Agent hereby agrees and each other Secured Party by execution of
the Credit Agreement or an “Assignment and Assumption” thereunder agrees, for
the benefit of each lessor, conditional seller or secured party of any engine
leased to, or purchased by, the Company or any Permitted Lessee subject to a
lease, conditional sale or security agreement that the Collateral Agent, each
other Secured Party, and their respective successors and assigns will not
acquire or claim, as against such lessor, conditional seller or secured party,
any right, title or interest in any engine as the result of such engine being
installed on an Airframe at any time while such engine is subject to such lease,
conditional sale or security agreement and owned by such lessor or conditional
seller or subject to a security interest in favor of such secured party.
(c)Operation and Use. So long as an Aircraft, Airframe or Engine is subject to
the Lien of the Mortgage, the Company shall not (or permit any Permitted Lessee
to) operate, use or locate such Aircraft, Airframe or Engine, or allow such
Aircraft, Airframe or Engine to be operated, used or located, (i) in any area
excluded from coverage by any insurance required by the terms of Section 3.06,
except in the case of a requisition by the U.S. Government where the Company
obtains indemnity in lieu of such insurance from the U.S. Government, or
insurance from the U.S. Government, against substantially the same risks and for
at least the amounts of the insurance required by Section 3.06 covering such
area, or (ii) in any recognized area of hostilities unless covered in accordance
with Section 3.06 by war risk insurance, or in either case unless such Aircraft,
Airframe or Engine is only temporarily operated, used or located in such area as
a result of an emergency, equipment malfunction, navigational error, hijacking,
weather condition or other similar unforeseen circumstance, so long as the
Company diligently and in good faith proceeds to remove such Aircraft, Airframe
or Engine from such area. So long as an Aircraft, Airframe or Engine is subject
to the Lien of the Mortgage, the Company shall not permit such Aircraft,
Airframe or Engine to be used, operated, maintained, serviced, repaired or
overhauled (x) in violation of any Law binding on or applicable to such
Aircraft, Airframe, or Engine or (y) in violation of any airworthiness
certificate, license or registration of any Governmental Authority relating to
such Aircraft, Airframe or Engine, except (i) immaterial or non-recurring
violations with respect to which corrective measures are taken promptly by the
Company or Permitted Lessee, as the case may be, upon


5

--------------------------------------------------------------------------------







discovery thereof, or (ii) to the extent the validity or application of any such
Law or requirement relating to any such certificate, license or registration is
being contested in good faith by the Company or Permitted Lessee in any
reasonable manner which does not involve any material risk of the sale,
forfeiture or loss of such Aircraft, Airframe or Engine, any material risk of
criminal liability or material civil penalty against the Collateral Agent or any
other Secured Party or impair the Collateral Agent’s security interest in such
Aircraft, Airframe or Engine.
(d)Maintenance and Repair. So long as an Aircraft, Airframe or Engine is subject
to the Lien of the Mortgage, the Company shall cause such Aircraft, Airframe or
Engine to be maintained, serviced, repaired and overhauled in accordance with
(i) the Company’s maintenance program for the same manufacturer and model as
such Aircraft, Airframe or Engine approved by the FAA or maintenance standards
required by or substantially equivalent to those required by the central
aviation authority of Canada, France, Germany, Japan, the Netherlands or the
United Kingdom for such Aircraft, Airframe and Engine, so as to (A) keep such
Aircraft, Airframe and Engine in as good operating condition as on the Closing
Date, ordinary wear and tear excepted, and (B) keep such Aircraft in such
operating condition as may be necessary to enable the applicable airworthiness
certification of such Aircraft to be maintained under the regulations of the FAA
or other Aviation Authority then having jurisdiction over the operation of such
Aircraft, except in any such case during (x) temporary periods of storage in
accordance with applicable regulations, maintenance and modification permitted
hereunder or (z) periods when the FAA or such other Aviation Authority has
revoked or suspended the airworthiness certificates for Boeing 737- 800 and/or
Boeing 737-700 aircraft unless such grounding by the FAA or Aviation Authority
was caused by the failure of the Company to maintain, service, repair and
overhaul such Aircraft in the manner required hereby; and (ii) except during
periods when a Permitted Lease with respect to such Aircraft, Airframe or Engine
is in effect, the same standards as the Company uses with respect to similar
aircraft of similar size in its fleet operated by the Company in similar
circumstances and, during any period in which a Permitted Lease with respect to
such Aircraft, Airframe or Engine is in effect, the same standards used by the
Permitted Lessee with respect to similar aircraft of similar size in its fleet
and operated by the Permitted Lessee in similar circumstances (it being
understood that this clause (ii) shall not limit the Company’s obligations under
the preceding clause (i)). The Company further agrees that each Aircraft,
Airframe and Engine will be maintained, used, serviced, repaired, overhauled or
inspected in compliance with applicable Laws with respect to the maintenance of
such Aircraft, Airframe and Engine and in compliance with each applicable
airworthiness certificate, license and registration relating to such Aircraft,
Airframe or Engine issued by the Aviation Authority, other than minor or
nonrecurring violations with respect to which corrective measures are taken upon
discovery thereof and except to the extent the Company or Permitted Lessee is
contesting in good faith the validity or application of any such Law or
requirement relating to any such certificate, license or registration in any
reasonable manner which does not create a material risk of sale, loss or
forfeiture of such Aircraft, Airframe or Engine or the interest of the
Collateral Agent therein, or any material risk of criminal liability or material
civil penalty against the Collateral Agent or any other Secured Party. The
Company shall maintain or cause to be maintained (or regularly translate) the
Aircraft Documents in the English language.
(e)Registration. On or prior to the Closing Date, the Company shall cause each
Aircraft to be duly registered in its name under the Act and except as otherwise
permitted by this Section 3.02(e) at all times thereafter shall cause each
Aircraft to remain so registered. So long as no Event of Default shall have
occurred and be continuing, the Company may, by written notice to the Collateral
Agent, request to change the country of registration of any Aircraft (each, a


6

--------------------------------------------------------------------------------







“Reregistration Request”). The Collateral Agent shall promptly upon receiving a
Reregistration Request, notify the Banks of such Reregistration Request. Any
such change in registration shall be effected at the Company’s sole cost and
expense, and only in compliance with, and subject to all of the conditions set
forth in, Annex C hereto. Unless the Mortgage has been discharged, the Company
shall also cause the Mortgage to be duly recorded and at all times maintained of
record as a valid, first-priority perfected mortgage (subject to Permitted
Liens) on the Company’s right, title and interest in each Aircraft, Airframe and
Engine (except to the extent such perfection or priority cannot be maintained
solely as a result of the failure by the Collateral Agent to execute and deliver
any necessary documents or such perfection is terminated by the Collateral
Agent). Unless the Mortgage has been discharged as to an Airframe or Engine, the
Company shall cause the International Interest granted under the Mortgage in
favor of the Collateral Agent in such Airframe or such Engine to be registered
on the International Registry as an International Interest on such Airframe and
Engine, subject to the Collateral Agent providing its consent to the
International Registry with respect thereto.
Section 3.03    Inspection.
(a)At all reasonable times, so long as an Aircraft is subject to the Lien of the
Mortgage, the Secured Parties and their respective authorized representatives
(the “Inspecting Parties”) may (not more than once every 12 months unless an
Event of Default has occurred and is continuing, then such inspection right
shall not be so limited) inspect such Aircraft and its associated Airframe and
Engines (including without limitation, the related Aircraft Documents) and any
such Inspecting Party may make copies of such Aircraft Documents not reasonably
deemed confidential by the Company or such Permitted Lessee. The Secured Parties
shall not have any duty to make any such inspection and shall not incur any
liability or obligation by reason of not making any such inspection, and no
inspection pursuant to this Section 3.03 shall relieve Company of any of its
obligations hereunder.
(b)Any inspection of an Aircraft hereunder shall be limited to a visual, walk-
around inspection and shall not include the opening of any panels, bays or other
components of such Aircraft, and no such inspection shall interfere with the
Company’s or any Permitted Lessee’s maintenance and operation of such Aircraft.
(c)With respect to such rights of inspection, no Secured Party shall have any
duty or liability to make, or any duty or liability by reason of not making, any
such visit, inspection or survey.
(d)Each Inspecting Party shall bear its own expenses in connection with any such
inspection (including the cost of any copies made in accordance with Section
3.03(a)) provided that all such expenses incurred while an Event of Default
shall be continuing shall be paid by the Company.
(e)Each of the Inspecting Parties and each of the Secured Parties shall keep,
and shall cause their respective employees and representatives to hold in strict
confidence all information acquired pursuant to any inspection pursuant this
Section 3.03; except for disclosure to any Affiliate of a Bank as a necessary
part of the administration of the Credit Agreement and necessary disclosure to
participants in the Loans, disclosure in connection with disputes relating


7

--------------------------------------------------------------------------------







to the Loan Papers, or disclosure compelled by judicial or administrative
process or by other requirements of Law.
Section 3.04    Replacement and Pooling of Parts, Alterations, Modifications and
Additions; Substitution of Engines.
(a)Replacement of Parts. Except as otherwise provided herein, so long as an
Airframe or Engine is subject to the Lien of the Mortgage, the Company, at its
own cost and expense, will, or will cause a Permitted Lessee to, at its own cost
and expense, promptly replace (or cause to be replaced) all Parts which may from
time to time be incorporated or installed in or attached to such Airframe or
Engine and which may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever. In addition, the Company may, at its own cost and
expense, or may permit a Permitted Lessee at its own cost and expense to, remove
(or cause to be removed) in the ordinary course of maintenance, service, repair,
overhaul or testing any Parts, whether or not worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use; provided, however, that the Company, except as otherwise provided herein,
at its own cost and expense, will, or will cause a Permitted Lessee at its own
cost and expense to, replace such Parts as promptly as practicable. All
replacement parts shall be owned by Company and be free and clear of all Liens,
except for Permitted Liens and pooling arrangements to the extent permitted by
Section 3.04(c) below (and except in the case of replacement property
temporarily installed on an emergency basis) and shall be in as good an
operating condition and have a value and utility not less than the value and
utility of the Parts replaced (assuming such replaced Parts were in the
condition required hereunder).
(b)Parts Subject to Lien. Except as otherwise provided herein, any Part at any
time removed from any Airframe or Engine shall remain subject to the Lien of the
Mortgage, no matter where located, until such time as such Part shall be
replaced by a part that has been incorporated or installed in or attached to
such Airframe or Engine and that meets the requirements for replacement parts
specified above. Immediately upon any replacement part becoming incorporated or
installed in or attached to any Airframe or Engine as provided in Section
3.04(a), without further act, (i) the replaced Part shall thereupon be free and
clear of all rights of the Collateral Agent and shall no longer be deemed a Part
hereunder and (ii) such replacement part shall become subject to the Mortgage
and be deemed part of such Airframe or Engine, as the case may be, for all
purposes hereof to the same extent as the Parts originally incorporated or
installed in or attached to such Airframe or Engine.
(c)Pooling of Parts. Any Part removed from any Airframe or Engine may be
subjected by the Company or a Permitted Lessee to a normal pooling arrangement
customary in the airline industry and entered into in the ordinary course of
business of the Company or Permitted Lessee, provided that the part replacing
such removed Part shall be incorporated or installed in or attached to such
Airframe or Engine in accordance with Sections 3.04(a) and 3.04(b) as promptly
as practicable after the removal of such removed Part. In addition, any
replacement part when incorporated or installed in or attached to any Airframe
or Engine may be owned by any third party, subject to a normal pooling
arrangement, so long as the Company or a Permitted Lessee, at its own cost and
expense, as promptly thereafter as reasonably possible, either (i) causes such
replacement part to become subject to the Lien of the Mortgage, free and clear
of all Liens except Permitted Liens, at which time such replacement part shall
become a Part or (ii) replaces (or causes to be


8

--------------------------------------------------------------------------------







replaced) such replacement part by incorporating or installing in or attaching
to such Aircraft, Airframe or Engine a further replacement part owned by the
Company free and clear of all Liens except Permitted Liens and which shall
become subject to the Lien of the Mortgage in accordance with Section 3.04(b).
(d)Alterations, Modifications and Additions. The Company shall, or shall cause a
Permitted Lessee to, make (or cause to be made) alterations and modifications in
and additions to each Aircraft, Airframe and Engine as may be required to be
made from time to time to meet the applicable standards of the FAA or other
Aviation Authority having jurisdiction over the operation of such Aircraft, to
the extent made mandatory in respect of such Aircraft; provided, however, that
the Company or a Permitted Lessee may, in good faith and by appropriate
procedure, contest the validity or application of any law, rule, regulation or
order in any reasonable manner which does not materially adversely affect the
Collateral Agent’s interest in such Aircraft and does not involve any material
risk of sale, forfeiture or loss of such Aircraft or the interest of the
Collateral Agent therein, or any material risk of material civil penalty or any
material risk of criminal liability being imposed on the Collateral Agent or any
other Secured Party. In addition, the Company, at its own expense, may, or may
permit a Permitted Lessee at its own cost and expense to, from time to time make
or cause to be made such alterations and modifications in and additions to any
Airframe or Engine (each an “Optional Modification”) as the Company or such
Permitted Lessee may deem desirable in the proper conduct of its business
including, without limitation, removal of Parts which the Company deems obsolete
or no longer suitable or appropriate for use in such Airframe or Engine;
provided, however, that no such Optional Modification shall (i) materially
diminish the fair market value, utility or useful life of such Aircraft or
Engine below its fair market value, utility or useful life immediately prior to
such Optional Modification (assuming such Aircraft or Engine was in the
condition required by the Mortgage and this Agreement immediately prior to such
Optional Modification) or (ii) cause such Aircraft to cease to have the
applicable standard certificate of airworthiness except that such certificate of
airworthiness temporarily may be replaced by an experimental certificate during
the process of implementing and testing such Optional Modification and securing
related FAA re-certification of such Aircraft. All Parts incorporated or
installed in or attached to any Airframe or Engine as the result of any
alteration, modification or addition effected by the Company shall be free and
clear of any Liens except Permitted Liens and become subject to the Lien of the
Mortgage; provided that the Company or any Permitted Lessee may, at any time so
long as such Airframe or Engine is subject to the Lien of the Mortgage, remove
any such Part (such Part being referred to herein as a “Removable Part”) from
such Airframe or Engine if (i) such Part is in addition to, and not in
replacement of or in substitution for, any Part originally incorporated or
installed in or attached to such Airframe or Engine at the time of original
delivery thereof by the manufacturer or any Part in replacement of, or in
substitution for, any such original Part, (ii) such Part is not required to be
incorporated or installed in or attached or added to such Airframe or Engine
pursuant to the terms of Section 3.02(d) or the first sentence of this Section
3.04(d) and (iii) such Part can be removed from such Airframe or Engine without
materially diminishing the fair market value, utility or remaining useful life
which such Airframe or Engine would have had at the time of removal had such
removal not been effected by the Company, assuming such Aircraft was otherwise
maintained in the condition required by the Mortgage and this Agreement and such
Removable Part had not been incorporated or installed in or attached to such
Airframe or Engine. Upon the removal by the Company of any such Removable Part
or obsolete Part as above provided, title thereto shall, without further act, be
free and clear of all rights of the Collateral Agent and such Removable Part or
obsolete Part shall no longer be deemed a Part


9

--------------------------------------------------------------------------------







hereunder. Removable Parts may be leased from or financed by (and subject to
Liens thereunder in favor of) third parties other than the Collateral Agent.
(e)Substitution of Engines. Upon the occurrence of an Event of Loss with respect
to any Engine under circumstances in which such Event of Loss has not occurred
with respect to the associated Airframe, the Company shall promptly (and in any
event within 15 days after such occurrence) give the Collateral Agent written
notice of such Event of Loss. Whether or not an Event of Loss with respect to
any Engine has occurred, the Company shall have the right at its option at any
time so long as no Event of Default is continuing, on at least five Business
Days’ prior notice to the Collateral Agent, to substitute, and if an Event of
Loss shall have occurred with respect to any Engine under circumstances in which
an Event of Loss has not occurred with respect to the associated Airframe, shall
within 60 days of the occurrence of such Event of Loss substitute, a Replacement
Engine for any Engine. In such event, immediately upon the effectiveness of such
substitution and without further act, (i) the replaced Engine shall thereupon be
free and clear of all rights of the Collateral Agent and the Lien of the
Mortgage and shall no longer be deemed an Engine hereunder and (ii) such
Replacement Engine shall become subject to the Mortgage and this Agreement for
all purposes hereof to the same extent as the replaced Engine. Such Replacement
Engine (i) shall be manufactured by the Engine Manufacturer of the Engine being
replaced, (ii) shall be of the same model as the Engine to be replaced thereby,
or an improved model, that is suitable for installation and use on the
associated Airframe and is compatible with the other Engine, (iii) shall have a
value, utility and remaining useful life (without regard to hours and cycles) at
least equal to the Engine to be replaced thereby (assuming that such Engine had
been maintained in accordance with this Agreement) and (iv) at the time of
substitution, shall be free and clear of all Liens except Permitted Liens. The
Company’s right to make a replacement hereunder shall be subject to the
fulfillment (which may be simultaneous with such replacement) of the following
conditions precedent at the Company’s sole cost and expense, and the Collateral
Agent agrees to cooperate with the Company to the extent necessary to enable it
to timely satisfy such conditions:
(i)    an executed counterpart (or, in the case of subclause (B) below, a
photocopy) of each of the following documents shall be delivered to the
Collateral Agent:
(A)    the Mortgage Supplement covering the Replacement Engine, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of the jurisdiction other than the United States in which the aircraft of which
such Engine is a part is registered, as the case may be;
(B)    a full warranty (as to title) bill of sale, covering the Replacement
Engine, executed by the former owner thereof in favor of the Company (or, at the
Company’s option, other evidence of the Company’s ownership of such Replacement
Engine, reasonably satisfactory to the Collateral Agent); and
(C)    UCC financing statements covering the security interests created by the
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the aircraft of
which such Engine is a part is registered) as are deemed necessary or desirable
by counsel for the Collateral Agent to protect the security interests of the
Collateral Agent in the Replacement Engine;


10

--------------------------------------------------------------------------------







(ii)    the Company shall have furnished to the Collateral Agent and the Banks
an opinion of counsel from counsel reasonably satisfactory to the Collateral
Agent to the effect that the Lien of the Mortgage is in full force and effect
with respect to the Replacement Engine and such evidence of compliance with the
insurance provisions of Section 3.06 with respect to such Replacement Engine as
the Collateral Agent shall reasonably request;
(iii)    the Company shall have furnished to the Collateral Agent an opinion of
the Company’s aviation law counsel reasonably satisfactory to the Collateral
Agent and addressed to the Collateral Agent and the Banks as to, the due filing
for recordation of the Mortgage Supplement with respect to such Replacement
Engine under the Act or such other applicable law of the jurisdiction other than
the United States in which the aircraft of which such Engine is a part is
registered, as the case may be, and the registrations with the International
Registry of (i) the International Interest constituted by such Mortgage
Supplement with respect to such Replacement Engine and (ii) if the bill of sale
referred to in clause (i)(B) above constitutes a “contract of sale” under the
Cape Town Treaty, such contract of sale with respect to such Replacement Engine;
and
(iv)    the Company shall have furnished to the Collateral Agent a certificate
of a qualified aircraft engineer (who may be an employee of the Company) or an
ISTAT-qualified independent appraiser certifying that such Replacement Engine
has a value, utility and remaining useful life (without regard to hours and
cycles) at least equal to the Engine so replaced (assuming that such Engine had
been maintained in accordance with this Agreement).
Upon satisfaction of all conditions to such substitution, (x) the Collateral
Agent shall, at the cost and expense of the Company, execute and deliver to the
Company such documents and instruments, prepared by the Company at the Company’s
expense, as the Company shall reasonably request to evidence the release of such
replaced Engine from the Lien of the Mortgage and procure the discharge of the
International Interest granted under the Mortgage in the replaced Engine, (y)
the Collateral Agent shall assign to the Company all claims it may have against
any other Person relating to any Event of Loss giving rise to such substitution,
if applicable, and (z) the Company shall receive all insurance proceeds (other
than those reserved to others under Section 3.06(b) or those subject to Section
3.05(f)) and, subject to Section 3.05(f), proceeds in respect of any Event of
Loss giving rise to such replacement to the extent not previously applied to the
purchase price of the Replacement Engine as provided in Section 3.05(d).
Section 3.05    Loss, Destruction or Requisition.
(a)Event of Loss With Respect to an Aircraft or Airframe. Upon the occurrence of
an Event of Loss with respect to an Aircraft or Airframe, the Company shall
promptly upon obtaining knowledge of such Event of Loss (and in any event within
10 days after such occurrence) give the Collateral Agent written notice of such
Event of Loss. The Company shall, within 60 days after such occurrence, either:


11

--------------------------------------------------------------------------------







(i)if required pursuant to Section 6.12(c)(y) of the Credit Agreement, replace
such Aircraft or Airframe, together with its associated Engines, with a
Replacement Aircraft pursuant to and in accordance with Section 6.12(c) of the
Credit Agreement; or
(ii)if permitted pursuant to Section 6.12(b) of the Credit Agreement, have such
Aircraft or Airframe, together with its associated Engines, released from the
Lien of the Mortgage as set forth in Section 3.01(b) of the Mortgage.
(b)Effect of Replacement. Upon replacement as provided for in Section
3.05(a)(i), (i) the Lien of the Mortgage shall continue with respect to such
Replacement Aircraft, as though no Event of Loss had occurred; (ii) the
Collateral Agent shall, at the cost and expense of the Company, release from the
Lien of the Mortgage the Aircraft suffering such Event of Loss and all related
Collateral, by executing and delivering to the Company such documents and
instruments, as the Company may reasonably request to evidence such release and
procure the discharge of the related International Interest; and (iii) the
Collateral Agent shall assign to the Company all claims the Collateral Agent may
have against any other Person arising from the Event of Loss and the Company
shall receive all insurance proceeds (other than those reserved to others under
Section 3.06(b)) and proceeds from any award in respect of condemnation,
confiscation, seizure or requisition, including any investment interest thereon,
to the extent not previously applied to the purchase price of the Replacement
Aircraft, as provided in Section 3.05(d).
(c)Requirements to Aircraft Replacement. In connection with the Company’s
obligation to provide a Replacement Aircraft as provided in Section 3.05(a)(i),
the Company shall:
(i)    on the date when the Replacement Aircraft is subjected to the Lien of the
Mortgage (such date being referred to in this Section 3.05 as the “Replacement
Closing Date”), an executed counterpart of each of the following documents (or,
in the case of the FAA bill of sale and full warranty bill of sale referred to
below, a photocopy thereof) shall have been delivered to the Collateral Agent:
(A)    a Mortgage Supplement covering the Replacement Aircraft, which shall have
been duly filed for recordation pursuant to the Act or such other applicable law
of such jurisdiction other than the United States in which the Replacement
Aircraft is to be registered in accordance with Section 3.02(e), as the case may
be;
(B)    an FAA bill of sale (or a comparable document, if any, of another
Aviation Authority, if applicable) covering the airframe constituting the
Replacement Aircraft executed by the former owner thereof in favor of the
Company;
(C)    a full warranty (as to title) bill of sale, covering the Replacement
Aircraft, executed by the former owner thereof in favor of the Company (or, at
the Company’s option, other evidence of the Company’s ownership of such
Replacement Aircraft reasonably satisfactory to the Collateral Agent); and
(D)    UCC financing statements covering the security interests created by the
Mortgage (or any similar statements or other documents required to be filed or
delivered pursuant to the laws of the jurisdiction in which the Replacement


12

--------------------------------------------------------------------------------







Aircraft may be registered in accordance with Section 3.02(e)) as are deemed
necessary or desirable by counsel for the Collateral Agent to protect the
security interests of the Collateral Agent in the Replacement Aircraft created
by the Mortgage;
(ii)    [Reserved];
(iii)    the Collateral Agent (acting directly or by authorization to its
special counsel) shall have received satisfactory evidence as to the compliance
with the insurance provisions of Section 3.06 with respect to the Replacement
Aircraft;
(iv)    on the Replacement Closing Date, (A) the Company shall cause the
Replacement Aircraft to be subject to the Lien of the Mortgage free and clear of
Liens (other than Permitted Liens), (B) the Replacement Aircraft shall have been
duly certified by the FAA (or other applicable Aviation Authority) as to type
and airworthiness in accordance with the terms of this Agreement, (C)
application for registration of the Replacement Aircraft in accordance with
Section 3.02(e) shall have been duly made with the FAA or other applicable
Aviation Authority and the Company (or the Permitted Lessee, if applicable)
shall have authority to operate the Replacement Aircraft and (D) the
International Interest of the Mortgage with respect to the Replacement Aircraft
shall have been registered with the International Registry and, if the bill of
sale referred to in (i)(C) above constitutes a “contract of sale” under the Cape
Town Treaty, such contract of sale with respect to the Replacement Aircraft
shall have been registered with the International Registry; and
(v)    the Collateral Agent and the Banks at the expense of the Company, shall
have received (A) an opinion of counsel, addressed to the Collateral Agent and
the Banks, to the effect that the Replacement Aircraft has or have duly been
made subject to the Lien of the Mortgage, and the Collateral Agent will be
entitled to the benefits of Section 1110 with respect to the Replacement
Aircraft, provided that such opinion with respect to Section 1110 need not be
delivered to the extent that immediately prior to such replacement the benefits
of Section 1110 were not, solely by reason of a change in law or court
interpretation thereof, available to the Collateral Agent, and (B) an opinion of
Company’s aviation law counsel reasonably satisfactory to the Collateral Agent
and addressed to the Collateral Agent and the Banks as to the due registration
of any such Replacement Aircraft and the due filing for recordation of a
Mortgage Supplement with respect to such Replacement Aircraft under the Act or
such other applicable law of the jurisdiction other than the United States in
which the Replacement Aircraft is to be registered in accordance with Section
3.02(e), as the case may be, and the registrations with the International
Registry of the interests specified in clause (iv)(D) above with respect to the
Replacement Aircraft.
(d)Payments Received on Account of an Event of Loss. Any amounts, other than
insurance proceeds in respect of damage or loss not constituting an Event of
Loss (the application of which is provided for in Annex B), received at any time
by the Collateral Agent or the Company from any Governmental Authority or any
other Person in respect of any Event of Loss shall be held by, or (unless the
Company shall be entitled to retain such amounts as provided below) paid over
to, the Collateral Agent and will be applied as follows:


13

--------------------------------------------------------------------------------







(i)    if such amounts are received with respect to an Aircraft or Airframe, and
an Engine installed on such Airframe at the time of such Event of Loss, upon
compliance by the Company with the applicable terms of Section 3.05(a)(i) with
respect to the Event of Loss for which such amounts are received, such amounts
shall be paid over to, or retained by, the Company;
(ii)    if such amounts are received with respect to an Aircraft or Airframe,
and an Engine installed on such Airframe at the time of such Event of Loss and
the Aircraft or Airframe, together with associated Engines, is permitted to be
released from the Lien of the Mortgage as set forth in 3.05(a)(ii), such amounts
shall be paid over to, or retained by, the Company; and
(iii)    if such amounts are received with respect to an Aircraft or Airframe,
and an Engine installed on such Airframe at the time of such Event of Loss and
the Aircraft or Airframe, together with associated Engines, is not permitted to
be released from the Lien of the Mortgage as set forth in 3.05(a)(ii) because an
Event of Default has occurred and continuing, such amounts shall be applied by
the Collateral Agent in accordance with the Credit Agreement.
(e)Requisition for Use. In the event of a requisition for use by any
Governmental Authority of any Airframe and any Engines, if any, or engines
installed on an Airframe while such Airframe is subject to the Lien of the
Mortgage, the Company shall promptly notify the Collateral Agent of such
requisition and all of the Company’s obligations under this Agreement shall
continue to the same extent as if such requisition had not occurred except to
the extent that the performance or observance of any obligation by the Company
shall have been prevented or delayed by such requisition; provided that the
Company’s obligations under this Section 3.05 with respect to the occurrence of
an Event of Loss for the payment of money and under Section 3.06 (except while
an assumption of liability by the U.S. Government of the scope referred to in
Section 3.02(c) is in effect) shall not be reduced or delayed by such
requisition. Any payments received by the Collateral Agent or the Company or
Permitted Lessee from such Governmental Authority with respect to such
requisition of use shall be paid over to, or retained by, the Company. In the
event of an Event of Loss of an Engine resulting from the requisition for use by
a Governmental Authority of such Engine (but not the associated Airframe), the
Company will replace such Engine hereunder by complying with the terms of
Section 3.04(e) and any payments received by the Collateral Agent or the Company
from such Governmental Authority with respect to such requisition shall be paid
over to, or retained by, the Company.
(f)Certain Payments to be Held As Security. Any amount referred to in this
Section 3.05 or Section 3.06 which is payable or creditable to, or retainable
by, the Company shall not be paid or credited to, or retained by, the Company if
at the time of such payment, credit or retention a Default under Section 7.1(a)
of the Credit Agreement or an Event of Default shall have occurred and be
continuing, but shall be paid to and held by the Collateral Agent as security
for the obligations of the Company under the Loan Papers, and at such time as
there shall not be continuing any such Default or Event of Default such amount
shall, to the extent not theretofore applied as provided herein, be paid over to
the Company.
Section 3.06    Insurance.


14

--------------------------------------------------------------------------------







(a)Obligation to Insure. The Company shall comply with, or cause to be complied
with, each of the provisions of Annex B, which provisions are hereby
incorporated by this reference as if set forth in full herein.
(b)Insurance for Own Account. Nothing in this Section 3.06 shall limit or
prohibit (a) the Company from maintaining the policies of insurance required
under Annex B with higher coverage than those specified in Annex B, or (b) the
Collateral Agent or any other Additional Insured from obtaining insurance for
its own account (and any proceeds payable under such separate insurance shall be
payable as provided in the policy relating thereto); provided, however, that no
insurance may be obtained or maintained that would limit or otherwise adversely
affect the coverage of any insurance required to be obtained or maintained by
the Company pursuant to this Section 3.06 and Annex B.
(c)Indemnification by Government in Lieu of Insurance. The Collateral Agent
agrees to accept, in lieu of insurance against any risk with respect to an
Aircraft described in Annex B, indemnification from, or insurance provided by,
the U.S. Government, or upon the written consent of the Collateral Agent, other
Governmental Authority, against such risk in an amount that, when added to the
amount of insurance (including permitted self-insurance), if any, against such
risk that the Company (or any Permitted Lessee) may continue to maintain, in
accordance with this Section 3.06, shall be at least equal to the amount of
insurance against such risk otherwise required by this Section 3.06.
(d)Application of Insurance Proceeds. As between the Company and the Collateral
Agent, all insurance proceeds received as a result of the occurrence of an Event
of Loss with respect to any Aircraft or any Engine under policies required to be
maintained by the Company pursuant to this Section 3.06 will be applied in
accordance with Section 3.05(d) and subject to Section 3.05(f). All proceeds of
insurance required to be maintained by the Company, in accordance with this
Section 3.06 and Section B of Annex B, in respect of any property damage or loss
not constituting an Event of Loss with respect to any Aircraft, Airframe or
Engine shall be paid over to the Company or the Collateral Agent, as the case
may be, as provided in Section B of Annex B and will be applied in payment (or
to reimburse the Company) for repairs or for replacement property, and any
balance remaining after such repairs or replacement with respect to such damage
or loss shall be paid over to, or retained by, the Company.


ARTICLE IV
REMEDIES

Section 4.01    Limitations Under CRAF. Notwithstanding Section 7.2 or Section
7.3 of the Credit Agreement or Article 2 of the Mortgage, during any period that
any Aircraft, Airframe or Engine is subject to CRAF in accordance with the
provisions of Section 3.02(b)(vi) and in the possession of the U.S. Government,
the Collateral Agent shall not, as a result of any Event of Default, exercise
its remedies hereunder in such manner as to limit the Company’s control under
this Agreement (or any Permitted Lessee’s control under any Permitted Lease) of
such Aircraft, Airframe or Engine, unless at least 30 days’ (or such other
period as may then be applicable under CRAF) written notice of default hereunder
shall have been given by the


15

--------------------------------------------------------------------------------







Collateral Agent or any other Secured Party by registered or certified mail to
the Company (and any Permitted Lessee) with a copy to the Contracting Officer
Representative or Representatives for the Military Airlift Command of the United
States Air Force to whom notices must be given under the contract governing the
Company’s (or any Permitted Lessee’s) participation in CRAF with respect to such
Aircraft, Airframe or Engine.


ARTICLE V
MISCELLANEOUS

Section 5.01    Registrations with the International Registry. Each of the
parties hereto consents to the registration with the International Registry of
the International Interests granted under the Mortgage, and each party hereto
covenants and agrees that it will take all such action, at Company’s cost,
reasonably requested by the Company or the Collateral Agent in order to make any
registrations with the International Registry, including becoming a Transacting
User Entity with the International Registry and providing consents to any
registration as may be contemplated by the Loan Papers.
Section 5.02    Storage. Notwithstanding anything to the contrary in any Loan
Paper, (A) (i) the Company may place any Aircraft in storage in accordance with
the Company’s standard storage procedures, (ii) any Aircraft (or any component
thereof) may undergo maintenance in accordance with the Company’s FAA approved
maintenance program and (iii) any Aircraft may be grounded by applicable
government authorities, in each case, without the necessity of keeping such
Aircraft in good operating condition or maintaining such Aircraft’s
airworthiness certification or otherwise complying with the provisions of this
Agreement, (B) the Company may contest the applicability of any Laws or
directives in any reasonable manner and defer compliance therewith until such
contest is finally determined or adjudicated, so long as, notwithstanding such
deferred compliance with respect to any Aircraft, the Company keeps such
Aircraft in good operating condition and maintains such Aircraft’s airworthiness
certification and (C) the Company may defer maintenance and defer conformity
with any airworthiness directive in a manner that is consistent with its FAA
approved maintenance program and applicable Laws; provided that if any Aircraft
has been placed into storage or grounded as provided in the preceding clause (A)
is not in good operating condition or lacks airworthiness certification (any
such Aircraft, a “Non-Compliant Pool Aircraft”) for a period of more than 30
days, then, within 60 days of the end of such 30 day period the Company shall be
required to replace such Aircraft with another Aircraft in compliance with
Section 6.12(b) of the Credit Agreement; provided, further, that the Company
shall not permit the Appraised Value of all Non-Compliant Pool Aircraft at any
time to exceed an amount equal to 7.5% of the Appraised Value of all Pool Assets
at such time for a period of more than ten Business Days.
Section 5.03    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


16

--------------------------------------------------------------------------------







Section 5.04    Notices. All notices and other communication provided for herein
shall be in writing (including telecopy communications) and mailed, telecopied,
e-mailed (where indicated) or delivered in accordance with Section 9.2 of the
Credit Agreement.
Section 5.05    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 5.06    Amendment. Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Collateral Agent and the Company with respect to
which such waiver, amendment or modification is to apply.
Section 5.07    Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit, of each party hereto and its respective successors and
permitted assigns.


* * *





17

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and the Collateral Agent have caused this
Mortgaged Aircraft Operating Agreement to be duly executed by their respective
officers thereunto duly authorized.


















SOUTHWEST AIRLINES CO.
By:_______________________________
   Name: 
   Title:














JPMORGAN CHASE BANK, N.A., as Collateral Agent
By:_______________________________
Name:
Title:





18

--------------------------------------------------------------------------------






ANNEX A
DEFINED TERMS

“Act” means Part A of Subtitle VII of the United States Transportation Code (49
U.S.C., §§ 40101 et seq.).
“Additional Insured” is defined in Section D(i) of Annex B.
“Affiliate” has the meaning set forth in the Credit Agreement.
“Aircraft” means an Airframe and its two associated Engines. An Airframe is
“associated” with the two Engines grouped with it on Exhibit A to the Mortgage
(and vice versa).
“Aircraft Documents” means, with respect to any Aircraft, all technical data,
manuals and log books, and all inspection, modification and overhaul records and
other service, repair, maintenance and technical records that are required by
(a) the FAA pursuant to FAR 121.380A (or successor regulation) and any other
relevant regulation promulgated by the FAA which is applicable to the Company as
an operator under FAR 121 or (b) the relevant Aviation Authority, to be
maintained with respect to such Aircraft, Airframe, Engines or Parts and such
term shall include all additions, renewals, revisions and replacements of any
such materials from time to time made prior to the release of the Lien of the
Mortgage with respect to the applicable Aircraft, or required to be made prior
to the release of the Lien of the Mortgage with respect to the applicable
Aircraft, by the regulations of the relevant Aviation Authority, and in each
case in whatever form and by whatever means or medium (including, without
limitation, microfiche, microfilm, paper, CD-ROM or computer disk) such
materials may be maintained or retained by or on behalf of the Company
(provided, that all such materials shall be maintained in the English language
or, if in a jurisdiction other than the United States in which the keeping of
records in English is not practical, regularly translated in the English
language).
“Airframe” means (a) each aircraft (including, in each case, the winglets
installed thereon, but excluding Engines or engines from time to time installed
thereon) manufactured by Airframe Manufacturer and identified by Airframe
Manufacturer’s model number, United States registration number and Airframe
Manufacturer’s serial number set forth on Exhibit A to the Mortgage and any
Replacement Airframe and (b) any and all related Parts. Upon substitution of a
Replacement Airframe under and in accordance with this Agreement, such
Replacement Airframe shall become subject to this Agreement and the Mortgage and
shall be an “Airframe” for all purposes of this Agreement and the Mortgage and
thereupon the Airframe for which the substitution is made shall no longer be
subject to this Agreement and the Mortgage, and such replaced Airframe shall
cease to be an “Airframe.”
“Airframe Manufacturer” means The Boeing Company, a Delaware corporation.
“Appraised Value” has the meaning set forth in the Credit Agreement.


Annex A
19




--------------------------------------------------------------------------------





“Aviation Authority” means the FAA or, if any Aircraft is permitted to be, and
is, registered with any other Governmental Authority under and in accordance
with Section 3.02(e) of this Agreement and Annex C thereof, such other
Governmental Authority.
“Banks” has the meaning set forth in the Credit Agreement.
“Cape Town Treaty” has the meaning set forth in the Credit Agreement.
“Closing Date” means the date of this Agreement.
“Collateral” has the meaning set forth in the Mortgage.
“Collateral Agent” has the meaning set forth in the introduction to this
Agreement.
“Company” has the meaning set forth in the introduction to this Agreement.
“CRAF” means the Civil Reserve Air Fleet Program established pursuant to 10
U.S.C. Section 9511-13 or any similar substitute program.
“Credit Agreement” has the meaning set forth in the recital to this Agreement.
“Dollars,” “United States Dollars” and “$” mean lawful money for the time being
of the United States of America.
“Engine” means, with respect to any Airframe (a) each of the engines
manufactured by the Engine Manufacturer and identified by Engine Manufacturer’s
model number and Engine Manufacturer’s serial number set forth on Exhibit A to
the Mortgage and any Replacement Engine, in any case whether or not from time to
time installed on such Airframe or installed on any other airframe or aircraft,
and (b) any and all related Parts. Upon substitution of a Replacement Engine
under and in accordance with this Agreement, such Replacement Engine shall
become subject to this Agreement and the Mortgage and shall be an “Engine” for
all purposes of this Agreement and the Mortgage and thereupon the Engine for
which the substitution is made shall no longer be subject to this Agreement and
the Mortgage, and such replaced Engine shall cease to be an “Engine.”.
“Engine Manufacturer” means CFM International, Inc., a Delaware corporation.
“Event of Default” has the meaning set forth in the Credit Agreement.
“Event of Loss” means, with respect to any Aircraft, Airframe or any Engine, any
of the following circumstances, conditions or events with respect to such
Property, for any reason whatsoever:
(a)    the destruction of such Property, damage to such Property beyond economic
repair or rendition of such Property permanently unfit for normal use by
Company;


Annex A
20




--------------------------------------------------------------------------------





(b)    the actual or constructive total loss of such Property or any damage to
such Property, or requisition of title or use of such Property, which results in
an insurance settlement with respect to such Property on the basis of a total
loss or constructive or compromised total loss;
(c)    any theft, hijacking or disappearance of such Property for a period of
180 consecutive days or more;
(d)    any seizure, condemnation, confiscation, taking or requisition (including
loss of title) of such Property by any Governmental Authority or purported
Governmental Authority (other than a requisition of use by a Permitted
Government Entity) for a period exceeding 12 consecutive months;
(e)    as a result of any law, rule, regulation, order or other action by the
Aviation Authority or by any Governmental Authority of the government of
registry of the Aircraft or by any Governmental Authority otherwise having
jurisdiction over the operation or use of the Aircraft, the use of such Property
in the normal course of the Company’s business of passenger air transportation
is prohibited for a period of 18 consecutive months unless the Company, prior to
the expiration of such 18-month period, shall have undertaken and shall be
diligently carrying forward such steps as may be necessary or desirable to
permit the normal use of such Property by the Company, but in any event if such
use shall have been prohibited for a period of three consecutive years; and
(f)    any divestiture of title to an Engine treated as an Event of Loss
pursuant to Section 3.02(b) of this Agreement.
“FAA” has the meaning set forth in the Mortgage.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Inspecting Parties” has the meaning set forth in Section 3.03(a).
“International Interest” has the meaning set forth in the Mortgage.
“International Registry” has the meaning set forth in the Mortgage.
“Law” means (a) any constitution, treaty, statute, law, decree, regulation,
order, rule or directive of any Governmental Authority, and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.


Annex A
21




--------------------------------------------------------------------------------





“Lien” has the meaning set forth in the Credit Agreement.
“Loan” has the meaning set forth in the Credit Agreement.
“Loan Papers” has the meaning set forth in the Credit Agreement.
“Mortgage” means the Mortgage and Security Agreement, dated as of March 30,
2020, between the Company and the Collateral Agent, entered into pursuant to the
Credit Agreement.
“Mortgage Supplement” means a supplement to the Mortgage, appropriate for the
purpose for which it is being used.
“Non-Compliant Pool Aircraft” has the meaning set forth in Section 5.02.
“Optional Modification” has the meaning set forth in Section 3.04(d).
“Parts” means all appliances, parts, components, instruments, appurtenances,
accessories, furnishings, seats and other equipment of whatever nature (other
than (a) Engines or engines, and (b) any Removable Part that constitutes
passenger convenience equipment or is otherwise leased by Company from a third
party or subject to a security interest granted to a third party), that may from
time to time be installed or incorporated in or attached or appurtenant to any
Airframe or any Engine or removed therefrom unless the Lien of the Mortgage
shall not be applicable to such Parts in accordance with Section 3.04 of this
Agreement.
“Permitted Air Carrier” means (a) any manufacturer of airframes or aircraft
engines, or any Affiliate of a manufacturer of airframes or aircraft engines,
(b) any Permitted Foreign Air Carrier, (c) any U.S. Certificated Air Carrier or
(d) any person approved in writing by the Collateral Agent.
“Permitted Country” means any country listed on Schedule 1.
“Permitted Foreign Air Carrier” means any air carrier with its principal
executive offices in any Permitted Country and which is authorized to conduct
commercial airline operations and to operate jet aircraft similar to the
Aircraft under the applicable Laws of such Permitted Country.
“Permitted Government Entity” means (a) the U.S. Government or (b) any other
Governmental Authority if the Aircraft is then registered under the laws of the
country of such Governmental Authority.
“Permitted Lease” means a lease (including a sublease) permitted under Section
3.02(b)(viii) of this Agreement.
“Permitted Lessee” means a lessee under a Permitted Lease.


Annex A
22




--------------------------------------------------------------------------------





“Permitted Liens” has the meaning set forth in the Mortgage.
“Person” has the meaning set forth in the Credit Agreement.
“Pool Assets” has the meaning set forth in the Credit Agreement.
“Property” of any Person means any property or assets, or interest therein, of
such Person.
“Reregistration Request” has the meaning set forth in Section 3.02(e).
“Replacement Aircraft” means, with respect to any Aircraft, any aircraft
substituted for such Aircraft pursuant to Section 3.05(a)(i).
“Replacement Airframe” means, with respect to any Airframe, any airframe
constituting a Replacement Airframe.
“Replacement Closing Date” has the meaning set forth in Section 3.05(c).
“Replacement Engine” means, with respect to any Engine, an engine substituted
for such Engine pursuant to Section 3.04(e) or 3.05.
“Removable Part” is defined in Section 3.04(d).
“Secured Parties” has the meaning set forth in the Credit Agreement.
“Threshold Amount” means $7,500,000.
“Transacting User Entity” is defined in Section 2.1.11 of the Regulations of the
International Registry.
“United States” or “U.S.” means the United States of America; provided that for
geographic purposes, “United States” means, in aggregate, the 50 States and the
District of Columbia of the United States of America.
“U.S. Certificated Air Carrier” means any United States air carrier that is a
Citizen of the United States holding an air carrier operating certificate issued
pursuant to chapter 447 of title 49 of the United States Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to which there is in force an air carrier operating certificate issued
pursuant to Part 121 of the FAA Regulations, or which may operate as an air
carrier by certification or otherwise under any successor or substitute
provisions therefor or in the absence thereof.
“U.S. Government” means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the federal government of the United States.


Annex A
23




--------------------------------------------------------------------------------





“Wet Lease” means any arrangement whereby the Company or a Permitted Lessee
agrees to furnish an Airframe and the related Engines or engines installed
thereon to a third party pursuant to which such Airframe and Engines or engines
shall at all times be operated solely by cockpit crew provided by the Company or
such Permitted Lessee possessing all current certificates and licenses required
by Law, shall be maintained by the Company or such Permitted Lessee in
accordance with the provisions of this Agreement and shall continue to be
insured by the Company or such Permitted Lessee in accordance with the
provisions of this Agreement.






Annex A
24




--------------------------------------------------------------------------------






ANNEX B
INSURANCE

A.
Liability Insurance.

1.    Except as provided in Section A.2 below, the Company will carry or cause
to be carried at all times, at no expense to the Collateral Agent or the Banks,
comprehensive airline legal liability insurance (including, but not limited to
third party and passenger liability, bodily injury, property damage, war risk
and allied perils liability, baggage liability, cargo and mail liability,
hangarkeeper’s liability and contractual liability insurance, but excluding
manufacturer’s product liability coverage) with respect to each Aircraft,
Airframe and Engine, which is (i) in an amount per occurrence not less than the
greater of (x) the amount of comprehensive airline legal liability insurance
from time to time applicable to aircraft owned or leased and operated by the
Company of the same type and operating on similar routes as the applicable
Aircraft and (y) $500,000,000 per occurrence; (ii) of the type and covering the
same risks as from time to time applicable to aircraft operated by the Company
of the same type as the Aircraft; and (iii) maintained in effect with insurers
of U.S. domestically or internationally recognized responsibility (such insurers
being referred to herein as “Approved Insurers”).
2.    During any period that an Aircraft is on the ground and not in operation,
Company may carry or cause to be carried, in lieu of the insurance required by
Section A.1 above, insurance otherwise conforming with the provisions of said
Section A.1 except that (i) the amounts of coverage shall not be required to
exceed the amounts of public liability and property damage insurance from time
to time applicable to aircraft owned or operated by the Company of the same type
as the Aircraft which are on the ground and not in operation and (ii) the scope
of the risks covered and the type of insurance shall be the same as from time to
time shall be applicable to aircraft owned or operated by the Company of the
same type which are on the ground and not in operation.
B.
Hull Insurance.

1.    Except as provided in Section B.2 below, the Company will carry or cause
to be carried at all times, at no expense to the Collateral Agent or the Banks,
with Approved Insurers “all-risk” ground and flight aircraft hull insurance
covering each Aircraft (including the associated Engines when they are installed
on the Airframe or any other airframe and including any Engines or Parts when
not installed on the Airframe) which is of the type as from time to time
applicable to aircraft owned by Company of the same type as such Aircraft for an
amount denominated in United States Dollars not less than the Agreed Value.
“Agreed Value” means for any Aircraft at any time, 100% of the Appraised Value
of such Aircraft.
Any policies of insurance carried in accordance with this Section B.1 or Section
C covering an Aircraft and any policies taken out in substitution or replacement
for any such policies (i) shall name the Collateral Agent as the sole loss payee
for any proceeds to be paid under such policies up to an amount equal to the
Agreed Value and (ii) shall provide that (A) in the event of a loss involving
proceeds in excess of the Threshold Amount, the proceeds in respect of such loss
up to an amount equal to the Agreed Value shall be payable to the Collateral
Agent, except in the case of a loss with respect to an Engine installed on an
airframe other than an


Annex B
25




--------------------------------------------------------------------------------





Airframe, in which case the Company (or any Permitted Lessee) shall endeavor to
arrange for any payment of insurance proceeds in respect of such loss to be held
for the account of the Collateral Agent whether such payment is made to the
Company (or any Permitted Lessee) or any third party, it being understood and
agreed that in the case of any payment to the Collateral Agent otherwise than in
respect of an Event of Loss, the Collateral Agent shall, upon receipt of
evidence satisfactory to it that the damage giving rise to such payment shall
have been repaired or that such payment shall then be required to pay for
repairs then being made, pay the amount of such payment to the Company or its
order, and (B) the entire amount of any loss involving proceeds of the Threshold
Amount or less or the amount of any proceeds of any loss in excess of the Agreed
Value shall be paid to the Company or its order unless an Event of Default shall
have occurred and be continuing and the insurers have been notified thereof by
the Collateral Agent. In the case of a loss with respect to an engine (other
than an Engine) installed on an Airframe, Collateral Agent shall hold any
payment to it of any insurance proceeds in respect of such loss for the account
of the Company or any other third party that is entitled to receive such
proceeds.
2.    During any period that an Aircraft is on the ground and not in operation,
the Company may carry or cause to be carried, in lieu of the insurance required
by Section B.1 above, insurance otherwise conforming with the provisions of said
Section B.1 except that the scope of the risks and the type of insurance shall
be the same as from time to time applicable to aircraft owned by the Company of
the same type similarly on the ground and not in operation, provided that the
Company shall maintain insurance against risk of loss or damage to such Aircraft
in an amount equal to the Agreed Value during such period that such Aircraft is
on the ground and not in operation.
C.War-Risk, Hijacking and Allied Perils Insurance. If the Company (or any
Permitted Lessee) shall at any time operate or propose to operate any Aircraft,
Airframe or Engine (i) in any area of recognized hostilities or (ii) on
international routes and war-risk, hijacking or allied perils insurance is
maintained by the Company (or any Permitted Lessee) with respect to other
aircraft owned or operated by the Company (or any Permitted Lessee) on such
routes or in such areas, the Company shall maintain or cause to be maintained,
at no expense to the Collateral Agent or the Banks, with Approved Insurers
war-risk, hijacking and related perils insurance of substantially the same type
carried by major United States commercial air carriers operating the same or
comparable models of aircraft on similar routes or in such areas and, in the
case of associated hull insurances, in no event in an amount less than the
Agreed Value for such Aircraft.
D.General Provisions. Any policies of insurance carried in accordance with
Sections A, B and C, including any policies taken out in substitution or
replacement for such policies:
(i)in the case of Section A, shall name the Collateral Agent, and each Bank as
an additional insured (collectively, the “Additional Insureds”), as its
interests may appear;
(ii)shall apply worldwide and have no territorial restrictions or limitations
(except only in the case of war, hijacking and related perils insurance required
under Section C, which shall apply to the fullest extent available in the
international insurance market);


Annex B
26




--------------------------------------------------------------------------------





(iii)shall provide that, in respect of the interests of the Additional Insureds
in such policies, the insurance shall not be invalidated or impaired by any act
or omission (including misrepresentation and nondisclosure) by the Company (or
any Permitted Lessee) or any other Person (including, without limitation, use
for illegal purposes of any Aircraft or any Engine) and shall insure the
Additional Insureds regardless of any breach or violation of any representation,
warranty, declaration, term or condition contained in such policies by the
Company (or any Permitted Lessee);
(iv)shall provide that, if the insurers cancel such insurance for any reason
whatsoever, or if the same is allowed to lapse for nonpayment of premium, or if
any material change is made in the insurance which adversely affects the
interest of any of the Additional Insureds, such cancellation, lapse or change
shall not be effective as to the Additional Insureds for 30 days (seven days in
the case of war risk, hijacking and allied perils insurance) after receipt by
the Additional Insureds of written notice by such insurers of such cancellation,
lapse or change, provided that if any notice period specified above is not
reasonably obtainable, such policies shall provide for as long a period of prior
notice as shall then be reasonably obtainable;
(v)shall waive any rights of setoff (including for unpaid premiums), recoupment,
counterclaim or other deduction, whether by attachment or otherwise, against
each Additional Insured;
(vi)shall be primary without right of contribution from any other insurance that
may be available to any Additional Insured;
(vii)shall provide that all of the liability insurance provisions thereof,
except the limits of liability and agreed value, shall operate in all respects
as if a separate policy had been issued covering each party insured thereunder;
(viii)shall provide that none of the Additional Insureds shall be liable for any
insurance premium;
(ix)shall waive any right of the insurers to subrogation against any Additional
Insured; and
(x)shall contain a 50/50% Clause per Lloyd’s Aviation Underwriters’ Association
Standard Policy Form AVS 103.
E.Reports and Certificates; Other Information. On or prior to each renewal date
of the insurance policies required hereunder, the Company will furnish or cause
to be furnished to the Collateral Agent insurance certificates describing in
reasonable detail the insurance maintained by the Company hereunder and a
report, signed by the Company’s regularly retained independent insurance broker
(the “Insurance Broker”), stating the opinion of such Insurance Broker that (a)
all premiums in connection with the insurance then due have been paid and (b)
such insurance complies with the terms of this Annex B, except that such opinion
shall not be required with respect to war risk insurance provided by the FAA. To
the extent such agreement is reasonably obtainable the Company will also cause
the Insurance Broker to agree to advise the Collateral Agent in writing of any
default in the payment of any premium and of any other act or omission on the
part of the Company of which it has knowledge and which might invalidate or
render unenforceable, in whole or in part, any insurance on any Aircraft or
Engine or cause the


Annex B
27




--------------------------------------------------------------------------------





cancellation or termination of such insurance, and to advise the Collateral
Agent in writing at least 30 days (seven days in the case of war-risk and allied
perils coverage or such shorter period as may be available in the international
insurance market, as the case may be) prior to the cancellation, lapse or
material adverse change of any insurance maintained pursuant to this Annex B.
F.Right to Pay Premiums. The Additional Insureds shall have the rights but not
the obligations of an additional named insured. None of the Collateral Agent and
the other Additional Insured shall have any obligation to pay any premium,
commission, assessment or call due on any such insurance (including
reinsurance). Notwithstanding the foregoing, in the event of cancellation of any
insurance due to the nonpayment of premiums, the Collateral Agent shall have the
option, in its sole discretion, to pay any such premium in respect of an
Aircraft that is due in respect of the coverage pursuant to this Agreement and
to maintain such coverage, as the Collateral Agent may require, until the
scheduled expiry date of such insurance and, in such event, the Company shall,
upon demand, reimburse the Collateral Agent for amounts so paid by them.
G.Deductibles; Self-insurance. The Company may self-insure with respect to an
Aircraft to the same extent as it does with respect to, or maintain policies
with deductibles or premium adjustment provisions consistent with similar
provisions applicable to, other comparable aircraft operated by the Company;
provided, however, that in the case of hull insurance, such self-insurance shall
in no event exceed $150,000,000 per policy year with respect to an Aircraft and
all other comparable aircraft operated by the Company, taken together; and
provided further that, in the case of public liability insurance, such
self-insurance shall in no event exceed $150,000,000 per policy year.
H.Indemnification by Government in Lieu of Insurance. The Collateral Agent
agrees to accept, in lieu of insurance against any risk with respect to the
Aircraft described in Paragraph C of this Annex B, indemnification from, or
insurance provided by, the government of the United States of America or any
agency or instrumentality thereof the obligations of which are supported by the
full faith and credit of the U.S. Government, including from the FAA under the
FAA’s war risk and allied perils insurance program; provided that the provisions
of this Paragraph H shall be deemed satisfied if the U.S. Government is
obligated to publish notice of any cancellation, reduction, change or lapse
described therein in the Federal Register; provided further that in such case,
the Company agrees to furnish notice to each additional insured of any such
cancellation, reduction, change or lapse immediately following receipt by the
Company of notice thereof.
I.AVN 67B. If the Company shall be insuring the Aircraft in the London or other
market that utilizes London-form financier endorsements, an endorsement in the
form of AVN 67B (or any form generally accepted in the international aviation
insurance markets as the successor to such form) shall satisfy the endorsement
requirements set forth in this Annex B.




Annex B
28




--------------------------------------------------------------------------------






ANNEX C
FOREIGN REGISTRATION

The Collateral Agent and the Company hereby agree, subject to the provisions of
Section 3.02(e) of this Agreement, that the Company shall be entitled to
register any Aircraft or cause any Aircraft to be registered in a country other
than the United States, subject to compliance with the following:
(ii)
each of the following requirements is satisfied:

(A)    no Event of Default shall have occurred and be continuing at the time of
such registration;
(B)    such proposed change of registration is made in connection with a
Permitted Lease to a Permitted Air Carrier; and
(C)    such country is a country with which the United States then maintains
normal diplomatic relations or, if Taiwan, the United States then maintains
diplomatic relations at least as good as those in effect on the Closing Date;
(iii)the Collateral Agent shall have received an opinion of counsel (subject to
customary exceptions) reasonably satisfactory to the Collateral Agent addressed
to the Collateral Agent and the Banks as to the effect that:
(A)    such country would recognize the Company’s ownership interest in such
Aircraft;


(B)    after giving effect to such change in registration, the Lien of the
Mortgage on the Company’s right, title and interest in and to such Aircraft
shall continue in the reasonable opinion of the Collateral Agent as a valid and
duly perfected first priority security interest and International Interest
(subject to Permitted Liens) and all filing, recording or other action necessary
to protect the same shall have been accomplished (or, if such opinion cannot be
given at the time of such proposed change in registration because such change in
registration is not yet effective, (1) the opinion shall detail what filing,
recording or other action is necessary and (2) the Collateral Agent shall have
received a certificate from Company that all possible preparations to accomplish
such filing, recording and other action shall have been done, and such filing,
recording and other action shall be accomplished and a supplemental opinion to
that effect shall be delivered to the Collateral Agent on or prior to the
effective date of such change in registration);
(C)    unless Company or the Permitted Air Carrier shall have agreed to provide
insurance covering the risk of requisition of use of such Aircraft by the
government of such country (so long as such Aircraft is registered under the
laws of such country), the laws of such country require fair compensation by the
government


Annex C
29




--------------------------------------------------------------------------------





of such country payable in currency freely convertible into Dollars and freely
removable from such country (without license or permit, unless Company prior to
such proposed reregistration has obtained such license or permit or the
obtaining thereof being ministerial in nature and de minimis in expense) for the
taking or requisition by such government of such use; and
(D)    it is not necessary, solely as a consequence of such change in
registration and without giving effect to any other activity of the Collateral
Agent (or any Affiliate of the Collateral Agent), for the Collateral Agent to
qualify to do business in such jurisdiction as a result of such reregistration
in order to exercise any rights or remedies with respect to such Aircraft.
(b)In addition, as a condition precedent to any change in registration, Company
shall have given to the Collateral Agent and the Banks assurances reasonably
satisfactory to the Collateral Agent:
(i)    to the effect that the provisions of Section 3.02 of this Agreement have
been complied with after giving effect to such change of registration;
(ii)    of the payment by Company of all reasonable out-of-pocket expenses of
each Secured Party in connection with such change of registry, including,
without limitation (1) the reasonable fees and disbursements of counsel to the
Collateral Agent, (2) any filing or recording fees, taxes or similar payments
incurred in connection with the change of registration of such Aircraft and the
creation and perfection of the security interest therein in favor of the
Collateral Agent for the benefit of the Secured Parties, and (3) all costs and
expenses incurred in connection with any filings necessary to continue in the
United States the perfection of the security interest in such Aircraft in favor
of the Collateral Agent for the benefit of the Secured Parties; and
(iii)    to the effect that the tax and other indemnities in favor of each
Person named as an indemnitee under any other Operative Agreement afford each
such Person substantially the same protection as provided prior to such change
of registration (or Company shall have agreed upon additional indemnities that,
together with such original indemnities, in the reasonable judgment of the
Collateral Agent, afford such protection).




Annex C
30




--------------------------------------------------------------------------------






SCHEDULE 1
PERMITTED COUNTRIES
 
Argentina
Luxembourg
 
 
Aruba
Malaysia
 
 
Australia
Malta
 
 
Austria
Mexico
 
 
Bahamas
Netherlands
 
 
Belgium
Netherlands Antilles
 
 
Bolivia
New Zealand
 
 
Brazil
Norway
 
 
Canada
Paraguay
 
 
Chile
People’s Republic of China
 
 
Czech Republic
Peru
 
 
Denmark
Philippines
 
 
Egypt
Poland
 
 
Ecuador
Portugal
 
 
Finland
Republic of China (Taiwan)
 
 
France
Singapore
 
 
Germany
South Africa
 
 
Greece
South Korea
 
 
Hungary
Spain
 
 
Iceland
Sweden
 
 
India
Switzerland
 
 
Indonesia
Thailand
 
 
Ireland
Trinidad and Tobago
 
 
Italy
United Kingdom
 
 
Japan
 
 









Exhibit A
Page 1




--------------------------------------------------------------------------------







ANNEX IV
 
SCHEDULE II
 
POOL ASSETS
 
[See attached]










--------------------------------------------------------------------------------






SCHEDULE II
POOL ASSETS
Airframes and Engines
 
 



 
Airframe Make
Airframe Model
U.S. Reg. Number
Airframe MSN
Engine Manufacturer
Engine Model
Engine MSN 1
Engine MSN 2
1
Boeing
737-8H4
N8635F
60083
CFM International
CFM56-7B27E/F
658992
658949
2
Boeing
737-8H4
N8634A
42522
CFM International
CFM56-7B27E/F
658985
658982
3
Boeing
737-8H4
N8633A
36905
CFM International
CFM56-7B27E/F
658937
658892
4
Boeing
737-8H4
N8632A
60082
CFM International
CFM56-7B27E/F
658893
658891
5
Boeing
737-8H4
N8631A
42385
CFM International
CFM56-7B27E/F
657908
658873
6
Boeing
737-8H4
N8623F
36731
CFM International
CFM56-7B27E/F
658491
658488
7
Boeing
737-8H4
N8619F
33939
CFM International
CFM56-7B27E/F
658361
658359
8
Boeing
737-8H4
N8620H
42526
CFM International
CFM56-7B27E/F
658371
658351
9
Boeing
737-8H4
N8618N
36915
CFM International
CFM56-7B27E/F
658355
658354
10
Boeing
737-8H4
N8617E
36912
CFM International
CFM56-7B27E/F
658280
658279
11
Boeing
737-8H4
N8616C
36914
CFM International
CFM56-7B27E/F
658267
658257
12
Boeing
737-8H4
N8615E
36933
CFM International
CFM56-7B27E/F
962655
658223
13
Boeing
737-8H4
N8614M
36908
CFM International
CFM56-7B27E/F
962723
962719
14
Boeing
737-8H4
N8613K
36998
CFM International
CFM56-7B27E/F
963686
962683
15
Boeing
737-8H4
N8605E
36891
CFM International
CFM56-7B27E/F
962478
963475
16
Boeing
737-8H4
N8329B
37006
CFM International
CFM56-7B27E/F
962467
962465
17
Boeing
737-8H4
N8328A
38818
CFM International
CFM56-7B27E/F
962456
962448
18
Boeing
737-8H4
N8327A
37009
CFM International
CFM56-7B27E/F
962411
962410
19
Boeing
737-8H4
N8326F
35969
CFM International
CFM56-7B27E/F
962416
962415
20
Boeing
737-8H4
N8325D
37003
CFM International
CFM56-7B27E/F
962402
962401
21
Boeing
737-7H4
N954WN
36669
CFM International
CFM56-7B24/3
804732
804718
22
Boeing
737-7H4
N953WN
36668
CFM International
CFM56-7B24/3
804651
804507
23
Boeing
737-7H4
N952WN
36667
CFM International
CFM56-7B24/3
804571
804568
24
Boeing
737-7BD
N7737E
33929
CFM International
CFM56-7B20
894174
894335
25
Boeing
737-7BD
N7736A
35109
CFM International
CFM56-7B20
894344
890882
26
Boeing
737-7H4
N258WN
32516
CFM International
CFM56-7B24
894248
894154
27
Boeing
737-7H4
N257WN
32515
CFM International
CFM56-7B24
894221
892867
28
Boeing
737-7H4
N256WN
32514
CFM International
CFM56-7B24
894216
894200
29
Boeing
737-7H4
N255WN
32513
CFM International
CFM56-7B24
894198
894197
30
Boeing
737-7H4
N254WN
32512
CFM International
CFM56-7B24
894173
894172
31
Boeing
737-7H4
N253WN
32511
CFM International
CFM56-7B24
895150
894101
32
Boeing
737-7H4
N252WN
34973
CFM International
CFM56-7B24
894140
894139
33
Boeing
737-7H4
N251WN
32510
CFM International
CFM56-7B24
894136
894135
34
Boeing
737-7H4
N250WN
34972
CFM International
CFM56-7B24
894122
892987
35
Boeing
737-7H4
N249WN
34951
CFM International
CFM56-7B24
892993
892992
36
Boeing
737-7H4
N247WN
32508
CFM International
CFM56-7B24
892958
892957
37
Boeing
737-7H4
N246LV
32507
CFM International
CFM56-7B24
892950
892946
38
Boeing
737-7H4
N245WN
32506
CFM International
CFM56-7B24
892943
892942
39
Boeing
737-7H4
N244WN
34864
CFM International
CFM56-7B24
874962
892930
40
Boeing
737-7H4
N239WN
34714
CFM International
CFM56-7B24
892885
892884
41
Boeing
737-7H4
N238WN
34713
CFM International
CFM56-7B24
892396
892284
42
Boeing
737-7H4
N236WN
34631
CFM International
CFM56-7B24
892838
892835
 
 
 
 
 
 
 
 
 



1
 




--------------------------------------------------------------------------------





43
Boeing
737-7H4
N235WN
34630
CFM International
CFM56-7B24
893784
892813
44
Boeing
737-7H4
N234WN
32502
CFM International
CFM56-7B24
892790
892776
45
Boeing
737-7H4
N233LV
32501
CFM International
CFM56-7B24
893759
893752
46
Boeing
737-7BD
N7720F
33922
CFM International
CFM56-7B20
892655
892654
47
Boeing
737-7H4
N228WN
32496
CFM International
CFM56-7B24
892606
892605
48
Boeing
737-7H4
N222WN
34290
CFM International
CFM56-7B24
892526
892525
49
Boeing
737-7BD
N7715E
33921
CFM International
CFM56-7B20
893511
893510
50
Boeing
737-7H4
N221WN
34259
CFM International
CFM56-7B24
892516
892515
51
Boeing
737-752
N7835A
34294
CFM International
CFM56-7B22
892486
893127
52
Boeing
737-7H4
N218WN
32489
CFM International
CFM56-7B24
892439
892438
53
Boeing
737-7H4
N217JC
34232
CFM International
CFM56-7B24
892429
892428
54
Boeing
737-7BD
N7713A
33919
CFM International
CFM56-7B20
892416
892415
55
Boeing
737-7H4
N214WN
32486
CFM International
CFM56-7B24
892183
892182
56
Boeing
737-7H4
N215WN
32487
CFM International
CFM56-7B24
893199
893194
57
Boeing
737-7H4
N213WN
34217
CFM International
CFM56-7B24
892217
892212
58
Boeing
737-7H4
N212WN
32485
CFM International
CFM56-7B24
892201
892195
59
Boeing
737-7H4
N211WN
34163
CFM International
CFM56-7B24
892214
892190
60
Boeing
737-7H4
N209WN
32484
CFM International
CFM56-7B24
892188
892179
61
Boeing
737-7H4
N210WN
34162
CFM International
CFM56-7B24
892213
892189
62
Boeing
737-7H4
N208WN
29856
CFM International
CFM56-7B24
892186
892185
63
Boeing
737-7H4
N207WN
34012
CFM International
CFM56-7B24
892187
892178
64
Boeing
737-7H4
N206WN
34011
CFM International
CFM56-7B24
892176
892166
65
Boeing
737-7H4
N205WN
34010
CFM International
CFM56-7B24
892196
892193
66
Boeing
737-7H4
N203WN
32483
CFM International
CFM56-7B24
893135
892285
67
Boeing
737-7H4
N202WN
33999
CFM International
CFM56-7B24
892275
892274
68
Boeing
737-7H4
N201LV
29854
CFM International
CFM56-7B24
893278
893277
69
Boeing
737-7H4
N200WN
32482
CFM International
CFM56-7B24
892254
892253
70
Boeing
737-7H4
N499WN
32481
CFM International
CFM56-7B24
893245
892248
71
Boeing
737-7H4
N498WN
32480
CFM International
CFM56-7B24
893230
892243
72
Boeing
737-7H4
N496WN
32478
CFM International
CFM56-7B24
892242
892241
73
Boeing
737-7H4
N497WN
32479
CFM International
CFM56-7B24
892247
892244



(EACH OF WHICH ENGINES DESCRIBED ABOVE HAVING AT LEAST 550 RATED TAKEOFF
HORSEPOWER OR THE EQUIVALENT THEREOF)





2


